EXHIBIT 10.1
 
CREDIT AGREEMENT
dated as of December 29, 2010
among
PIPER JAFFRAY COMPANIES,
as Borrower
THE LENDERS FROM TIME TO TIME PARTY HERETO
and
U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agent
ASSOCIATED BANK, N.A.,
as a Co-Documentation Agent
FIFTH THIRD BANK,
as a Co-Documentation Agent
PNC BANK, NATIONAL ASSOCIATION,
as a Co-Documentation Agent
and
SUNTRUST BANK,
as Administrative Agent
 
SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Lead Arranger and Sole Book Manager
U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arranger

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS; CONSTRUCTION
    1  
Section 1.1. Definitions
    1  
Section 1.2. Classifications of Loans and Borrowings
    25  
Section 1.3. Accounting Terms and Determination
    25  
Section 1.4. Terms Generally
    26  
 
       
ARTICLE II AMOUNT AND TERMS OF THE COMMITMENTS
    26  
Section 2.1. General Description of Facilities
    26  
Section 2.2. Revolving Loans
    27  
Section 2.3. Procedure for Revolving Borrowings
    27  
Section 2.4. Swingline Commitment
    27  
Section 2.5. Term Loan Commitments
    29  
Section 2.6. Funding of Borrowings
    29  
Section 2.7. Interest Elections
    30  
Section 2.8. Optional Reduction and Termination of Commitments
    31  
Section 2.9. Repayment of Loans
    31  
Section 2.10. Evidence of Indebtedness
    32  
Section 2.11. Optional Prepayments
    33  
Section 2.12. Mandatory Prepayments
    33  
Section 2.13. Interest on Loans
    34  
Section 2.14. Fees
    35  
Section 2.15. Computation of Interest and Fees
    36  
Section 2.16. Inability to Determine Interest Rates
    36  
Section 2.17. Illegality
    37  
Section 2.18. Increased Costs
    37  
Section 2.19. Funding Indemnity
    39  
Section 2.20. Taxes
    39  
Section 2.21. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    41  
Section 2.22. Letters of Credit
    42  
Section 2.23. Defaulting Lenders
    47  
Section 2.24. Mitigation of Obligations
    48  
Section 2.25. Replacement of Lenders
    49  
 
       
ARTICLE III CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
    49  
Section 3.1. Conditions To Effectiveness
    49  
Section 3.2. Each Credit Event
    52  
Section 3.3. Delivery of Documents
    54  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    54  
Section 4.1. Existence; Power
    54  
Section 4.2. Organizational Power; Authorization
    54  
Section 4.3. Governmental Approvals; No Conflicts
    54  
Section 4.4. Financial Statements
    54  

i



--------------------------------------------------------------------------------



 



              Page  
Section 4.5. Litigation and Environmental Matters
    55  
Section 4.6. Compliance with Laws and Agreements
    55  
Section 4.7. Government Regulation
    55  
Section 4.8. Taxes
    56  
Section 4.9. Margin Regulations
    56  
Section 4.10. ERISA
    56  
Section 4.11. Ownership of Property
    57  
Section 4.12. Disclosure
    58  
Section 4.13. Labor Relations
    58  
Section 4.14. Subsidiaries
    58  
Section 4.15. Solvency
    58  
Section 4.16. OFAC
    58  
Section 4.17. Patriot Act
    59  
Section 4.18. Security Documents
    59  
Section 4.19. Material Contracts
    60  
Section 4.20. The Foundation
    60  
 
       
ARTICLE V AFFIRMATIVE COVENANTS
    60  
Section 5.1. Financial Statements and Other Information
    60  
Section 5.2. Notices of Material Events
    62  
Section 5.3. Existence; Conduct of Business
    63  
Section 5.4. Compliance with Laws, Etc.
    63  
Section 5.5. Payment of Obligations
    63  
Section 5.6. Books and Records
    63  
Section 5.7. Visitation, Inspection, Etc.
    64  
Section 5.8. Maintenance of Properties; Insurance
    64  
Section 5.9. Use of Proceeds and Letters of Credit
    64  
Section 5.10. Pre-Closing Dividend
    64  
Section 5.11. Additional Subsidiaries
    65  
Section 5.12. Further Assurances
    65  
 
       
ARTICLE VI FINANCIAL COVENANTS
    66  
Section 6.1. Leverage Ratio
    66  
Section 6.2. Minimum Regulatory Net Capital
    66  
Section 6.3. Minimum Cash on Hand
    66  
Section 6.4. Minimum Quality of Long Term Inventory
    66  
Section 6.5. Minimum Asset Management EBITDA
    66  
 
       
ARTICLE VII NEGATIVE COVENANTS
    67  
Section 7.1. Indebtedness and Preferred Equity
    67  
Section 7.2. Negative Pledge
    68  
Section 7.3. Fundamental Changes
    69  
Section 7.4. Investments, Loans, Etc.
    70  
Section 7.5. Restricted Payments
    72  
Section 7.6. Sale of Assets
    72  
Section 7.7. Transactions with Affiliates
    72  
Section 7.8. Restrictive Agreements
    73  

ii



--------------------------------------------------------------------------------



 



              Page  
Section 7.9. Sale and Leaseback Transactions
    73  
Section 7.10. Hedging Transactions
    73  
Section 7.11. Amendment to Material Documents
    73  
Section 7.12. Accounting Changes
    73  
Section 7.13. Government Regulation
    74  
Section 7.14. ERISA
    74  
Section 7.15. Contributions to the Foundation
    74  
 
       
ARTICLE VIII EVENTS OF DEFAULT
    74  
Section 8.1. Events of Default
    74  
Section 8.2. Application of Proceeds from Collateral
    78  
 
       
ARTICLE IX THE ADMINISTRATIVE AGENT
    79  
Section 9.1. Appointment of Administrative Agent
    79  
Section 9.2. Nature of Duties of Administrative Agent
    79  
Section 9.3. Lack of Reliance on the Administrative Agent
    80  
Section 9.4. Certain Rights of the Administrative Agent
    80  
Section 9.5. Reliance by Administrative Agent
    81  
Section 9.6. The Administrative Agent in its Individual Capacity
    81  
Section 9.7. Successor Administrative Agent
    81  
Section 9.8. Authorization to Execute other Loan Documents; Collateral
    82  
Section 9.9. No Other Duties, etc.
    83  
Section 9.10. Withholding Tax
    83  
Section 9.11. Administrative Agent May File Proofs of Claim
    83  
 
       
ARTICLE X MISCELLANEOUS
    84  
Section 10.1. Notices
    84  
Section 10.2. Waiver; Amendments
    87  
Section 10.3. Expenses; Indemnification
    88  
Section 10.4. Successors and Assigns
    90  
Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process
    93  
Section 10.6. WAIVER OF JURY TRIAL
    94  
Section 10.7. Right of Setoff
    94  
Section 10.8. Counterparts; Integration
    94  
Section 10.9. Survival
    95  
Section 10.10. Severability
    95  
Section 10.11. Confidentiality
    95  
Section 10.12. Interest Rate Limitation
    96  
Section 10.13. Waiver of Effect of Corporate Seal
    96  
Section 10.14. Patriot Act
    96  
Section 10.15. Independence of Covenants
    97  
Section 10.16. No Advisory or Fiduciary Relationship
    97  

iii



--------------------------------------------------------------------------------



 



         
Schedules
       
 
       
Schedule I
  —   Applicable Margin
Schedule II
  —   Commitment Amounts
Schedule 1.1
  —   EBITDA Addback Amounts
Schedule 4.5(a)
  —   Litigation
Schedule 4.5(b)
  —   Environmental Matters
Schedule 4.14
  —   Subsidiaries
Schedule 4.19
  —   Material Contracts
Schedule 7.1
  —   Existing Indebtedness
Schedule 7.2
  —   Existing Liens
Schedule 7.4
  —   Existing Investments
 
       
Exhibits
       
 
       
Exhibit A
  —   Form of Assignment and Acceptance
Exhibit B
  —   Form of Guaranty and Pledge Agreement
Exhibit C
  —   Form of Revolving Credit Note
Exhibit D
  —   Form of Swingline Note
Exhibit E
  —   Form of Term Note
 
       
Exhibit 2.3
  —   Form of Notice of Revolving Borrowing
Exhibit 2.4
  —   Form of Notice of Swingline Borrowing
Exhibit 2.7
  —   Form of Notice of Conversion/Continuation
Exhibit 3.1(b)(viii)
  —   Form of Secretary’s Certificate
Exhibit 3.1(b)(xi)
  —   Form of Closing Certificate
Exhibit 5.1(c)
  —   Form of Compliance Certificate

iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
          THIS CREDIT AGREEMENT (this “Agreement”) is made and entered into as
of December 29, 2010, by and among PIPER JAFFRAY COMPANIES, a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
and lenders from time to time party hereto (the “Lenders”), and SUNTRUST BANK,
in its capacity as administrative agent for the Lenders (the “Administrative
Agent”), as issuing bank (the “Issuing Bank”) and as swingline lender (the
“Swingline Lender”).
W I T N E S S E T H:
          WHEREAS, the Borrower has requested that the Lenders (a) establish a
$50,000,000 revolving credit facility in favor of, and (b) make term loans in an
aggregate principal amount equal to $100,000,000 to, the Borrower; and
          WHEREAS, subject to the terms and conditions of this Agreement, the
Lenders, the Issuing Bank and the Swingline Lender to the extent of their
respective Commitments as defined herein, are willing severally to establish the
requested revolving credit facility, letter of credit subfacility and the
swingline subfacility in favor of and severally to make the term loans to the
Borrower.
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the Borrower, the Lenders, the Administrative Agent,
the Issuing Bank and the Swingline Lender agree as follows:
ARTICLE I
DEFINITIONS; CONSTRUCTION
     Section 1.1. Definitions. In addition to the other terms defined herein,
the following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):
          “Adjusted LIBO Rate” shall mean, with respect to each Interest Period
for a Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR
for such Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar
Reserve Percentage.
          “Administrative Agent” shall have the meaning assigned to such term in
the opening paragraph hereof.
          “Administrative Questionnaire” shall mean, with respect to each
Lender, an administrative questionnaire in the form prepared by the
Administrative Agent and submitted to the Administrative Agent duly completed by
such Lender.
          “Affiliate” shall mean, with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

1



--------------------------------------------------------------------------------



 



          “Aggregate Revolving Commitment Amount” shall mean the aggregate
principal amount of the Aggregate Revolving Commitments from time to time. On
the Closing Date, the Aggregate Revolving Commitment Amount equals $50,000,000.
          “Aggregate Revolving Commitments” shall mean, collectively, all
Revolving Commitments of all Lenders at any time outstanding.
          “Applicable Lending Office” shall mean, for each Lender and for each
Type of Loan, the lending office of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.
          “Applicable Margin” shall mean, as of any date with respect to all
Loans outstanding on such date or the letter of credit fee on such date, as the
case may be, a percentage per annum determined by reference to the applicable
Leverage Ratio in effect on such date as set forth on Schedule I; provided, that
a change in the Applicable Margin resulting from a change in the Leverage Ratio
shall be effective on the second Business Day after the date on which the
Borrower delivers the financial statements required by Section 5.1(a) or (b) and
the Compliance Certificate required by Section 5.1(c); provided further, that if
at any time the Borrower shall have failed to deliver such financial statements
and such Compliance Certificate when so required, the Applicable Margin shall be
at Level III as set forth on Schedule I until such time as such financial
statements and Compliance Certificate are delivered, at which time the
Applicable Margin shall be determined as provided above. Notwithstanding the
foregoing, the Applicable Margin from the Closing Date until the financial
statements and Compliance Certificate for the Fiscal Quarter ending March 31,
2011 are required to be delivered shall be at Level II as set forth on
Schedule I.
          “Applicable Percentage” shall mean 0.50% per annum.
          “Approved Fund” shall mean any Person (other than a natural Person)
that is (or will be) engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its business and that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.
          “Arrangers” shall mean SunTrust Robinson Humphrey, Inc. and U.S. Bank
National Association.
          “Asset Management EBITDA” shall mean, for any period of determination,
an amount equal to the sum of (i) the operating income attributable to the
“asset management” segment for such period as reported by the Borrower in its
financial statements delivered pursuant to clauses (a) and (b) of Section 5.1
plus (ii) the amounts set forth on Schedule 1.1 corresponding to the applicable
period of determination.
          “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and an assignee (with the consent of any party whose
consent is required by

2



--------------------------------------------------------------------------------



 



Section 10.4(b)) and accepted by the Administrative Agent, in the form of
Exhibit A attached hereto or any other form approved by the Administrative
Agent.
          “Availability Period” shall mean the period from the Closing Date to
the Revolving Commitment Termination Date.
          “Base Rate” shall mean the highest of (i) the per annum rate which the
Administrative Agent publicly announces from time to time as its prime lending
rate, as in effect from time to time, (ii) the Federal Funds Rate, as in effect
from time to time, plus one-half of one percent (0.50%) per annum and (iii) the
Adjusted LIBO Rate determined on a daily basis for an Interest Period of one
(1) month, plus one percent (1.00%) per annum. The Administrative Agent’s prime
lending rate is a reference rate and does not necessarily represent the lowest
or best rate actually charged to any customer. The Administrative Agent may make
commercial loans or other loans at rates of interest at, above or below the
Administrative Agent’s prime lending rate. Each change in the any of the rates
described above in this definition shall be effective from and including the
date such change is announced as being effective.
          “Borrower” shall have the meaning in the introductory paragraph
hereof.
          “Borrowing” shall mean a borrowing consisting of (i) Loans of the same
Class and Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.
          “Business Day” shall mean (i) any day other than a Saturday, Sunday or
other day on which commercial banks in Atlanta, Georgia or Minneapolis,
Minnesota are authorized or required by law to close and (ii) if such day
relates to a Borrowing of, a payment or prepayment of principal or interest on,
a conversion of or into, or an Interest Period for, a Eurodollar Loan or a
notice with respect to any of the foregoing, any day on which banks are open for
dealings in dollar deposits in the London interbank market.
          “Capital Expenditures” shall mean for any period, without duplication,
(i) all expenditures for property, plant and equipment and other capital
expenditures of the Borrower and its Subsidiaries that are (or would be) set
forth on a consolidated statement of cash flows of the Borrower for such period
prepared in accordance with GAAP and (ii) Capital Lease Obligations incurred by
the Borrower and its Subsidiaries during such period.
          “Capital Lease Obligations” of any Person shall mean all obligations
of such Person to pay rent or other amounts under any lease (or other
arrangement conveying the right to use) of real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Capital Stock” shall mean all shares, options, warrants, general or
limited partnership interests, membership interests or other equivalents
(regardless of how designated) of or in a corporation, partnership, limited
liability company or equivalent entity whether voting or nonvoting, including
common stock, preferred stock or any other “equity security” (as such term

3



--------------------------------------------------------------------------------



 



is defined in Rule 3a11-1 of the General Rules and Regulations promulgated by
the Commission under the Exchange Act).
          “Cash Collateralize” shall mean, in respect of any obligations, to
provide and pledge (as a first priority perfected security interest) cash
collateral for such obligations in Dollars (in amounts, unless otherwise
specified herein, equal to 100% of such obligations), with a depository
institution, and pursuant to documentation in form and substance, reasonably
satisfactory to the Administrative Agent (and “Cash Collateralization” has a
corresponding meaning).
          “Cash on Hand” shall mean, on any date of determination, (i) all
money, currency or credit balances owned by the Borrower and held in any demand
or deposit account in the United States of America on the date of determination
(excluding, for purposes of clarity, any amounts available to be drawn or funded
under lines of credit or other debt facilities, including, without, limitation,
Revolving Loans) and (ii) Permitted Investments; provided, however, that amounts
calculated under clause (i) of this definition shall exclude any amounts that
would not be considered “cash” under GAAP or “cash” as recorded on the books of
the Borrower; and provided, further, that amounts included under this definition
shall (x) be included only to the extent such amounts are not subject to any
Lien or other restriction or encumbrance of any kind (other than Liens (1) in
favor of the Administrative Agent or (2) arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights so long as such liens and rights are not being enforced or
otherwise exercised), (y) exclude any amounts held by the Borrower in escrow,
trust or other fiduciary capacity for or on behalf of a client of the Borrower
or any of its Affiliates and (z) exclude any cash collateral securing any of the
Obligations, other than cash held in the Deposit Account subject to the Deposit
Account Control Agreement and any Permitted Investment held in a Securities
Account subject to a Securities Account Control Agreement.
          “Change in Control” shall mean the occurrence of one or more of the
following events: (i) any sale, lease, exchange or other transfer (in a single
transaction or a series of related transactions) of all or substantially all of
the assets of the Borrower to any Person or “group” (within the meaning of the
Exchange Act and the rules of the Commission thereunder in effect on the date
hereof), (ii) the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person or “group” (within the meaning of the Exchange Act
and the rules of the Commission thereunder as in effect on the date hereof) of
30% or more of the outstanding shares of the voting stock of the Borrower, or
(iii) occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were neither (a) nominated by
the current board of directors nor (b) appointed by directors so nominated.
          “Change in Law” shall mean (i) the adoption of any applicable law,
rule or regulation after the date of this Agreement, (ii) any change in any
applicable law, rule or regulation, or any change in the interpretation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its Applicable Lending Office)
or the Issuing Bank (or for purposes of Section 2.19(b), by the parent
corporation of such Lender or the Issuing Bank, if applicable) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

4



--------------------------------------------------------------------------------



 



          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Swingline Loans or Term Loans and when used in reference to any Commitment,
refers to whether such Commitment is a Revolving Commitment, a Swingline
Commitment or a Term Loan Commitment.
          “Closing Date” shall mean the date on which the conditions precedent
set forth in Section 3.1 and Section 3.2 have been satisfied or waived in
accordance with Section 10.2.
          “Code” shall mean the Internal Revenue Code of 1986, as amended and in
effect from time to time.
          “Collateral” shall mean all property and assets of the Loan Parties,
now owned or hereafter acquired, upon which a Lien is purported to be created by
the Guaranty and Pledge Agreement or any Foreign Collateral Document.
          “Commission” shall mean the Securities and Exchange Commission and any
successor entity.
          “Commitment” shall mean a Revolving Commitment, a Swingline Commitment
or a Term Loan Commitment or any combination thereof (as the context shall
permit or require).
          “Compliance Certificate” shall mean a certificate signed by the chief
financial officer or treasurer of the Borrower in the form of, and containing
the certifications set forth in, the certificate attached hereto as
Exhibit 5.1(c).
          “Consolidated Tangible Net Worth” shall mean, as of any date, (i) the
total assets of the Borrower and its Subsidiaries that would be reflected on the
Borrower’s consolidated balance sheet as of such date prepared in accordance
with GAAP, after eliminating all amounts properly attributable to noncontrolling
interests, if any, in the stock and surplus of Subsidiaries, minus (ii) the sum
of (x) the total liabilities of the Borrower and its Subsidiaries that would be
reflected on the Borrower’s consolidated balance sheet as of such date prepared
in accordance with GAAP, (y) other than Investments described in Section 7.4(k)
which are adjusted on a mark-to-market basis in the ordinary course business of
the Borrower and its Subsidiaries, the amount of any write-up in the book value
of any assets resulting from a revaluation thereof or any write-up in excess of
the cost of such assets acquired reflected on the consolidated balance sheet of
the Borrower as of such date prepared in accordance with GAAP and (z) the net
book amount of all goodwill and other assets of the Borrower and its
Subsidiaries that would be classified as intangible assets on a consolidated
balance sheet of the Borrower as of such date prepared in accordance with GAAP.
          “Consolidated Total Capital” shall mean, as of any date, the sum of
(i) Consolidated Total Debt as of such date and (ii) Consolidated Tangible Net
Worth as of such date.
          “Consolidated Total Debt” shall mean, as of any date, all Indebtedness
of the Borrower and its Subsidiaries measured on a consolidated basis as of such
date, but excluding (a) Indebtedness of the type described in subsection (xi) of
the definition thereof and (b) Indebtedness of the type described in
Section 7.1(g).

5



--------------------------------------------------------------------------------



 



          “Contractual Obligation” of any Person shall mean any provision of any
security issued by such Person or of any agreement, instrument or undertaking
under which such Person is obligated or by which it or any of the property in
which it has an interest is bound.
          “Control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” shall have meanings correlative
thereto.
          “Default” shall mean any condition or event that, with the giving of
notice or the lapse of time or both, would constitute an Event of Default.
          “Default Interest” shall have the meaning set forth in
Section 2.13(c).
          “Defaulting Lender” shall mean, at any time, a Lender as to which the
Administrative Agent has notified the Borrower that (i) such Lender has failed
for three or more Business Days to comply with its obligations under this
Agreement to make a Revolving Loan, make a payment to the Issuing Bank in
respect of a Letter of Credit (including failure to make a payment in respect of
an LC Disbursement) and/or make a payment to the Swingline Lender in respect of
a Swingline Loan (each a “funding obligation”), (ii) such Lender has notified
the Administrative Agent, or has stated publicly, that it will not comply with
any such funding obligation hereunder or has defaulted on its funding
obligations under any other loan agreement, credit agreement or similar or other
financing agreement unless such Lender’s failure is based on such Lender’s
reasonable and good faith determination that the conditions precedent to funding
such obligation have not been satisfied and such Lender has notified the
Administrative Agent in writing of the same, (iii) such Lender has, for three or
more Business Days, failed to confirm in writing to the Administrative Agent, in
response to a written request of the Administrative Agent, that it will comply
with its funding obligations hereunder, or (iv) a Lender Insolvency Event has
occurred and is continuing with respect to such Lender. The Administrative Agent
will promptly send to all parties hereto a copy of any notice to the Borrower
provided for in this definition.
          “Deposit Account” shall mean account number 2177081 at The PrivateBank
and Trust Company and any successor account thereto (including any deposit
account at another depositary bank used to hold the proceeds of the Dividend
which are not invested in accordance with Section 7.4(g)).
          “Deposit Account Control Agreement” shall mean an agreement, in form
and substance acceptable to the Administrative Agent, executed by the Borrower,
the Administrative Agent and the applicable depositary bank and granting
“control” (within the meaning of the Uniform Commercial Code as in effect in the
State of New York) over the Deposit Account at such depositary bank to the
Administrative Agent.
          “Dividend” shall have the meaning given such term in
Section 3.1(xvii).
          “Dollar(s)” and the sign “$” shall mean lawful money of the United
States of America.

6



--------------------------------------------------------------------------------



 



          “Domestic Subsidiary” shall mean a direct or indirect Subsidiary of
the Borrower organized under the laws of one of the fifty states or
commonwealths of the United States or the District of Columbia or any territory
of the United States.
          “Employee Benefit Plan” shall have that meaning as defined in
Section 3(3) of ERISA and for which the Borrower or an ERISA Affiliate
maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by the Borrower or its ERISA Affiliates or
on behalf of beneficiaries of such participants.
          “Environmental Laws” shall mean all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, Release or threatened Release of any
Hazardous Material or to health and safety matters.
          “Environmental Liability” shall mean any liability, contingent or
otherwise (including any liability for damages, costs of environmental
investigation and remediation, costs of administrative oversight, fines, natural
resource damages, penalties or indemnities), of the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (i) any actual or alleged
violation of any Environmental Law, (ii) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(iii) any actual or alleged exposure to any Hazardous Materials, (iv) the
Release or threatened Release of any Hazardous Materials or (v) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and any successor statute including any
regulations promulgated thereunder.
          “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 303 of ERISA and Section 430 of the Code, is treated as a single
employer under Section 414 of the Code.
          “ERISA Event” shall mean with respect to the Borrower or any ERISA
Affiliate, (i) any “reportable event”, as defined in Section 4043 of ERISA with
respect to a Plan (other than an event for which the 30-day notice period is
waived); (ii) the failure to make required contributions when due to a
Multiemployer Plan or Plan or the imposition of a Lien in favor of a Plan under
Section 430(k) of the Code or Section 303(k) of ERISA; (iii) the filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (iv) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, or the imposition
of an Lien in favor of the PBGC under Title IV of ERISA; (v) the receipt from
the PBGC or a plan administrator appointed by the PBGC of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (vi) any other event or condition that might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan or

7



--------------------------------------------------------------------------------



 



Multiemployer Plan or for the imposition of liability under Section 4069 or
4212(c) of ERISA; (vii) the incurrence of any liability with respect to the
withdrawal or partial withdrawal from any Plan including the withdrawal from a
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA, or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (viii) or the incurrence of any Withdrawal Liability with respect to any
Multiemployer Plan; (ix) the receipt of any notice concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent (within the meaning of Section 4245 of ERISA) or in
reorganization (within the meaning of Section 4241 of ERISA), or in “critical”
status (within the meaning of Section 432 of the Code or Section 305 of ERISA);
or (x) a determination that a Plan is, or is reasonably expected to be, in “at
risk” status (within the meaning of Section 430 of the Code or Section 303 of
ERISA).
          “Eurodollar” when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, bears interest at
a rate determined by reference to the Adjusted LIBO Rate.
          “Eurodollar Reserve Percentage” shall mean the aggregate of the
maximum reserve percentages (including, without limitation, any emergency,
supplemental, special or other marginal reserves) expressed as a decimal
(rounded upwards to the next 1/100th of 1%) in effect on any day to which the
Administrative Agent is subject with respect to the Adjusted LIBO Rate pursuant
to regulations issued by the Board of Governors of the Federal Reserve System
(or any Governmental Authority succeeding to any of its principal functions)
with respect to eurocurrency funding (currently referred to as “eurocurrency
liabilities” under Regulation D). Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under Regulation D. The Eurodollar Reserve
Percentage shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
          “Event of Default” shall have the meaning provided in ARTICLE VIII.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time, and any successor statute.
          “Excluded Taxes” shall mean with respect to the Administrative Agent,
any Lender, the Issuing Bank or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its Applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Lender is located, (c) in the case of a
Foreign Lender, any withholding tax that (i) is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, (ii) is imposed on amounts payable to such Foreign Lender at any time
that such Foreign Lender designates a new lending office, other than taxes that
have accrued prior to the designation of such lending office that are otherwise
not Excluded Taxes, or (iii) is

8



--------------------------------------------------------------------------------



 



attributable to such Foreign Lender’s failure to comply with Section 2.20(e) and
(d) any Taxes imposed on any “withholdable payment” payable to such recipient as
a result of the failure of such recipient to satisfy the applicable requirements
as set forth in FATCA after December 31, 2012.
          “Existing Liquidity Facility” shall mean that certain Loan Agreement
(Broker-Dealer VRDN Facility) dated as of September 30, 2008, as amended through
the Closing Date, between PJ&Co and U.S. Bank National Association (and shall
include any replacement liquidity facility, the terms and conditions of which
are substantially the same as the foregoing Loan Agreement).
          “FATCA” shall mean Sections 1471 through 1474 of the Code and any
regulations or official interpretations thereof.
          “Federal Funds Rate” shall mean, for any day, the rate per annum
(rounded upwards, if necessary, to the next 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with member banks
of the Federal Reserve System arranged by Federal funds brokers, as published by
the Federal Reserve Bank of New York on the next succeeding Business Day or if
such rate is not so published for any Business Day, the Federal Funds Rate for
such day shall be the average rounded upwards, if necessary, to the next 1/100th
of 1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.
          “Fee Letters” shall mean (a) the SunTrust Fee Letter and (b) that
certain fee letter, dated December 29, 2010, executed by U.S. Bank National
Association and accepted by Borrower.
          “FINRA” shall mean the Financial Industry Regulatory Authority or any
successor entity.
          “Fiscal Quarter” shall mean any fiscal quarter of the Borrower.
          “Fiscal Year” shall mean any fiscal year of the Borrower.
          “Fitch” shall mean Fitch Rating Group.
          “FOCUS Report” shall mean, for any Person, the Financial and
Operational Combined Uniform Single Report required to be filed on a monthly or
quarterly basis, as the case may be, with the Commission or the NYSE, or any
report that is required in lieu of such report.
          “Foreign Collateral Documents” shall mean the Hong Kong Collateral
Documents and the UK Collateral Documents.
          “Foreign Lender” shall mean any Lender that is not a United States
person under Section 7701(a)(30) of the Code.

9



--------------------------------------------------------------------------------



 



          “Foreign Subsidiary” shall mean any Subsidiary that is organized under
the laws of a jurisdiction other than one of the fifty states or commonwealths
of the United States or the District of Columbia or a territory of the United
States.
          “Foundation” means Piper Jaffray Foundation, a Minnesota non-profit
corporation.
          “GAAP” shall mean generally accepted accounting principles in the
United States applied on a consistent basis and subject to the terms of
Section 1.3.
          “Governmental Authority” shall mean the government of the United
States of America, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
          “Guarantee” of or by any Person (the “guarantor”) shall mean any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly and including any obligation, direct or indirect, of the guarantor
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (iv) as an
account party in respect of any letter of credit or letter of guaranty issued in
support of such Indebtedness or obligation; provided, that the term “Guarantee”
shall not include endorsements for collection or deposits in the ordinary course
of business. The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the primary obligation in respect of
which Guarantee is made or, if not so stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith. The
term “Guarantee” used as a verb has a corresponding meaning.
          “Guaranty and Pledge Agreement” shall mean that certain Guaranty and
Pledge Agreement, dated as of the date hereof and substantially in the form of
Exhibit B, executed by the Borrower and each Domestic Subsidiary (other than
PJ&Co).
          “Hazardous Materials” shall mean all explosive or radioactive
substances or wastes and all hazardous or toxic substances, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.
          “Hedging Obligations” of any Person shall mean any and all obligations
of such Person, whether absolute or contingent and howsoever and whensoever
created, arising,

10



--------------------------------------------------------------------------------



 



evidenced or acquired under (i) any and all Hedging Transactions, (ii) any and
all cancellations, buy backs, reversals, terminations or assignments of any
Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.
          “Hedging Transaction” of any Person shall mean (a) any transaction
(including an agreement with respect to any such transaction) now existing or
hereafter entered into by such Person that is a rate swap transaction, swap
option, basis swap, forward rate transaction, commodity swap, commodity option,
equity or equity index swap or option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, spot transaction, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether or not any such transaction is governed by or
subject to any master agreement and (b) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement, or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
          “Hong Kong Collateral Documents” shall mean that certain Share
Mortgage, dated as of the date hereof executed by the Borrower and the
Administrative Agent.
          “Indebtedness” of any Person shall mean, without duplication (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person in respect of the deferred purchase price
of property or services (other than trade payables incurred in the ordinary
course of business; provided, that for purposes of Section 8.1(g), trade
payables overdue by more than 120 days shall be included in this definition
except to the extent that any of such trade payables are being disputed in good
faith and by appropriate measures), (iv) all obligations of such Person under
any conditional sale or other title retention agreement(s) relating to property
acquired by such Person, (v) all Capital Lease Obligations of such Person,
(vi) all obligations, contingent or otherwise, of such Person in respect of
letters of credit, acceptances or similar extensions of credit, (vii) all
Guarantees of such Person of the type of Indebtedness described in clauses (i)
through (vi) above and clause (xi) below, (viii) all Indebtedness of a third
party secured by any Lien on property owned by such Person, whether or not such
Indebtedness has been assumed by such Person, (ix) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Capital Stock of such Person, (x) Off-Balance Sheet
Liabilities and (xi) all Hedging Obligations. The Indebtedness of any Person
shall include the Indebtedness of any partnership or joint venture in which such
Person is a general partner or a joint venturer, except to the extent that the
terms of such Indebtedness provide that such Person is not liable therefor. For
purposes of determining the amount of attributed Indebtedness from Hedging
Obligations, the “principal amount” of any Hedging Obligations at any time shall
be the Net Mark-to-Market Exposure of such Hedging Obligations.

11



--------------------------------------------------------------------------------



 



          “Indemnified Taxes” shall mean Taxes other than Excluded Taxes and
Other Taxes.
          “Information Memorandum” shall mean the Confidential Information
Memorandum dated October, 2010 relating to the Borrower and the transactions
contemplated by this Agreement and the other Loan Documents.
          “Interest Period” shall mean with respect to (i) any Swingline
Borrowing, such period as the Swingline Lender and the Borrower shall mutually
agree and (ii) any Eurodollar Borrowing, a period of one, two or three months;
provided, that:
     (i) the initial Interest Period for such Borrowing shall commence on the
date of such Borrowing (including the date of any conversion from a Borrowing of
another Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;
     (ii) if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;
     (iii) any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of such calendar month;
     (iv) each principal installment of the Term Loans shall have an Interest
Period ending on each installment payment date and the remaining principal
balance (if any) of the Term Loans shall have an Interest Period determined as
set forth above; and
     (v) no Interest Period may extend beyond the Revolving Commitment
Termination Date, unless on the Revolving Commitment Termination Date the
aggregate outstanding principal amount of Term Loans is equal to or greater than
the aggregate principal amount of Eurodollar Loans with Interest Periods
expiring after such date, and no Interest Period may extend beyond the Maturity
Date.
          “Investments” shall have the meaning as set forth in Section 7.4.
          “Issuing Bank” shall mean SunTrust Bank, in its capacity as an issuer
of Letters of Credit pursuant to Section 2.22.
          “LC Commitment” shall mean that portion of the Aggregate Revolving
Commitment Amount that may be used by the Borrower for the issuance of Letters
of Credit in an aggregate face amount not to exceed $5,000,000.
          “LC Disbursement” shall mean a payment made by the Issuing Bank
pursuant to a Letter of Credit.

12



--------------------------------------------------------------------------------



 



          “LC Documents” shall mean all applications, agreements and instruments
relating to the Letters of Credit (but excluding the Letters of Credit).
          “LC Exposure” shall mean, at any time, the sum of (i) the aggregate
undrawn amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.
          “Lender Insolvency Event” shall mean that (i) a Lender or its Parent
Company is insolvent, or is generally unable to pay its debts as they become
due, or admits in writing its inability to pay its debts as they become due, or
makes a general assignment for the benefit of its creditors, or (ii) a Lender or
its Parent Company is the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
custodian or the like has been appointed for such Lender or its Parent Company,
or such Lender or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment,
or (iii) a Lender or its Parent Company has been adjudicated as, or determined
by any Governmental Authority having regulatory authority over such Person or
its assets to be, insolvent; provided that, for the avoidance of doubt, a Lender
Insolvency Event shall not be deemed to have occurred solely by virtue of the
ownership or acquisition of any equity interest in or control of a Lender or its
Parent Company by a Governmental Authority.
          “Lenders” shall have the meaning assigned to such term in the opening
paragraph of this Agreement and shall include, where appropriate, the Swingline
Lender.
          “Letter of Credit” shall mean any stand-by letter of credit issued
pursuant to Section 2.22 by the Issuing Bank for the account of the Borrower
pursuant to the LC Commitment.
          “Leverage Ratio” shall mean, as of any date, the ratio of
(i) Consolidated Total Debt as of such date to (ii) Consolidated Total Capital
as of such date.
          “LIBOR” shall mean, for any Interest Period with respect to a
Eurodollar Loan, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on Reuters Screen LIBOR01 Page (or any successor
page) as the London interbank offered rate for deposits in Dollars at
approximately 11:00 a.m. (London, England time) two Business Days prior to the
first day of such Interest Period for a term comparable to such Interest Period.
If for any reason such rate is not available, LIBOR shall be, for any Interest
Period, the rate per annum reasonably determined by the Administrative Agent as
the rate of interest at which Dollar deposits in the approximate amount of the
Eurodollar Loan comprising part of such borrowing would be offered by the
Administrative Agent to major banks in the London interbank Eurodollar market at
their request at or about 10:00 a.m. two Business Days prior to the first day of
such Interest Period for a term comparable to such Interest Period.
          “License” shall mean any license, certificate of authority, permit or
other authorization which is required to be obtained from any Government
Authority in connection

13



--------------------------------------------------------------------------------



 



with the operation, ownership or transaction of insurance, broker-dealer or
investment advisory businesses or other regulated businesses.
          “Lien” shall mean any mortgage, pledge, security interest, lien
(statutory or otherwise), charge, encumbrance, hypothecation, assignment,
deposit arrangement, or other arrangement having the practical effect of the
foregoing or any preference or priority having the practical effect of a
security interest or any other security agreement or preferential arrangement
having the practical effect of a security interest of any kind or nature
whatsoever (including any conditional sale or other title retention agreement
and any capital lease having the same economic effect as any of the foregoing).
          “Loan Documents” shall mean, collectively, this Agreement, the Notes
(if any), the LC Documents, the Guaranty and Pledge Agreement, all Foreign
Collateral Documents, all Deposit Account Control Agreements, all Securities
Account Control Agreements, all Notices of Borrowing, all Notices of
Conversion/Continuation, all Compliance Certificates and any and all other
instruments, agreements, documents and writings executed in connection with any
of the foregoing.
          “Loan Parties” shall mean the Borrower and the Subsidiary Loan
Parties.
          “Loans” shall mean all Revolving Loans, Swingline Loans and Term Loans
in the aggregate or any of them, as the context shall require.
          “Long Inventory” shall mean the total of Securities and spot
commodities owned, at market value, and (without duplication) Securities owned
not readily marketable as reported monthly on lines 850 and 860 in the most
recent monthly FOCUS Report filed with the Commission.
          “Material Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration, or governmental investigation or proceeding),
whether singularly or in conjunction with any other event or events, act or
acts, condition or conditions, occurrence or occurrences whether or not related,
a material adverse change in, or a material adverse effect on, (i) the business,
results of operations, condition (financial or otherwise), assets, operations,
liabilities (contingent or otherwise) or prospects of the Borrower or of the
Borrower and its Subsidiaries taken as a whole, (ii) the ability of the Loan
Parties to perform their respective material obligations under the Loan
Documents, (iii) the rights and remedies of the Administrative Agent, the
Issuing Bank, Swingline Lender, and the Lenders under any of the Loan Documents
or (iv) the legality, validity or enforceability of any of the Loan Documents.
          “Material Contract” shall mean any contract or other arrangement
(other than the Loan Documents), whether written or oral, to which the Borrower
or any Subsidiary is a party (a) requiring annual payments by any party thereto
of more than 5.0% of the annual consolidated gross revenues of the Borrower and
its Subsidiaries, or (b) as to which the breach, nonperformance, termination,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.

14



--------------------------------------------------------------------------------



 



          “Material Indebtedness” shall mean Indebtedness (other than the Loans
and Letters of Credit) and Hedging Obligations of the Borrower or any of its
Subsidiaries, individually or in an aggregate committed or outstanding principal
amount exceeding $5,000,000.
          “Maturity Date” shall mean, with respect to the Term Loans, the
earlier of (i) December 29, 2013 or (ii) the date on which the principal amount
of all outstanding Term Loans have been declared or automatically have become
due and payable (whether by acceleration or otherwise).
          “Moody’s” shall mean Moody’s Investors Service, Inc.
          “MSRB” shall mean the Municipal Securities Rulemaking Board and any
successor entity.
          “Multiemployer Plan” shall have the meaning set forth in
Section 4001(a)(3) of ERISA.
          “Net Mark-to-Market Exposure” of any Person shall mean, as of any date
of determination with respect to any Hedging Obligation, the excess (if any) of
all unrealized losses over all unrealized profits of such Person arising from
such Hedging Obligation. “Unrealized losses” shall mean the fair market value of
the cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).
          “Non-Defaulting Lender” shall mean, at any time, a Lender that is not
a Defaulting Lender.
          “Notes” shall mean, collectively, the Revolving Credit Notes, the
Swingline Note and the Term Notes.
          “Notice of Borrowing” shall mean, collectively, the Notices of
Revolving Borrowing, and the Notices of Swingline Borrowing.
          “Notice of Conversion/Continuation” shall mean the notice given by the
Borrower to the Administrative Agent in respect of the conversion or
continuation of an outstanding Borrowing as provided in Section 2.7(b).
          “Notice of Revolving Borrowing” shall have the meaning as set forth in
Section 2.3.
          “Notice of Swingline Borrowing” shall have the meaning as set forth in
Section 2.4.
          “NYSE” shall mean the New York Stock Exchange, Inc.

15



--------------------------------------------------------------------------------



 



          “Obligations” shall mean (a) all amounts owing by the Loan Parties to
the Administrative Agent, the Issuing Bank or any Lender (including the
Swingline Lender) pursuant to or in connection with this Agreement or any other
Loan Document or otherwise with respect to any Loan or Letter of Credit,
including, without limitation, all principal, interest (including any interest
accruing after the filing of any petition in bankruptcy or the commencement of
any insolvency, reorganization or like proceeding relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding), all reimbursement obligations, fees, expenses, indemnification
and reimbursement payments, costs and expenses (including all fees and expenses
of counsel to the Administrative Agent, the Issuing Bank and any Lender
(including the Swingline Lender) incurred, or required to be reimbursed, by the
Borrower, in each case, pursuant to this Agreement or any other Loan Document),
whether direct or indirect, absolute or contingent, liquidated or unliquidated,
now existing or hereafter arising hereunder or thereunder, (b) all Hedging
Obligations owed by any Loan Party to any Lender or Affiliate of any Lender,
(c) all Treasury Management Obligations and (d) all obligations and indebtedness
of the Borrower or any other Loan Party under corporate card agreements,
arrangements or programs (including, without limitation, purchasing card and
travel and entertainment card agreements, arrangements or programs) maintained
with any Lender, together with all renewals, extensions, modifications or
refinancings of any of the foregoing.
          “OFAC” shall mean the U.S. Department of the Treasury’s Office of
Foreign Assets Control.
          “Off-Balance Sheet Liabilities” of any Person shall mean (i) any
repurchase obligation or liability of such Person with respect to accounts or
notes receivable sold by such Person, (ii) any liability of such Person under
any sale and leaseback transactions that do not create a liability on the
balance sheet of such Person, (iii) any Synthetic Lease Obligation or (iv) any
obligation (other than operating leases) arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person.
          “OSHA” shall mean the Occupational Safety and Health Act of 1970, as
amended from time to time, and any successor statute.
          “Other Taxes” shall mean any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made hereunder or under any other Loan Document
or from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document.
          “PJ&Co” shall mean Piper Jaffray & Co., a Delaware corporation.
          “Parent Company” shall mean, with respect to a Lender, the bank
holding company (as defined in Federal Reserve Board Regulation Y), if any, of
such Lender, and/or any Person owning, beneficially or of record, directly or
indirectly, a majority of the shares of such Lender.
          “Participant” shall have the meaning set forth in Section 10.4(d).

16



--------------------------------------------------------------------------------



 



          “Patriot Act” shall have the meaning set forth in Section 10.14.
          “Payment Office” shall mean the office of the Administrative Agent
located at 303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other
location as to which the Administrative Agent shall have given written notice to
the Borrower and the other Lenders.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA, and any successor entity performing similar functions.
          “Permitted Acquisition” shall mean any acquisition by the Borrower or
any Subsidiary Loan Party in the form of acquisitions of all or substantially
all of the business or a line of business (whether by the acquisition of Capital
Stock, assets or any combination thereof) of any other Person if each such
acquisition meets all of the following requirements:
          (a) no less than fifteen (15) Business Days prior to the proposed
closing date of such acquisition, the Borrower shall have delivered written
notice of such acquisition to the Administrative Agent and the Lenders, which
notice shall include the proposed closing date of such acquisition;
          (b) the Borrower shall have certified on or before the closing date of
such acquisition, in writing and in a form reasonably acceptable to the
Administrative Agent, that such acquisition has been approved by the board of
directors (or equivalent governing body) of the Person to be acquired;
          (c) the Person or business to be acquired shall (i) be in a
substantially similar line of business as the Borrower and its Subsidiaries
immediately prior to such acquisition and (ii) have Target EBITDA of not less
than $0 for the previous four fiscal quarters ending prior to the date of such
acquisition;
          (d) if such transaction is a merger or consolidation, the Borrower or
a Subsidiary Loan Party shall be the surviving Person and no Change in Control
shall have been effected thereby;
          (e) the Borrower shall have delivered to the Administrative Agent such
documents reasonably requested by the Administrative Agent or the Required
Lenders (through the Administrative Agent) pursuant to Section 5.11 to be
delivered at the time required pursuant to Section 5.11;
          (f) no later than five (5) Business Days prior to the proposed closing
date of such acquisition, the Borrower shall have delivered to (A) the
Administrative Agent and the Lenders a Compliance Certificate for the most
recent Fiscal Quarter end preceding such acquisition for which financial
statements are available demonstrating, in form and substance reasonably
satisfactory thereto, compliance on a Pro Forma Basis (as of the date of the
acquisition and after giving effect thereto and any Indebtedness incurred in
connection therewith) with each covenant contained in ARTICLE VI and (B) the
Administrative Agent an income statement for the Person or business to be
acquired for the period then ended;

17



--------------------------------------------------------------------------------



 



          (g) no later than five (5) Business Days prior to the proposed closing
date of such acquisition the Borrower, to the extent requested by the
Administrative Agent, (A) shall have delivered to the Administrative Agent
promptly upon the finalization thereof copies of substantially final Permitted
Acquisition Documents, and (B) shall have delivered to, or made available for
inspection by, the Administrative Agent substantially complete Permitted
Acquisition Diligence Information, which shall be in form and substance
reasonably satisfactory to the Administrative Agent;
          (h) no Event of Default shall have occurred and be continuing both
before and after giving effect to such acquisition and any Indebtedness incurred
in connection therewith;
          (i) the aggregate amount of Indebtedness incurred or assumed in
connection with such acquisition, together with the aggregate amount of
Indebtedness incurred or assumed in connection with all other Permitted
Acquisitions consummated after the Closing Date, does not exceed $200,000,000;
and
          (j) the Borrower shall provide such other documents and other
information as may be reasonably requested by the Administrative Agent or the
Required Lenders (through the Administrative Agent) in connection with the
acquisition.
          “Permitted Acquisition Consideration” shall mean the aggregate amount
of the purchase price, including, but not limited to, any assumed debt,
earn-outs (valued at the maximum amount payable thereunder), deferred payments,
net of the applicable acquired company’s cash and cash equivalents balance (as
shown on its most recent financial statements delivered in connection with the
applicable Permitted Acquisition) to be paid on a singular basis in connection
with any applicable Permitted Acquisition as set forth in the applicable
Permitted Acquisition Documents executed by the Borrower or Subsidiary Loan
Party in order to consummate the applicable Permitted Acquisition, but excluding
any Capital Stock of the Borrower issued in connection therewith.
          “Permitted Acquisition Diligence Information” shall mean with respect
to any acquisition proposed by the Borrower or any Subsidiary Loan Party, to the
extent applicable, all material financial information and other material
information, in each case, reasonably requested to be delivered to the
Administrative Agent in connection with such acquisition (except to the extent
that any such information is (a) subject to any confidentiality agreement,
unless mutually agreeable arrangements can be made to preserve such information
as confidential, (b) classified or (c) subject to any attorney-client
privilege).
          “Permitted Acquisition Documents” shall mean with respect to any
acquisition proposed by the Borrower or any Subsidiary Loan Party, final copies
or substantially final drafts if not executed at the required time of delivery
of the purchase agreement, sale agreement, merger agreement or other agreement
evidencing such acquisition, including, without limitation, all legal opinions
and each other document executed, delivered, contemplated by or prepared in
connection therewith and any amendment, modification or supplement to any of the
foregoing.

18



--------------------------------------------------------------------------------



 



          “Permitted Encumbrances” shall mean:
     (i) Liens imposed by law for taxes not yet due or which are being contested
in good faith by appropriate proceedings diligently conducted and with respect
to which adequate reserves are being maintained in accordance with GAAP;
     (ii) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and other Liens imposed by operation of law in the ordinary course
of business for amounts not yet due or which are being contested in good faith
by appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;
     (iii) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
     (iv) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
     (v) judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;
     (vi) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or materially interfere with the ordinary
conduct of business of the Borrower and its Subsidiaries taken as a whole;
     (vii) customary rights of set-off, revocation, refund or chargeback under
deposit agreements or under the Uniform Commercial Code or common law of banks
or other financial institutions where Borrower or any of its Subsidiaries
maintains deposits (other than deposits intended as cash collateral) in the
ordinary course of business; and
     (viii) Liens, if any, securing the Obligations;
provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness (other than the Obligations).
          “Permitted Investments” shall mean:
     (i) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;

19



--------------------------------------------------------------------------------



 



     (ii) commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within six months from
the date of acquisition thereof;
     (iii) certificates of deposit, bankers’ acceptances and time deposits
maturing within 180 days of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;
     (iv) fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (i) above and entered into with
a financial institution satisfying the criteria described in clause (iii) above;
and
     (v) mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.
          “Permitted Liens” shall have the meaning set forth in Section 7.2.
          “Person” shall mean any individual, partnership, firm, corporation,
association, joint venture, limited liability company, trust or other entity, or
any Governmental Authority.
          “Plan” shall mean any Employee Benefit Plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate either (i) maintains, contributes to or has an
obligation to contribute to on behalf of participants who are or were employed
by any of them (or on behalf of beneficiaries of such participants) or (ii) is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA or a “contributing
sponsor” (as defined in ERISA Section 4001(a)(13).
          “Potential Defaulting Lender” shall mean, at any time, a Lender (i) as
to which the Administrative Agent has notified the Borrower that an event of the
kind referred to in the definition of “Lender Insolvency Event” has occurred and
is continuing in respect of any financial institution affiliate of such Lender
or (ii) whose Parent Company or a financial institution affiliate thereof has
notified the Administrative Agent, or has stated publicly, that such Person will
not comply with its funding obligations under any other loan agreement or credit
agreement or other similar/other financing agreement unless such failure is
based on such Person’s reasonable and good faith determination that the
conditions precedent to funding such obligation have not been satisfied. The
Administrative Agent will promptly send to all parties hereto a copy of any
notice to the Borrower provided for in this definition.
          “Pro Forma Basis” shall mean, with respect to any determination for
any period, that such determination shall be made giving pro forma effect to
each Permitted Acquisition consummated during such period (or, as the case may
be, any specified Permitted Acquisition), with all transactions relating thereto
consummated during such period (including any incurrence, assumption,
refinancing or repayment of Indebtedness), as if such acquisition and related
transactions had been consummated on the first day of such period, in each case
based on

20



--------------------------------------------------------------------------------



 



historical results accounted for in accordance with GAAP and, to the extent
applicable, reasonable assumptions that are specified in details in the relevant
Compliance Certificate, financial statement or other document provided to the
Administrative Agent in connection herewith in accordance with Regulation S-X of
the Exchange Act, and other cost savings and pro forma adjustments reasonably
acceptable to the Administrative Agent.
          “Pro Rata Share” shall mean (i) with respect to any Commitment of any
Lender at any time, a percentage, the numerator of which shall be such Lender’s
Commitment (or if such Commitments have been terminated or expired or the Loans
have been declared to be due and payable, such Lender’s Revolving Credit
Exposure), and the denominator of which shall be the sum of such Commitments of
all Lenders (or if such Commitments have been terminated or expired or the Loans
have been declared to be due and payable, all Revolving Credit Exposure of all
Lenders) and (ii) with respect to all Commitments of any Lender at any time, the
numerator of which shall be the sum of such Lender’s Revolving Commitment (or if
such Revolving Commitments have been terminated or expired or the Loans have
been declared to be due and payable, such Lender’s Revolving Credit Exposure)
and Term Loan and the denominator of which shall be the sum of all Lenders’
Revolving Commitments (or if such Revolving Commitments have been terminated or
expired or the Loans have been declared to be due and payable, all Revolving
Credit Exposure of all Lenders funded under such Commitments) and Term Loans.
          “Qualified Plan” shall mean an Employee Benefit Plan that is intended
to be tax-qualified under Section 401(a) of the Code.
          “Regulation D, T, U and X” shall mean Regulation D, T, U and X,
respectively, of the Board of Governors of the Federal Reserve System, as the
same may be in effect from time to time, and any successor regulations.
          “Regulatory Net Capital” shall mean the “net capital” of PJ&Co as
shown on its filed monthly FOCUS report.
          “Related Parties” shall mean, with respect to any specified Person,
such Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.
          “Release” shall mean any release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into the environment (including ambient air, surface water,
groundwater, land surface or subsurface strata) or within any building,
structure, facility or fixture.
          “Required Coverage Amount” shall mean (i) on any date of determination
prior to the date that is twelve (12) months prior to the Maturity Date, an
amount necessary to pay and satisfy all Obligations that will be due and owing
by the Borrower during the next two succeeding Fiscal Quarters following any
such date of determination and (ii) on any date of determination during the
period of twelve (12) months prior to the Maturity Date, an amount necessary to
pay and satisfy all Obligations that will be due and owing by the Borrower
during the next succeeding Fiscal Quarter following any such date of
determination.

21



--------------------------------------------------------------------------------



 



          “Required Lenders” shall mean, at any time, Lenders holding more than
50% of the aggregate outstanding Revolving Commitments and Term Loans at such
time or if the Lenders have no Commitments outstanding, then Lenders holding
more than 50% of the Revolving Credit Exposure and Term Loans; provided,
however, that to the extent that any Lender is a Defaulting Lender, such
Defaulting Lender and all of its Commitments and Revolving Credit Exposure shall
be excluded for purposes of determining Required Lenders.
          “Requirement of Law” for any Person shall mean the articles or
certificate of incorporation, bylaws, partnership certificate and agreement, or
limited liability company certificate of organization and agreement, as the case
may be, and other organizational and governing documents of such Person, and any
law, treaty, rule or regulation, or determination of a Governmental Authority,
in each case applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.
          “Responsible Officer” shall mean any of the president, the chief
executive officer, the chief operating officer, the chief financial officer, the
treasurer or a vice president of the Borrower or such other representative of
the Borrower as may be designated in writing by any one of the foregoing with
the consent of the Administrative Agent; provided, that, with respect to the
financial covenants and Compliance Certificate, Responsible Officer shall mean
only the chief financial officer or the treasurer of the Borrower.
          “Restricted Payment” shall have the meaning set forth in Section 7.5.
          “Revolving Commitment” shall mean, with respect to each Lender, the
obligation of such Lender to make Revolving Loans to the Borrower and to
participate in Letters of Credit and Swingline Loans in an aggregate principal
amount not exceeding the amount set forth with respect to such Lender on
Schedule II, or in the case of a Person becoming a Lender after the Closing Date
through an assignment of an existing Revolving Commitment, the amount of the
assigned “Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee, as the same may be increased or
decreased pursuant to terms hereof.
          “Revolving Commitment Termination Date” shall mean the earliest of
(i) December 29, 2013, (ii) the date on which the Revolving Commitments are
terminated pursuant to Section 2.9 and (iii) the date on which all amounts
outstanding under this Agreement have been declared or have automatically become
due and payable (whether by acceleration or otherwise).
          “Revolving Credit Exposure” shall mean, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans, LC Exposure and Swingline Exposure.
          “Revolving Credit Note” shall mean a promissory note of the Borrower
payable to the order of a requesting Lender in the principal amount of such
Lender’s Revolving Commitment, in substantially the form of Exhibit C.
          “Revolving Loan” shall mean a loan made by a Lender (other than the
Swingline Lender) to the Borrower under its Revolving Commitment, which may
either be a Base Rate Loan or a Eurodollar Loan.

22



--------------------------------------------------------------------------------



 



          “S&P” shall mean Standard & Poor’s Ratings Service, a division of the
McGraw-Hill Companies, Inc., and any successor thereto.
          “Securities” shall mean any stock, shares, partnership interests,
voting trust certificates, certificates of interest or participation in any
profit-sharing agreement or arrangement, options, warrants, bonds, debentures,
notes, or other evidences of indebtedness, secured or unsecured, convertible,
subordinated, certificated or uncertificated, or otherwise, or in general any
instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.
          “Securities Account” shall have the meaning assigned to such term in
Section 8-501 of the Uniform Commercial Code as in effect, from time to time, in
the State of New York.
          “Securities Account Control Agreement” shall mean an agreement, in
form and substance acceptable to the Administrative Agent, executed by the
Borrower, the Administrative Agent and the applicable securities intermediary
and granting “control” (within the meaning of the Uniform Commercial Code as in
effect in the State of New York) over the Securities Account at such securities
intermediary to the Administrative Agent.
          “Securities Act” shall mean the Securities Act of 1933, as amended
from time to time, and any successor statute.
          “Self-Regulatory Organization” shall have the meaning assigned to such
term in Section 3(a)(26) of the Exchange Act.
          “SIPC” shall mean the Securities Investor Protection Corporation or
any successor entity.
          “Subsidiary” shall mean, with respect to any Person (the “parent”),
any corporation, partnership, joint venture, limited liability company,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, partnership, joint venture, limited liability
company, association or other entity (i) of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power, or in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (ii) that is, as of such date, otherwise controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. Unless otherwise indicated, all references to “Subsidiary” hereunder
shall mean a Subsidiary of the Borrower. Notwithstanding the foregoing, the
Foundation shall not be a Subsidiary of the Borrower or any of its Subsidiaries
for purposes of this Agreement or any other Loan Document.
          “Subsidiary Loan Party” shall mean any Subsidiary that executes or
becomes a party to the Guaranty and Pledge Agreement.
          “SunTrust Fee Letter” shall mean that certain fee letter, dated
October 1, 2010, executed by SunTrust Robinson Humphrey, Inc. and SunTrust Bank
and accepted by Borrower.

23



--------------------------------------------------------------------------------



 



          “Swingline Commitment” shall mean the commitment of the Swingline
Lender to make Swingline Loans in an aggregate principal amount at any time
outstanding not to exceed $5,000,000.
          “Swingline Exposure” shall mean, with respect to each Lender, the
principal amount of the Swingline Loans in which such Lender is legally
obligated either to make a Base Rate Loan or to purchase a participation in
accordance with Section 2.4, which shall equal such Lender’s Pro Rata Share of
all outstanding Swingline Loans.
          “Swingline Lender” shall mean SunTrust Bank.
          “Swingline Loan” shall mean a loan made to the Borrower by the
Swingline Lender under the Swingline Commitment.
          “Swingline Note” shall mean the promissory note of the Borrower
payable to the order of the Swingline Lender in the principal amount of the
Swingline Commitment, in substantially the form of Exhibit D.
          “Synthetic Lease” shall mean a lease transaction under which the
parties intend that (i) the lease will be treated as an “operating lease” by the
lessee pursuant to Statement of Financial Accounting Standards No. 13, as
amended, and (ii) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.
          “Synthetic Lease Obligations” shall mean, with respect to any Person,
the sum of (i) all remaining rental obligations of such Person as lessee under
Synthetic Leases which are attributable to principal and, without duplication,
(ii) all rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
          “Target EBITDA” shall mean, for any Person for any period, an amount
equal to the sum of (i) net income of such Person for such period plus (ii) to
the extent deducted in determining net income for such period and without
duplication, (A) interest expense for such period, (B) income tax expense for
such period, (C) depreciation and amortization for such period, all as
determined in accordance with GAAP and (D) add backs of the type described on
Schedule 1.1 and such other non-cash items approved by the Administrative Agent
in its discretion.
          “Taxes” shall mean any and all present or future taxes, levies,
imposts, duties, deductions, charges, assessments or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
          “Term Loan” shall have the meaning set forth in Section 2.5.
          “Term Loan Commitment” shall mean, with respect to each Lender, the
obligation of such Lender to make a Term Loan hereunder on the Closing Date, in
a principal amount not exceeding the amount set forth with respect to such
Lender on Schedule II. The aggregate principal amount of all Lenders’ Term Loan
Commitments is $100,000,000.

24



--------------------------------------------------------------------------------



 



          “Term Note” shall mean a promissory note of the Borrower payable to
the order of a requesting Lender in the principal amount of such Lender’s Term
Loan Commitment, in substantially the form of Exhibit E.
          “Treasury Management Obligations” shall mean, collectively, all
obligations and other liabilities of any Loan Parties pursuant to any agreements
governing the provision to such Loan Parties of treasury or cash management
services, including deposit accounts, funds transfer, purchasing card services,
automated clearing house, zero balance accounts, returned check concentration,
controlled disbursement, lockbox, account reconciliation and reporting and trade
finance services.
          “Type”, when used in reference to a Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Base
Rate.
          “UK Collateral Documents” shall mean that certain Charge over Shares,
dated as of the date hereof executed by the Borrower and the Administrative
Agent.
          “Withdrawal Liability” shall mean liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.
     Section 1.2. Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. a “Revolving
Loan” or “Term Loan”) or by Type (e.g. a “Eurodollar Loan” or “Base Rate Loan”)
or by Class and Type (e.g. “Revolving Eurodollar Loan”). Borrowings also may be
classified and referred to by Class (e.g. “Revolving Borrowing”) or by Type
(e.g. “Eurodollar Borrowing”) or by Class and Type (e.g. “Revolving Eurodollar
Borrowing”).
     Section 1.3. Accounting Terms and Determination. Unless otherwise defined
or specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statements of the Borrower and its Subsidiaries
delivered pursuant to Section 5.1(a) (or, if no such financial statements have
been delivered, on a basis consistent with the audited consolidated financial
statements of the Borrower and its Subsidiaries last delivered to the
Administrative Agent in connection with this Agreement); provided, that if the
Borrower notifies the Administrative Agent that the Borrower wishes to amend any
covenant in ARTICLE VI to eliminate the effect of any change in GAAP on the
operation of such covenant (or if the Administrative Agent notifies the Borrower
that the Required Lenders wish to amend ARTICLE VI for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders. Furthermore, the Borrower
hereby agrees that any election pursuant to FASB Statement No. 159 shall be
disregarded for all purposes of this Agreement, including, without limitation,
for

25



--------------------------------------------------------------------------------



 



calculating financial ratios herein and determining compliance with the
financial covenants herein.
     Section 1.4. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement; (v) any reference to any law
or regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. To the
extent that any of the representations and warranties contained in ARTICLE IV
under this Agreement is qualified by “Material Adverse Effect”, then the
qualifier “in all material respects” contained in Section 3.2(b) and the
qualifier “in any material respect” contained in Section 8.1(c) shall not apply.
Unless otherwise indicated, all references to time are references to Eastern
Standard Time or Eastern Daylight Savings Time, as the case may be. Unless
otherwise expressly provided herein, all references to dollar amounts shall mean
Dollars. In determining whether any individual event, act, condition or
occurrence of the foregoing types could reasonably be expected to result in a
Material Adverse Effect, notwithstanding that a particular event, act, condition
or occurrence does not itself have such effect, a Material Adverse Effect shall
be deemed to have occurred if the cumulative effect of such event, act,
condition or occurrence and all other such events, acts, conditions or
occurrences of the foregoing types which have occurred could reasonably be
expected to result in a Material Adverse Effect.
ARTICLE II
AMOUNT AND TERMS OF THE COMMITMENTS
     Section 2.1. General Description of Facilities. Subject to and upon the
terms and conditions herein set forth, (i) the Lenders hereby establish in favor
of the Borrower a revolving credit facility pursuant to which each Lender
severally agrees (to the extent of such Lender’s Revolving Commitment) to make
Revolving Loans to the Borrower in accordance with Section 2.2, (ii) the Issuing
Bank agrees to issue Letters of Credit in accordance with Section 2.22,
(iii) the Swingline Lender agrees to make Swingline Loans in accordance with
Section 2.4, (iv) each

26



--------------------------------------------------------------------------------



 



Lender agrees to purchase a participation interest in the Letters of Credit and
the Swingline Loans pursuant to the terms and conditions hereof; provided, that
in no event shall the aggregate principal amount of all outstanding Revolving
Loans, Swingline Loans and outstanding LC Exposure exceed at any time the
Aggregate Revolving Commitment Amount from time to time in effect; and (v) each
Lender severally agrees to make a Term Loan to the Borrower in a principal
amount not exceeding such Lender’s Term Loan Commitment on the Closing Date.
     Section 2.2. Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share, to the Borrower, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
that will not result in (a) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Revolving Commitment or (b) the sum of the aggregate Revolving
Credit Exposures of all Lenders exceeding the Aggregate Revolving Commitment
Amount. During the Availability Period, the Borrower shall be entitled to
borrow, prepay and reborrow Revolving Loans in accordance with the terms and
conditions of this Agreement; provided, that the Borrower may not borrow or
reborrow should there exist a Default or Event of Default.
     Section 2.3. Procedure for Revolving Borrowings. The Borrower shall give
the Administrative Agent written notice (or telephonic notice promptly confirmed
in writing) of each Revolving Borrowing substantially in the form of Exhibit 2.3
(a “Notice of Revolving Borrowing”) (x) prior to 11:00 a.m. on the requested
Business Day of each Base Rate Borrowing and (y) prior to 1:00 p.m. three
(3) Business Days prior to the requested date of each Eurodollar Borrowing. Each
Notice of Revolving Borrowing shall be irrevocable and shall specify: (i) the
aggregate principal amount of such Borrowing, (ii) the date of such Borrowing
(which shall be a Business Day), (iii) the Type of such Revolving Loan
comprising such Borrowing and (iv) in the case of a Eurodollar Borrowing, the
duration of the initial Interest Period applicable thereto (subject to the
provisions of the definition of Interest Period). Each Revolving Borrowing shall
consist entirely of Base Rate Loans or Eurodollar Loans, as the Borrower may
request. The aggregate principal amount of each Eurodollar Borrowing shall be
not less than $5,000,000 or a larger multiple of $1,000,000, and the aggregate
principal amount of each Base Rate Borrowing shall not be less than $1,000,000
or a larger multiple of $100,000; provided, that Base Rate Loans made pursuant
to Section 2.4 or Section 2.22(d) may be made in lesser amounts as provided
therein. At no time shall the total number of Eurodollar Borrowings outstanding
at any time exceed four. Promptly following the receipt of a Notice of Revolving
Borrowing in accordance herewith, the Administrative Agent shall advise each
Lender of the details thereof and the amount of such Lender’s Revolving Loan to
be made as part of the requested Revolving Borrowing.
     Section 2.4. Swingline Commitment.
          (a) Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Borrower, from time to
time during the Availability Period, in an aggregate principal amount
outstanding at any time not to exceed the lesser of (i) the Swingline Commitment
then in effect and (ii) the difference between the Aggregate Revolving
Commitment Amount and the aggregate Revolving Credit Exposures of all Lenders;
provided, that the Swingline Lender shall not be required to make a Swingline
Loan to refinance

27



--------------------------------------------------------------------------------



 



an outstanding Swingline Loan. The Borrower shall be entitled to borrow, repay
and reborrow Swingline Loans in accordance with the terms and conditions of this
Agreement.
          (b) The Borrower shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit 2.4 (a “Notice of Swingline Borrowing”)
prior to 1:00 p.m. on the requested date of each Swingline Borrowing (which
shall be a Business Day). Each Notice of Swingline Borrowing shall be
irrevocable and shall specify: (i) the principal amount of such Swingline Loan,
(ii) the date of such Swingline Loan (which shall be a Business Day), (iii) the
duration of the Interest Period applicable thereto and (iv) the account of the
Borrower to which the proceeds of such Swingline Loan should be credited. The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Swingline Borrowing. Each Swingline Loan shall accrue interest at the Base Rate
plus the Applicable Margin. The aggregate principal amount of each Swingline
Loan shall be not less than $100,000 or a larger multiple of $50,000, or such
other minimum amounts agreed to by the Swingline Lender and the Borrower. The
Swingline Lender will make the proceeds of each Swingline Loan available to the
Borrower in Dollars in immediately available funds at the account specified by
the Borrower in the applicable Notice of Swingline Borrowing not later than 4:00
p.m. on the requested date of such Swingline Loan.
          (c) The Swingline Lender, at any time and from time to time in its
sole discretion, may, on behalf of the Borrower (which hereby irrevocably
authorizes and directs the Swingline Lender to act on its behalf), give a Notice
of Revolving Borrowing to the Administrative Agent requesting the Lenders
(including the Swingline Lender) to make Base Rate Loans in an amount equal to
the unpaid principal amount of any Swingline Loan. Each Lender will make the
proceeds of its Base Rate Loan included in such Borrowing available to the
Administrative Agent for the account of the Swingline Lender in accordance with
Section 2.7, which will be used solely for the repayment of such Swingline Loan.
          (d) If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Swingline Lender) shall purchase an undivided participating interest in such
Swingline Loan in an amount equal to its Pro Rata Share thereof on the date that
such Base Rate Borrowing should have occurred. On the date of such required
purchase, each Lender shall promptly transfer, in immediately available funds,
the amount of its participating interest to the Administrative Agent for the
account of the Swingline Lender.
          (e) Each Lender’s obligation to make a Base Rate Loan pursuant to
Section 2.4(c) or to purchase the participating interests pursuant to
Section 2.4(d) shall be absolute and unconditional and shall not be affected by
any circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
or claim against the Swingline Lender, the Borrower or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by the Borrower, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to the Swingline

28



--------------------------------------------------------------------------------



 



Lender by any Lender, the Swingline Lender shall be entitled to recover such
amount on demand from such Lender, together with accrued interest thereon for
each day from the date of demand thereof (i) at the Federal Funds Rate until the
second Business Day after such demand and (ii) at the Base Rate at all times
thereafter. Until such time as such Lender makes its required payment, the
Swingline Lender shall be deemed to continue to have outstanding Swingline Loans
in the amount of the unpaid participation for all purposes of the Loan
Documents. In addition, such Lender shall be deemed to have assigned any and all
payments made of principal and interest on its Loans and any other amounts due
to it hereunder, to the Swingline Lender to fund the amount of such Lender’s
participation interest in such Swingline Loans that such Lender failed to fund
pursuant to this Section 2.4, until such amount has been purchased in full.
     Section 2.5. Term Loan Commitments. Subject to the terms and conditions set
forth herein, each Lender severally agrees to make a single loan (each, a “Term
Loan”) to the Borrower on the Closing Date in a principal amount not to exceed
the Term Loan Commitment of such Lender; provided, that if for any reason the
full amount of such Lender’s Term Loan Commitment is not fully drawn on the
Closing Date, the undrawn portion thereof shall automatically be cancelled. The
Term Loans may be, from time to time, Base Rate Loans or Eurodollar Loans or a
combination thereof; provided, that on the Closing Date all Term Loans shall be
Base Rate Loans. The execution and delivery of this Agreement by the Borrower
and the satisfaction of all conditions precedent pursuant to Section 3.1 shall
be deemed to constitute the Borrower’s request to borrow the Term Loans on the
Closing Date.
     Section 2.6. Funding of Borrowings.
          (a) Each Lender will make available each Loan to be made by it
hereunder on the proposed date thereof by wire transfer in immediately available
funds by 2:00 p.m. to the Administrative Agent at the Payment Office; provided,
that the Swingline Loans will be made as set forth in Section 2.4. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts that it receives, in like funds by the close of business
on such proposed date, to an account maintained by the Borrower with the
Administrative Agent or at the Borrower’s option, by effecting a wire transfer
of such amounts to an account designated by the Borrower to the Administrative
Agent.
          (b) Unless the Administrative Agent shall have been notified by any
Lender prior to (i) 12:00 p.m. on the date of a Base Rate Borrowing and
(ii) 5:00 p.m. one (1) Business Day prior to the date of a LIBOR Borrowing, in
which such Lender is to participate that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrower on such date a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest at the Federal Funds Rate until
the second Business Day after such demand and thereafter at the Base Rate. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent together with

29



--------------------------------------------------------------------------------



 



interest at the rate specified for such Borrowing. Nothing in this subsection
shall be deemed to relieve any Lender from its obligation to fund its Pro Rata
Share of any Borrowing hereunder or to prejudice any rights which the Borrower
may have against any Lender as a result of any default by such Lender hereunder.
          (c) All Revolving Borrowings shall be made by the Lenders on the basis
of their respective Pro Rata Shares. No Lender shall be responsible for any
default by any other Lender in its obligations hereunder, and each Lender shall
be obligated to make its Loans provided to be made by it hereunder, regardless
of the failure of any other Lender to make its Loans hereunder.
     Section 2.7. Interest Elections.
          (a) Each Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing, and in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Notice of Borrowing.
Thereafter, the Borrower may elect to convert such Borrowing into a different
Type or to continue such Borrowing, and in the case of a Eurodollar Borrowing,
may elect Interest Periods therefor, all as provided in this Section 2.7. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall NOT apply to Swingline Borrowings, which may not be converted or
continued.
          (b) To make an election pursuant to this Section 2.7, the Borrower
shall give the Administrative Agent prior written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing substantially in the form of
Exhibit 2.7 (a “Notice of Conversion/Continuation”) that is to be converted or
continued, as the case may be, (x) prior to 12:00 p.m. one (1) Business Day
prior to the requested date of a conversion into a Base Rate Borrowing and
(y) prior to 1:00 p.m. three (3) Business Days prior to a continuation of or
conversion into a Eurodollar Borrowing. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Conversion/Continuation applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of Conversion/Continuation, which shall be a
Business Day, (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”. If any such Notice of Conversion/Continuation requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month. The principal amount
of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.3.
          (c) If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/ Continuation, then,

30



--------------------------------------------------------------------------------



 



unless such Borrowing is repaid as provided herein, the Borrower shall be deemed
to have elected to convert such Borrowing to a Base Rate Borrowing. No Borrowing
may be converted into, or continued as, a Eurodollar Borrowing if a Default or
an Event of Default exists, unless the Administrative Agent and each of the
Lenders shall have otherwise consented in writing. No conversion of any
Eurodollar Loans shall be permitted except on the last day of the Interest
Period in respect thereof.
          (d) Upon receipt of any Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
     Section 2.8. Optional Reduction and Termination of Commitments.
          (a) Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date. The Term Loan Commitments shall terminate on the Closing Date
upon the making of the Term Loans pursuant to Section 2.6.
          (b) Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable), the Borrower may reduce the Aggregate
Revolving Commitments in part or terminate the Aggregate Revolving Commitments
in whole; provided, that (i) any partial reduction shall apply to reduce
proportionately and permanently the Revolving Commitment of each Lender,
(ii) any partial reduction pursuant to this Section 2.8 shall be in an amount of
at least $5,000,000 and any larger multiple of $1,000,000, and (iii) no such
reduction shall be permitted which would reduce the Aggregate Revolving
Commitment Amount to an amount less than the outstanding Revolving Credit
Exposures of all Lenders. Any such reduction in the Aggregate Revolving
Commitment Amount below the principal amount of the Swingline Commitment or the
LC Commitment shall result in a dollar-for-dollar reduction (rounded to the next
lowest integral multiple of $100,000) in the Swingline Commitment and the LC
Commitment.
          (c) With the written approval of the Administrative Agent, the
Borrower may terminate (on a non-ratable basis) the unused amount of the
Revolving Commitment of a Defaulting Lender upon not less than five (5) Business
Days’ prior notice to the Administrative Agent (which will promptly notify the
Lenders thereof), and in such event the provisions of Section 2.23 will apply to
all amounts thereafter paid by the Borrower for the account of any such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts); provided that such termination will
not be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender may
have against such Defaulting Lender.
     Section 2.9. Repayment of Loans.
          (a) The outstanding principal amount of all Revolving Loans shall be
due and payable (together with accrued and unpaid interest thereon) on the
Revolving Commitment Termination Date.

31



--------------------------------------------------------------------------------



 



          (b) The principal amount of each Swingline Borrowing shall be due and
payable (together with accrued and unpaid interest thereon) on the earlier of
(i) the last day of the Interest Period applicable to such Borrowing and
(ii) the Revolving Commitment Termination Date.
          (c) The Borrower unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of the
Term Loan of such Lender in installments payable on the dates set forth below,
with each such installment being in the aggregate principal amount for all
Lenders set forth opposite such date below (and on such other date(s) and in
such other amounts as may be required from time to time pursuant to this
Agreement):

          Installment Date   Aggregate Principal Amount
March 31, 2011
  $ 2,500,000  
June 30, 2011
  $ 2,500,000  
September 30, 2011
  $ 2,500,000  
December 31, 2011
  $ 2,500,000  
March 31, 2012
  $ 6,250,000  
June 30, 2012
  $ 6,250,000  
September 30, 2012
  $ 6,250,000  
December 31, 2012
  $ 6,250,000  
March 31, 2013
  $ 16,250,000  
June 30, 2013
  $ 16,250,000  
September 30, 2013
  $ 16,250,000  
December 29, 2013
  $ 16,250,000  

provided, that, to the extent not previously paid, the aggregate unpaid
principal balance of the Term Loans shall be due and payable on the Maturity
Date.
     Section 2.10. Evidence of Indebtedness.
          (a) Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable thereon and paid to such Lender from
time to time under this Agreement. The Administrative Agent shall maintain
appropriate records in which shall be recorded (i) the Revolving Commitment and
Term Loan Commitment of each Lender, (ii) the amount of each Loan made hereunder
by each Lender, the Class and Type thereof and the Interest Period applicable
thereto, (iii) the date of each continuation thereof pursuant to Section 2.8,
(iv) the date of each conversion of all or a portion thereof to another Type
pursuant to Section 2.8, (v) the date and amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder in respect of such Loans and (vi) both the date and amount of any sum
received by the Administrative Agent hereunder from the Borrower in respect of
the Loans and each Lender’s Pro Rata Share thereof. The entries made in such
records shall be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner

32



--------------------------------------------------------------------------------



 



affect the obligation of the Borrower to repay the Loans (both principal and
unpaid accrued interest) of such Lender in accordance with the terms of this
Agreement.
          (b) At the request of any Lender (including the Swingline Lender) at
any time, the Borrower agrees that it will execute and deliver to such Lender a
Revolving Credit Note and/or a Term Loan Note and, in the case of the Swingline
Lender only, a Swingline Note, payable to the order of such Lender.
     Section 2.11. Optional Prepayments. The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
without premium or penalty, by giving irrevocable written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent no later than
(i) in the case of prepayment of any Eurodollar Borrowing, 11:00 a.m. not less
than three (3) Business Days prior to any such prepayment, (ii) in the case of
any prepayment of any Base Rate Borrowing, not less than one Business Day prior
to the date of such prepayment, and (iii) in the case of Swingline Borrowings,
prior to 11:00 a.m. on the date of such prepayment. Each such notice shall be
irrevocable and shall specify the proposed date of such prepayment and the
principal amount of each Borrowing or portion thereof to be prepaid. Upon
receipt of any such notice, the Administrative Agent shall promptly notify each
affected Lender of the contents thereof and of such Lender’s Pro Rata Share of
any such prepayment. If such notice is given, the aggregate amount specified in
such notice shall be due and payable on the date designated in such notice,
together with accrued interest to such date on the amount so prepaid in
accordance with Section 2.13(d); provided, that if a Eurodollar Borrowing is
prepaid on a date other than the last day of an Interest Period applicable
thereto, the Borrower shall also pay all amounts required pursuant to
Section 2.20. Each partial prepayment of any Loan (other than a Swingline Loan)
shall be in an amount that would be permitted in the case of an advance of a
Revolving Borrowing of the same Type pursuant to Section 2.2 or in the case of a
Swingline Loan pursuant to Section 2.4. Each prepayment of a Borrowing shall be
applied ratably to the Loans comprising such Borrowing, and in the case of a
prepayment of a Term Loan Borrowing, to principal installments required by
Section 2.9(c) in inverse order of maturity.
     Section 2.12. Mandatory Prepayments.
          (a) Immediately upon receipt by the Borrower or any of its
Subsidiaries of proceeds of any sale or disposition by the Borrower or such
Subsidiary of any of its assets (excluding (i) sales of Securities in the
ordinary course of business, (ii) sales of obsolete equipment and (iii) so long
as no Event of Default has occurred and is continuing, sales of capital assets
the proceeds of which are reinvested in similar replacement assets of the
Borrower and its Subsidiaries within 180 days after such assets are sold and
(iv) other sales of assets of the Borrower or any of its Subsidiaries with an
aggregate book value not to exceed $1,000,000 in any Fiscal Year) the Borrower
shall prepay the Loans in an amount equal to all such cash proceeds, net of
commissions and other reasonable and customary transaction costs, fees and
expenses properly attributable to such transaction and payable by such Borrower
in connection therewith (in each case, paid to non-Affiliates). Any such
prepayment shall be applied in accordance with paragraph (c) immediately below.
          (b) If the Borrower or any of its Subsidiaries issues any debt or
equity securities (other than (i) Indebtedness permitted under Section 7.1,
(ii) equity securities issued by

33



--------------------------------------------------------------------------------



 



a Subsidiary of the Borrower to the Borrower or another Subsidiary, (iii) equity
securities issued to employees or directors of the Borrower or such Subsidiary
or pursuant to the exercise of options issued to such employees or directors and
(iv) Capital Stock of the Borrower issued in connection with a Permitted
Acquisition) then no later than the Business Day following the date of receipt
of the proceeds thereof, Borrower shall prepay the Loans in an amount equal to
all such cash proceeds, net of underwriting discounts and commissions and other
reasonable costs paid to non-Affiliates in connection therewith. Any such
prepayment shall be applied in accordance with paragraph (c) immediately below.
          (c) Any prepayments made by the Borrower pursuant to Section 2.12(a)
or (b) above shall be applied by the Administrative Agent as follows: first, to
Administrative Agent’s fees and reimbursable expenses then due and payable
pursuant to any of the Loan Documents; second, to reduce the outstanding
principal amount of the Term Loans in inverse order of maturity; third, if the
Term Loans have been paid in full, to the principal balance of the Swingline
Loans, until the same shall have been paid in full; fourth, to the principal
balance of the Revolving Loans, until the same shall have been paid in full, and
fifth, to Cash Collateralize the Letters of Credit in accordance with
Section 2.22(g) in an amount in cash equal to the LC Exposure as of such date
plus any accrued and unpaid fees thereon. The Revolving Commitments of the
Lenders shall not be permanently reduced by the amount of any prepayments made
pursuant to clauses third and fourth above.
          (d) If at any time the Revolving Credit Exposure of all Lenders
exceeds the Aggregate Revolving Commitment Amount, as reduced pursuant to
Section 2.9 or otherwise, the Borrower shall immediately repay Swingline Loans
and Revolving Loans in an amount equal to such excess, together with all accrued
and unpaid interest on such excess amount and any amounts due under
Section 2.20. Each prepayment shall be applied first to the Swingline Loans to
the full extent thereof, second to the Base Rate Loans to the full extent
thereof, and finally to Eurodollar Loans to the full extent thereof. If after
giving effect to prepayment of all Swingline Loans and Revolving Loans, the
Revolving Credit Exposure of all Lenders exceeds the Aggregate Revolving
Commitment Amount, the Borrower shall Cash Collateralize its reimbursement
obligations with respect to the Letters of Credit by depositing cash collateral
in an amount equal to such excess plus any accrued and unpaid fees thereon. Such
account shall be administered in accordance with Section 2.22(g) hereof.
     Section 2.13. Interest on Loans.
          (a) The Borrower shall pay interest on each Base Rate Loan at the Base
Rate in effect from time to time and on each Eurodollar Loan at the Adjusted
LIBO Rate for the applicable Interest Period in effect for such Loan, plus, in
each case, the Applicable Margin in effect from time to time.
          (b) The Borrower shall pay interest on each Swingline Loan at the Base
Rate plus the Applicable Margin in effect from time to time.
          (c) Notwithstanding clauses (a) and (b) above, if an Event of Default
has occurred and is continuing, at the option of the Required Lenders, and after
acceleration, the Borrower shall pay interest (“Default Interest”) with respect
to all Eurodollar Loans at the rate

34



--------------------------------------------------------------------------------



 



per annum equal to 2.0% above the otherwise applicable interest rate for such
Eurodollar Loans for the then-current Interest Period until the last day of such
Interest Period, and thereafter, and with respect to all Base Rate Loans and all
other Obligations described in clause (a) of the definition thereof (other than
Loans) that accrue interest, at the rate per annum equal to 2.0% above the
otherwise applicable interest rate for Base Rate Loans.
          (d) Interest on the principal amount of all Loans shall accrue from
and including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last day of each March, June, September and December
and on the Revolving Commitment Termination Date or the Maturity Date, as the
case may be. Interest on all outstanding Eurodollar Loans shall be payable on
the last day of each Interest Period applicable thereto and on the Revolving
Commitment Termination Date or the Maturity Date, as the case may be. Interest
on each Swingline Loan shall be payable on the maturity date of such Loan, which
shall be the last day of the Interest Period applicable thereto, and on the
Revolving Commitment Termination Date. Interest on any Loan which is converted
into a Loan of another Type or which is repaid or prepaid shall be payable on
the date of such conversion or on the date of any such repayment or prepayment
(on the amount repaid or prepaid) thereof. All Default Interest shall be payable
on demand.
          (e) The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder and shall promptly notify the Borrower and the
Lenders of such rate in writing (or by telephone, promptly confirmed in
writing). Any such determination shall be conclusive and binding for all
purposes, absent manifest error.
     Section 2.14. Fees.
          (a) The Borrower shall pay to the Administrative Agent for its own
account fees in the amounts and at the times set forth in the SunTrust Fee
Letter.
          (b) The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at the Applicable
Percentage on the daily amount of the unused Revolving Commitment of such Lender
during the Availability Period. For purposes of computing commitment fees with
respect to the Revolving Commitments, the Revolving Commitment of each Lender
shall be deemed used to the extent of the outstanding Revolving Loans and LC
Exposure, but not Swingline Exposure, of such Lender.
          (c) The Borrower agrees to pay (i) to the Administrative Agent, for
the account of each Lender, a letter of credit fee with respect to its
participation in each Letter of Credit, which shall accrue at a rate per annum
equal to the Applicable Margin for Eurodollar Loans then in effect on the
average daily amount of such Lender’s LC Exposure attributable to such Letter of
Credit during the period from and including the date of issuance of such Letter
of Credit to but excluding the date on which such Letter of Credit expires or is
drawn in full (including without limitation any LC Exposure that remains
outstanding after the Revolving Commitment Termination Date) and (ii) to the
Issuing Bank for its own account a fronting fee, which shall accrue at the rate
of 0.25% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during

35



--------------------------------------------------------------------------------



 



the Availability Period (or until the date that such Letter of Credit is
irrevocably cancelled, whichever is later), as well as the Issuing Bank’s
standard fees with respect to issuance, amendment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Notwithstanding the
foregoing, if the Required Lenders elect to increase the interest rate on the
Loans to the Default Interest pursuant to Section 2.13(c), the rate per annum
used to calculate the letter of credit fee pursuant to clause (i) above shall
automatically be increased by an additional 2.0% per annum.
          (d) The Borrower shall pay to the Administrative Agent, for the
ratable benefit of each Lender, the upfront fee set forth in the Fee Letters,
which shall be due and payable on the Closing Date.
          (e) Accrued fees under paragraphs (b) and (c) above shall be payable
quarterly in arrears on the last day of each March, June, September and
December, commencing on March 31, 2011 and on the Revolving Commitment
Termination Date (and if later, the date the Loans and LC Exposure shall be
repaid in their entirety); provided, that any such fees accruing after the
Revolving Commitment Termination Date shall be payable on demand.
          (f) Anything herein to the contrary notwithstanding, during such
period as a Lender is a Defaulting Lender, such Defaulting Lender will not be
entitled to any fees accruing during such period pursuant to clauses (b) and (c)
of this Section (without prejudice to the rights of the Lenders other than
Defaulting Lenders in respect of such fees), or any amendment fees hereafter
offered to any Lender, and the pro rata payment provisions of Section 2.21 will
automatically be deemed adjusted to reflect the provisions of this Section;
provided that (a) to the extent that a portion of the LC Exposure of a
Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant to
clause (a)(i) of Section 2.23, such fees that would have accrued for the benefit
of such Defaulting Lender will instead accrue for the benefit of and be payable
to such Non-Defaulting Lenders, pro rata in accordance with their respective
Revolving Commitments and (b) to the extent any portion of such LC Exposure
cannot be so reallocated, such fees will instead accrue for the benefit of and
be payable to the Issuing Bank.
     Section 2.15. Computation of Interest and Fees. Interest hereunder based on
the Administrative Agent’s prime lending rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year) and paid for the actual number
of days elapsed (including the first day but excluding the last day). All other
computations of interest and fees hereunder shall be made on the basis of a year
of 360 days for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest or fees are
payable (to the extent computed on the basis of days elapsed). Each
determination by the Administrative Agent of an interest amount or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes.
     Section 2.16. Inability to Determine Interest Rates. If prior to the
commencement of any Interest Period for any Eurodollar Borrowing,
     (i) the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of

36



--------------------------------------------------------------------------------



 



circumstances affecting the relevant interbank market, adequate means do not
exist for ascertaining LIBOR for such Interest Period, or
     (ii) the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate does not adequately and fairly reflect the
cost to such Lenders of making, funding or maintaining their (or its, as the
case may be) Eurodollar Loans for such Interest Period,
the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) the obligations of the Lenders to make Eurodollar Revolving Loans or
to continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (ii) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement. Unless
the Borrower notifies the Administrative Agent at least one Business Day before
the date of any Eurodollar Revolving Borrowing for which a Notice of Revolving
Borrowing or Notice of Conversion/Continuation has previously been given that it
elects not to borrow on such date, then such Revolving Borrowing shall be made
as a Base Rate Borrowing.
     Section 2.17. Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Revolving Loans, or to continue or convert
outstanding Loans as or into Eurodollar Loans, shall be suspended. In the case
of the making of a Eurodollar Revolving Borrowing, such Lender’s Revolving Loan
shall be made as a Base Rate Loan as part of the same Revolving Borrowing for
the same Interest Period and if the affected Eurodollar Loan is then
outstanding, such Loan shall be converted to a Base Rate Loan either (i) on the
last day of the then current Interest Period applicable to such Eurodollar Loan
if such Lender may lawfully continue to maintain such Loan to such date or
(ii) immediately if such Lender shall determine that it may not lawfully
continue to maintain such Eurodollar Loan to such date. Notwithstanding the
foregoing, the affected Lender shall, prior to giving such notice to the
Administrative Agent, designate a different Applicable Lending Office if such
designation would avoid the need for giving such notice and if such designation
would not otherwise be disadvantageous to such Lender in the good faith exercise
of its discretion.
     Section 2.18. Increased Costs.
          (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of the
Adjusted LIBO Rate hereunder against assets of, deposits with or for the account
of, or credit extended or

37



--------------------------------------------------------------------------------



 



participated in by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or
     (ii) subject any Lender or the Issuing Bank to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Loan made by it, or change
the basis of taxation of payments to such Lender or the Issuing Bank in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 2.20 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or the Issuing Bank); or
     (iii) impose on any Lender or on the Issuing Bank or the eurodollar
interbank market any other condition, cost or expense affecting this Agreement
or any Eurodollar Loans made by such Lender or any Letter of Credit or any
participation therein;
and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrower shall promptly pay, upon written notice from
and demand by such Lender on the Borrower (with a copy of such notice and demand
to the Administrative Agent), to the Administrative Agent for the account of
such Lender, within five Business Days after the date of such notice and demand,
additional amount or amounts sufficient to compensate such Lender or the Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.
          (b) If any Lender or the Issuing Bank shall have determined that on or
after the date of this Agreement any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital (or on the capital of the Parent Company
of such Lender or the Issuing Bank) as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender, the Issuing Bank or the Parent Company of such Lender or the
Issuing Bank could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies or the policies of
the Parent Company of such Lender or the Issuing Bank with respect to capital
adequacy), then, from time to time, within five (5) Business Days after receipt
by the Borrower of written demand by such Lender (with a copy thereof to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender, the Issuing Bank or the Parent Company
of such Lender or the Issuing Bank for any such reduction suffered.
          (c) A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender, the Issuing Bank or the
Parent Company of such Lender or the Issuing Bank, as the case may be, specified
in paragraph (a) or (b) of this Section 2.19 shall be delivered to the Borrower
(with a copy to the Administrative Agent) and shall be conclusive, absent
manifest error. The Borrower shall pay any such Lender or the Issuing Bank, as
the case may be, such amount or amounts within 10 days after receipt thereof.

38



--------------------------------------------------------------------------------



 



          (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section 2.19 shall not constitute a waiver
of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided, that the Borrower shall not be required to compensate a Lender or the
Issuing Bank under this Section 2.18 for any increased costs or reductions
incurred more than six (6) months prior to the date that such Lender or the
Issuing Bank notifies the Borrower of such increased costs or reductions and of
such Lender’s or the Issuing Bank’s intention to claim compensation therefor;
and provided further, that if the Change in Law giving rise to such increased
costs or reductions is retroactive, then such six-month period shall be extended
to include the period of such retroactive effect.
     Section 2.19. Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrower shall compensate each Lender,
within five (5) Business Days after written demand from such Lender, for any
loss, cost or expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense shall be deemed to include an amount determined
by such Lender to be the excess, if any, of (A) the amount of interest that
would have accrued on the principal amount of such Eurodollar Loan if such event
had not occurred at the Adjusted LIBO Rate applicable to such Eurodollar Loan
for the period from the date of such event to the last day of the then current
Interest Period therefor (or in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan) over (B) the amount of interest that would accrue on the
principal amount of such Eurodollar Loan for the same period if the Adjusted
LIBO Rate were set on the date such Eurodollar Loan was prepaid or converted or
the date on which the Borrower failed to borrow, convert or continue such
Eurodollar Loan. A certificate as to any additional amount payable under this
Section 2.19 submitted to the Borrower by any Lender (with a copy to the
Administrative Agent) shall be conclusive, absent manifest error.
     Section 2.20. Taxes.
          (a) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall be made free and clear
of and without deduction for any Indemnified Taxes or Other Taxes; provided,
that if the Borrower shall be required to deduct any Indemnified Taxes or Other
Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to Indemnified Taxes and Other Taxes) the Administrative Agent, any
Lender or the Issuing Bank (as the case may be) shall receive an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

39



--------------------------------------------------------------------------------



 



          (c) The Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Bank, within five (5) Business Days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such Lender or the Issuing Bank, as the case may be,
on or with respect to any payment by or on account of any obligation of the
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.20) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall, to
the extent available to the Borrower, deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the Code or any treaty to which the United
States is a party, with respect to payments under this Agreement shall deliver
to the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.
Without limiting the generality of the foregoing, each Foreign Lender agrees
that it will deliver to the Administrative Agent and the Borrower (or in the
case of a Participant, to the Lender from which the related participation shall
have been purchased), as appropriate, two (2) duly completed copies of
(i) Internal Revenue Service Form W-8 ECI, or any successor form thereto,
certifying that the payments received from the Borrower hereunder are
effectively connected with such Foreign Lender’s conduct of a trade or business
in the United States; or (ii) Internal Revenue Service Form W-8 BEN, or any
successor form thereto, certifying that such Foreign Lender is entitled to
benefits under an income tax treaty to which the United States is a party which
eliminates or reduces the rate of withholding tax on payments of interest; or
(iii) Internal Revenue Service Form W-8 BEN, or any successor form prescribed by
the Internal Revenue Service, together with a certificate (A) establishing that
the payment to the Foreign Lender qualifies as “portfolio interest” exempt from
U.S. withholding tax under Code section 871(h) or 881(c), and (B) stating that
(1) the Foreign Lender is not a bank for purposes of Code section 881(c)(3)(A),
or the obligation of the Borrower hereunder is not, with respect to such Foreign
Lender, a loan agreement entered into in the ordinary course of its trade or
business, within the meaning of that section; (2) the Foreign Lender is not a
10% shareholder of the Borrower within the meaning of Code section 871(h)(3) or
881(c)(3)(B); and (3) the Foreign Lender is not a controlled foreign corporation
that is related to the Borrower within the meaning of Code section 881(c)(3)(C);
or (iv) such other Internal Revenue Service forms as may be applicable to the
Foreign Lender, including Forms W-8 IMY or W-8 EXP. Each such Foreign Lender
shall deliver to the Borrower and the Administrative Agent such forms on or
before the date that it becomes a party to this Agreement (or in the case of a
Participant, on or before the date such

40



--------------------------------------------------------------------------------



 



Participant purchases the related participation). In addition, each such Foreign
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Foreign Lender. Each such Foreign Lender
shall promptly notify the Borrower and the Administrative Agent at any time that
it determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the Internal Revenue Service for such purpose).
     Section 2.21. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
          (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.18, Section 2.19 or
Section 2.20, or otherwise) prior to 12:00 noon on the date when due, in
immediately available funds, free and clear of any defenses, rights of set-off,
counterclaim, or withholding or deduction of taxes. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at the Payment Office, except payments to be made directly
to the Issuing Bank or Swingline Lender as expressly provided herein and except
that payments pursuant to Section 2.18, Section 2.19, Section 2.20 and
Section 10.3 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be made payable for the period of such extension. All payments
hereunder shall be made in Dollars.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, to the fees and reimbursable expenses of the Administrative Agent
then due and payable pursuant to any of the Loan Documents, (ii) second, towards
payment of interest and fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, (iii) third, towards payment of principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties, and (iv) fourth, towards payment of all other Obligations
then due, ratably among the parties entitled thereto in accordance with the
amounts of such Obligations then due to such parties.
          (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swingline
Loans that would result in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of

41



--------------------------------------------------------------------------------



 



and accrued interest on their respective Loans and participations in LC
Disbursements and Swingline Loans; provided, that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements or Swingline Loans to any assignee or participant, other
than to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
          (d) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount or amounts due. In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
     Section 2.22. Letters of Credit.
          (a) During the Availability Period, the Issuing Bank, in reliance upon
the agreements of the other Lenders pursuant to Section 2.22(e), agrees to
issue, at the request of the Borrower, Letters of Credit for the account of the
Borrower on the terms and conditions hereinafter set forth; provided, that
(i) each Letter of Credit shall expire on the earlier of (A) the date one year
after the date of issuance of such Letter of Credit (or in the case of any
renewal or extension thereof, one year after such renewal or extension) and
(B) the date that is five (5) Business Days prior to the Revolving Commitment
Termination Date; (ii) each Letter of Credit shall be in a stated amount of at
least $500,000; and (iii) the Borrower may not request any Letter of Credit, if,
after giving effect to such issuance (A) the aggregate LC Exposure would exceed
the LC Commitment or (B) the aggregate Revolving Credit Exposure of all Lenders
would exceed the Aggregate Revolving Commitment Amount. Each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Issuing Bank without recourse a participation in each Letter of Credit equal
to such Lender’s Pro Rata Share of the aggregate amount available to be drawn
under such Letter of Credit on the date of issuance with respect to all other
Letters of Credit. Each issuance of a Letter of Credit shall be deemed to

42



--------------------------------------------------------------------------------



 



utilize the Revolving Commitment of each Lender by an amount equal to the amount
of such participation.
          (b) To request the issuance of a Letter of Credit (or any amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
give the Issuing Bank and the Administrative Agent irrevocable written notice at
least three (3) Business Days prior to the requested date of such issuance
specifying the date (which shall be a Business Day) such Letter of Credit is to
be issued (or amended, extended or renewed, as the case may be), the expiration
date of such Letter of Credit, the amount of such Letter of Credit, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. In addition
to the satisfaction of the conditions in ARTICLE III, the issuance of such
Letter of Credit (or any amendment which increases the amount of such Letter of
Credit) will be subject to the further conditions that such Letter of Credit
shall be in such form and contain such terms as the Issuing Bank shall approve
and that the Borrower shall have executed and delivered any additional
applications, agreements and instruments relating to such Letter of Credit as
the Issuing Bank shall reasonably require; provided, that in the event of any
conflict between such applications, agreements or instruments and this
Agreement, the terms of this Agreement shall control.
          (c) At least two Business Days prior to the issuance of any Letter of
Credit, the Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice
and if not, the Issuing Bank will provide the Administrative Agent with a copy
thereof. Unless the Issuing Bank has received notice from the Administrative
Agent on or before the Business Day immediately preceding the date the Issuing
Bank is to issue the requested Letter of Credit directing the Issuing Bank not
to issue the Letter of Credit because such issuance is not then permitted
hereunder because of the limitations set forth in Section 3.2 or that one or
more conditions specified in ARTICLE III are not then satisfied, then, subject
to the terms and conditions hereof, the Issuing Bank shall, on the requested
date, issue such Letter of Credit in accordance with the Issuing Bank’s usual
and customary business practices.
          (d) The Issuing Bank shall examine all documents purporting to
represent a demand for payment under a Letter of Credit promptly following its
receipt thereof. The Issuing Bank shall notify the Borrower and the
Administrative Agent of such demand for payment and whether the Issuing Bank has
made or will make a LC Disbursement thereunder; provided, that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to such LC
Disbursement. The Borrower shall be irrevocably and unconditionally obligated to
reimburse the Issuing Bank for any LC Disbursements paid by the Issuing Bank in
respect of such drawing, without presentment, demand or other formalities of any
kind. Unless the Borrower shall have notified the Issuing Bank and the
Administrative Agent prior to 1:00 p.m. on the Business Day immediately prior to
the date on which such drawing is honored that the Borrower intends to reimburse
the Issuing Bank for the amount of such drawing in funds other than from the
proceeds of Revolving Loans, the Borrower shall be deemed to have timely given a
Notice of Revolving Borrowing to the Administrative Agent requesting the Lenders
to make a Base Rate Borrowing on the date on which such drawing is honored in an
exact amount due to the Issuing Bank; provided, that for purposes solely of such
Borrowing, the conditions precedent set forth in

43



--------------------------------------------------------------------------------



 



Section 3.2 hereof shall not be applicable. The Administrative Agent shall
notify the Lenders of such Borrowing in accordance with Section 2.3, and each
Lender shall make the proceeds of its Base Rate Loan included in such Borrowing
available to the Administrative Agent for the account of the Issuing Bank in
accordance with Section 2.7. The proceeds of such Borrowing shall be applied
directly by the Administrative Agent to reimburse the Issuing Bank for such LC
Disbursement.
          (e) If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Issuing Bank) shall be obligated to fund the participation that such Lender
purchased pursuant to subsection (a) in an amount equal to its Pro Rata Share of
such LC Disbursement on and as of the date which such Base Rate Borrowing should
have occurred. Each Lender’s obligation to fund its participation shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have against the Issuing
Bank or any other Person for any reason whatsoever, (ii) the existence of a
Default or an Event of Default or the termination of the Aggregate Revolving
Commitments, (iii) any adverse change in the condition (financial or otherwise)
of the Borrower or any of its Subsidiaries, (iv) any breach of this Agreement by
the Borrower or any other Lender, (v) any amendment, renewal or extension of any
Letter of Credit or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. On the date that such
participation is required to be funded, each Lender shall promptly transfer, in
immediately available funds, the amount of its participation to the
Administrative Agent for the account of the Issuing Bank. Whenever, at any time
after the Issuing Bank has received from any such Lender the funds for its
participation in a LC Disbursement, the Issuing Bank (or the Administrative
Agent on its behalf) receives any payment on account thereof, the Administrative
Agent or the Issuing Bank, as the case may be, will distribute to such Lender
its Pro Rata Share of such payment; provided, that if such payment is required
to be returned for any reason to the Borrower or to a trustee, receiver,
liquidator, custodian or similar official in any bankruptcy proceeding, such
Lender will return to the Administrative Agent or the Issuing Bank any portion
thereof previously distributed by the Administrative Agent or the Issuing Bank
to it.
          (f) To the extent that any Lender shall fail to pay any amount
required to be paid pursuant to paragraph (d) or (e) of this Section on the due
date therefor, such Lender shall pay interest to the Issuing Bank (through the
Administrative Agent) on such amount from such due date to the date such payment
is made at a rate per annum equal to the Federal Funds Rate; provided, that if
such Lender shall fail to make such payment to the Issuing Bank within three
(3) Business Days of such due date, then, retroactively to the due date, such
Lender shall be obligated to pay interest on such amount at the rate set forth
in Section 2.14(d).
          (g) If any Event of Default shall occur and be continuing, on the
Business Day that the Borrower receives notice from the Administrative Agent or
the Required Lenders demanding that its reimbursement obligations with respect
to the Letters of Credit be Cash Collateralized pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Issuing Bank and the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid fees thereon; provided, that such obligation to Cash
Collateralize the

44



--------------------------------------------------------------------------------



 



reimbursement obligations of the Borrower with respect to Letters of Credit
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or notice of any kind, upon the occurrence of
any Event of Default with respect to the Borrower described in clause (h) or (i)
of Section 8.1. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account.
Borrower agrees to execute any documents and/or certificates to effectuate the
intent of this paragraph. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent and at the Borrower’s risk and expense, such
deposits shall not bear interest. Interest and profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it had not been reimbursed and to the extent so applied,
shall be held for the satisfaction of the reimbursement obligations of the
Borrower for the LC Exposure at such time or, if the maturity of the Loans has
been accelerated, with the consent of the Required Lenders, be applied to
satisfy other obligations of the Borrower under this Agreement and the other
Loan Documents. If the Borrower is required to Cash Collateralize the
reimbursement obligations of the Borrower with respect to Letters of Credit as a
result of the occurrence of an Event of Default, such cash collateral so posted
(to the extent not so applied as aforesaid) shall be returned to the Borrower
within three Business Days after all Events of Default have been cured or
waived.
          (h) Promptly following the end of each calendar quarter, the Issuing
Bank shall deliver (through the Administrative Agent) to each Lender and the
Borrower a report describing the aggregate Letters of Credit outstanding at the
end of such calendar quarter. Upon the request of any Lender from time to time,
the Issuing Bank shall deliver to such Lender any other information reasonably
requested by such Lender with respect to each Letter of Credit then outstanding.
          (i) The Borrower’s obligation to reimburse LC Disbursements hereunder
shall be absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever and irrespective of any of the following circumstances:
     (i) Any lack of validity or enforceability of any Letter of Credit or this
Agreement;
     (ii) The existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;
     (iii) Any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect;

45



--------------------------------------------------------------------------------



 



     (iv) Payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document to the Issuing Bank that does not
comply with the terms of such Letter of Credit;
     (v) Any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section 2.22,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; or
     (vi) The existence of a Default or an Event of Default.
Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
          (j) Unless otherwise expressly agreed by the Issuing Bank and the
Borrower when a Letter of Credit is issued and subject to applicable laws,
(i) each standby Letter of Credit shall be governed by the “International
Standby Practices 1998” (ISP98) (or such later revision as may be published by
the Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued), (ii) each documentary Letter of Credit shall be governed
by the Uniform Customs and Practices for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600 (or such later revision as
may be published by the International Chamber of Commerce on any date any Letter
of Credit may be issued) and (iii) the Borrower shall specify the foregoing in
each letter of credit application submitted for the issuance of a Letter of
Credit.

46



--------------------------------------------------------------------------------



 



     Section 2.23. Defaulting Lenders. (a) If any Lender becomes, and during the
period it remains, a Defaulting Lender or Potential Defaulting Lender, the
following provisions shall apply, notwithstanding anything to the contrary in
this Agreement:
     (i) the LC Exposure and Swingline Exposure of such Defaulting Lender will,
subject to the limitation in the first proviso below, automatically be
reallocated (effective on the day such Lender becomes a Defaulting Lender) among
the Non-Defaulting Lenders pro rata in accordance with their respective
Revolving Commitments; provided that (x) the sum of each Non-Defaulting Lender’s
total Revolving Credit Exposure may not in any event exceed the Revolving
Commitment of such Non-Defaulting Lender as in effect at the time of such
reallocation and (y) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender may have against such Defaulting Lender or
cause such Defaulting Lender to be a Non-Defaulting Lender;
     (ii) to the extent that any portion (the “unreallocated portion”) of the LC
Exposure and Swingline Exposure of any Defaulting Lender cannot be so
reallocated, for any reason, or with respect to the LC Exposure and Swingline
Exposure of any Potential Defaulting Lender, the Borrower will, not later than
two (2) Business Days after demand by the Administrative Agent (at the direction
of the Issuing Bank and/or the Swingline Lender), (A) Cash Collateralize the
obligations of the Borrower to the Issuing Bank or Swingline Lender in respect
of such LC Exposure or Swingline Exposure, as the case may be, in an amount at
least equal to the aggregate amount of the unreallocated portion of the LC
Exposure and Swingline Exposure of such Defaulting Lender or such Potential
Defaulting Lender, or (B) in the case of such Swingline Exposure, prepay and/or
Cash Collateralize in full the unreallocated portion thereof, or (C) make other
arrangements satisfactory to the Administrative Agent, the Issuing Bank and the
Swingline Lender in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender or Potential Defaulting Lender; provided
that (x) the sum of each Non-Defaulting Lender’s Revolving Credit Exposure may
not in any event exceed the Revolving Commitment of such Non-Defaulting Lender,
and (y) neither any such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto nor any such Cash Collateralization or reduction will
constitute a waiver or release of any claim the Borrower, the Administrative
Agent, the Issuing Bank, the Swingline Lender or any other Lender may have
against such Defaulting Lender or Potential Defaulting Lender, or cause such
Defaulting Lender or Potential Defaulting Lender to be a Non-Defaulting Lender;
and
     (iii) except as otherwise provided herein, any amount paid by the Borrower
for the account of a Defaulting Lender under this Agreement (whether on account
of principal, interest, fees, indemnity payments or other amounts) will be
retained by the Administrative Agent in a segregated non-interest bearing
account until the termination of the Revolving Commitments at which time the
funds in such account will be applied by the Administrative Agent, to the
fullest extent permitted by law, in the following order of priority: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent under this Agreement, second, to the payment on a pro rata basis of

47



--------------------------------------------------------------------------------



 



any amounts owing by such Defaulting Lender to the Issuing Bank or the Swingline
Lender under this Agreement, third, if so determined by the Administrative Agent
or requested by the Issuing Bank or Swingline Lender, to be held as cash
collateral for future funding obligations of such Defaulting Lender in respect
of any participation in any Swingline Loan or Letter of Credit, fourth, to the
payment of any amounts owing to the Lenders, the Issuing Bank or Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Bank or Swingline Lenders against that Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, fifth, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement, and sixth, to pay amounts owing under this Agreement to such
Defaulting Lender or as a court of competent jurisdiction may otherwise direct.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post cash collateral pursuant to this clause (iii) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
          (b) If the Borrower, the Administrative Agent, the Issuing Bank and
the Swingline Lender agree in writing that any Defaulting Lender should no
longer be deemed to be a Defaulting Lender or a Potential Defaulting Lender
should no longer be deemed to be a Potential Defaulting Lender, as the case may
be, the Administrative Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein, the LC Exposure and the Swingline Exposure of the other Lenders
shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment, and such Lender will purchase at par such portion of outstanding
Revolving Loans of the other Lenders and/or make such other adjustments as the
Administrative Agent may determine to be necessary to cause the Revolving Credit
Exposure of the Lenders to be on a pro rata basis in accordance with their
respective Revolving Commitments, whereupon such Lender will cease to be a
Defaulting Lender or Potential Defaulting Lender and will be a Non-Defaulting
Lender (and such Revolving Credit Exposure of each Lender will automatically be
adjusted on a prospective basis to reflect the foregoing), and if any cash
collateral has been posted with respect to such Defaulting Lender or Potential
Defaulting Lender, the Administrative Agent will promptly return such cash
collateral to the Borrower; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender or Potential Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder.
     Section 2.24. Mitigation of Obligations. If any Lender requests
compensation under Section 2.18, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.20, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i)

48



--------------------------------------------------------------------------------



 



would eliminate or reduce amounts payable under Section 2.18 or Section 2.20, as
the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all costs and expenses incurred by any
Lender in connection with such designation or assignment.
     Section 2.25. Replacement of Lenders. If (a) any Lender requests
compensation under Section 2.18, (b) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.20, (c) any Lender is a Defaulting Lender, or
(d) in connection with any proposed amendment, waiver, or consent, the consent
of all of the Lenders, or all of the Lenders directly and adversely affected
thereby, is required pursuant to Section 10.2, and any such Lender refuses to
consent to such amendment, waiver or consent as to which the Required Lenders
have consented, then, in each case, the Borrower may, at its sole expense and
effort (but without prejudice to any rights or remedies the Borrower may have
against such Defaulting Lender), upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions set forth in
Section 10.4(b)) all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender but excluding any Defaulting Lender); provided, that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not be unreasonably withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal amount of all Loans owed
to it, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (in the case of such outstanding principal and
accrued interest) and from the Borrower (in the case of all other amounts) and
(iii) in the case of a claim for compensation under Section 2.18 or payments
required to be made pursuant to Section 2.20, such assignment will result in a
reduction in such compensation or payments.
ARTICLE III
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
     Section 3.1. Conditions To Effectiveness. The obligations of the Lenders
(including the Swingline Lender) to make the initial Loans and the obligation of
the Issuing Bank to issue any initial Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 10.2).
          (a) The Administrative Agent shall have received payment of all fees,
expenses and other amounts due and payable on or prior to the Closing Date,
including reimbursement or payment of all out-of-pocket expenses (including
reasonable fees, charges and disbursements of counsel to the Administrative
Agent) required to be reimbursed or paid by the Borrower hereunder, under any
other Loan Document and under any agreement with the Administrative Agent or the
Arrangers (including the Fee Letters).
          (b) The Administrative Agent (or its counsel) shall have received the
following, each to be in form and substance satisfactory to the Lenders:

49



--------------------------------------------------------------------------------



 



     (i) a counterpart of this Agreement signed by or on behalf of each party
hereto or written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement;
     (ii) if requested by a Lender, duly executed Revolving Credit Notes and
Term Notes payable to such Lender and the Swingline Note payable to the
Swingline Lender;
     (iii) (A) the Guaranty and Pledge Agreement duly executed by the Borrower
and each Subsidiary that is a Domestic Subsidiary (other than PJ&Co) and
(B) each Foreign Collateral Document duly executed by the Borrower;
     (iv) evidence that all filings and recordations that are necessary to
perfect the security interests of the Administrative Agent, on behalf of the
Lenders, in the Collateral and the Administrative Agent shall have received
evidence reasonably satisfactory to the Administrative Agent that upon such
filings and recordations such security interests constitute valid and perfected
first priority Liens thereon;
     (v) (A) original stock certificates or other certificates evidencing the
Capital Stock pledged pursuant to the Guaranty and Pledge Agreement and any
Foreign Collateral Document, together with an undated stock power for each such
certificate duly executed in blank by the registered owner thereof and (B) each
original promissory note pledged pursuant to the Guaranty and Pledge Agreement
together with an undated endorsement for each such promissory note duly executed
in blank by the holder thereof;
     (vi) results of a Lien search (including a search as to judgments, pending
litigation and tax), in form and substance reasonably satisfactory thereto, made
against the Loan Parties under the Uniform Commercial Code (or applicable
judicial docket) as in effect in each jurisdiction in which filings or
recordations under the Uniform Commercial Code should be made to evidence or
perfect security interests in all assets of such Loan Party, indicating among
other things that the assets of each such Loan Party are free and clear of any
Lien (except for Permitted Liens);
     (vii) a pay-off letter with respect to the repayment in full of all
Variable Rate Senior Notes due December 31, 2010 issued by the Borrower;
     (viii) a certificate of the Secretary or Assistant Secretary of each Loan
Party in the form of Exhibit 3.1(b)(viii), attaching and certifying copies of
its bylaws and of the resolutions of its board of directors, or partnership
agreement or limited liability company agreement, or comparable organizational
documents and resolutions, authorizing the execution, delivery and performance
of the Loan Documents to which it is a party and certifying the name, title and
true signature of each officer of such Loan Party executing the Loan Documents
to which it is a party;
     (ix) certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party and

50



--------------------------------------------------------------------------------



 



each other jurisdiction where such Loan Party is required to be qualified to do
business as a foreign entity;
     (x) (A) a favorable written opinion of Faegre & Benson LLP, counsel to the
Loan Parties, addressed to the Administrative Agent and each of the Lenders, and
covering such matters relating to the Loan Parties, the Loan Documents
(including the UK Collateral Documents) and the transactions contemplated
therein as the Administrative Agent or the Required Lenders shall reasonably
request and (B) a favorable written opinion of Deacons, counsel to the Secured
Parties, addressed to the Administrative Agent and each of the Lenders, and
covering such matters relating to the Borrower, the Hong Kong Collateral
Documents and the transactions contemplated therein as the Administrative Agent
or the Required Lenders shall reasonably request;
     (xi) a certificate in the form of Exhibit 3.1(b)(xi), dated the Closing
Date and signed by a Responsible Officer, certifying that, after giving effect
to the funding of any initial Loan or initial issuance of a Letter of Credit
(x) no Default or Event of Default exists, (y) all representations and
warranties of each Loan Party set forth in the Loan Documents are true and
correct and (z) since the date of the financial statements of the Borrower
described in Section 4.4, there shall have been no change which has had or could
reasonably be expected to have a Material Adverse Effect;
     (xii) certificates of insurance issued on behalf of insurers of the
Borrower and its Subsidiaries, describing in reasonable detail the types and
amounts of insurance (property and liability) maintained by the Borrower and its
Subsidiaries;
     (xiii) a duly executed Notice of Borrowing;
     (xiv) a duly executed funds disbursement agreement, together with a report
setting forth the sources and uses of the proceeds hereof;
     (xv) certified copies of all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under any Requirement of Law, or by any Contractual Obligation of each
Loan Party, in connection with the execution, delivery, performance, validity
and enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any Governmental
Authority regarding this Agreement or any transaction being financed with the
proceeds hereof shall be ongoing;
     (xvi) copies of (A) the internally prepared quarterly financial statements
of Borrower and its Subsidiaries on a consolidated basis for the Fiscal Quarter
ending on September 30, 2010, (B) the audited consolidated financial statements
for Borrower and its Subsidiaries for the Fiscal Year ending December 31, 2009
and (C) projections prepared by management of the Borrower, of balance sheets,
income statements and cash flow statements on an annual basis for each year
following the Closing Date through December 31, 2013;

51



--------------------------------------------------------------------------------



 



     (xvii) evidence that PJ&Co shall have received all regulatory approvals
necessary to permit the payment of one or more cash dividends to the Borrower in
an amount not less than $50,000,000 in the aggregate (collectively, the
“Dividend”) and PJ&Co shall have paid the full amount of the Dividend to the
Borrower without condition as to such regulatory approval (or all such
conditions shall have been satisfied) and the proceeds of the Dividend shall
have been used by the Borrower in accordance with Section 5.10;
     (xviii) the Deposit Account Control Agreement duly executed by each of the
parties thereto, together with evidence that the Borrower shall have deposited
into the Deposit Account any portion of the Dividend which shall not have been
invested by the Borrower pursuant to Section 7.4(g);
     (xix) certified copies of all agreements, indentures or notes governing the
terms of any Material Indebtedness;
     (xx) confirmation that except as set forth on Schedule 4.5(a), no
litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities is pending against or, to the knowledge of any of the
Borrower, threatened against the Borrower or any of its Subsidiaries that could
reasonably be expected to have a Material Adverse Effect;
     (xxi) the Borrower and each Guarantor shall have provided to the
Administrative Agent and the Lenders the documentation and other information
requested by the Administrative Agent in order to comply with requirements of
the USA Patriot Act, as amended; and
     (xxii) such other documents, certificates and instruments reasonably
requested by the Administrative Agent.
Without limiting the generality of the provisions of Section 3.1, for purposes
of determining compliance with the conditions specified in this Section 3.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
     Section 3.2. Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit is subject to the satisfaction of the
following conditions:
          (a) at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall exist;
          (b) at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, all representations and warranties of each Loan Party set
forth in the Loan Documents shall be true

52



--------------------------------------------------------------------------------



 



and correct on and as of the date of such Borrowing or the date of issuance,
amendment, extension or renewal of such Letter of Credit, in each case before
and after giving effect thereto except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall be true and correct on and as of such earlier
date;
          (c) since the date of the financial statements of the Borrower
described in Section 4.4, there shall have been no change which has had or could
reasonably be expected to have a Material Adverse Effect; and
          (d) the Borrower shall have delivered the required Notice of
Borrowing.
In addition to other conditions precedent herein set forth, if any Lender is a
Defaulting Lender or a Potential Defaulting Lender at the time of and
immediately after giving effect to such Borrowing or the issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, the Issuing Bank
will not be required to issue, amend or increase any Letter of Credit and the
Swingline Lender will not be required to make any Swingline Loans, unless in
each case it is satisfied that all related LC Exposure and Swingline Exposure of
such Defaulting Lender or Potential Defaulting Lender is fully covered or
eliminated by any combination satisfactory to the Issuing Bank or the Swingline
Lender, as the case may be, of the following:
     (i) in the case of a Defaulting Lender, the LC Exposure and Swingline
Exposure of such Defaulting Lender is reallocated, as to outstanding and future
Letters of Credit and Swingline Exposure, to the Non-Defaulting Lenders as
provided in Section 2.23(a)(i); and
     (ii) in the case of a Defaulting Lender or a Potential Defaulting Lender,
without limiting the provisions of Section 2.23(a)(ii), the Borrower Cash
Collateralizes its payment and reimbursement obligations with respect to such
Letter of Credit or Swingline Loan in an amount at least equal to the aggregate
amount of the unreallocated obligations (contingent or otherwise) of such
Defaulting Lender or Potential Defaulting Lender in respect of such Letter of
Credit or Swingline Loan, or the Borrower makes other arrangements satisfactory
to the Administrative Agent, the Issuing Bank and the Swingline Lender, as the
case may be, to protect them against the risk of non-payment by such Defaulting
Lender or Potential Defaulting Lender;
provided that (a) the sum of each Non-Defaulting Lender’s Revolving Credit
Exposure may not in any event exceed the Revolving Commitment of such
Non-Defaulting Lender, and (b) neither any such reallocation nor any payment by
a Non-Defaulting Lender pursuant thereto nor any such Cash Collateralization or
reduction will constitute a waiver or release of any claim the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any other Lender
may have against such Defaulting Lender or Potential Defaulting Lender, or cause
such Defaulting Lender or Potential Defaulting Lender to be a Non-Defaulting
Lender.
          Each Borrowing and each issuance, amendment, extension or renewal of
any Letter of Credit shall be deemed to constitute a representation and warranty
by the Borrower on the date thereof as to the matters specified in paragraphs
(a), (b) and (c) of this Section 3.2.

53



--------------------------------------------------------------------------------



 



     Section 3.3. Delivery of Documents. All of the Loan Documents,
certificates, legal opinions and other documents and papers referred to in this
ARTICLE III, unless otherwise specified, shall be delivered to the
Administrative Agent for the account of each of the Lenders and, except for the
Notes, in sufficient counterparts or copies for each of the Lenders and shall be
in form and substance satisfactory in all respects to the Administrative Agent.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          The Borrower represents and warrants to the Administrative Agent and
each Lender as follows:
     Section 4.1. Existence; Power. The Borrower and each of its Subsidiaries
(i) is duly organized, validly existing and in good standing as a corporation,
partnership or limited liability company under the laws of the jurisdiction of
its organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required,
except, in the case of either of clause (ii) or (iii), where the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.
     Section 4.2. Organizational Power; Authorization. The execution, delivery
and performance by each Loan Party of the Loan Documents to which it is a party
are within such Loan Party’s organizational powers and have been duly authorized
by all necessary organizational, and if required, shareholder, partner or
member, action. This Agreement has been duly executed and delivered by the
Borrower, and constitutes, and each other Loan Document to which any Loan Party
is a party, when executed and delivered by such Loan Party, will constitute,
valid and binding obligations of the Borrower or such Loan Party (as the case
may be), enforceable against it in accordance with their respective terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.
     Section 4.3. Governmental Approvals; No Conflicts. The execution, delivery
and performance by the Borrower of this Agreement, and by each Loan Party of the
other Loan Documents to which it is a party (a) do not require the Borrower or
any other Loan Party to obtain any consent or approval of, to make any
registration or filing with, or require any action by, any Governmental
Authority, except those as have been obtained or made and are in full force and
effect, (b) will not violate any Requirements of Law applicable to the Borrower
or any of its Subsidiaries or any judgment, order or ruling of any Governmental
Authority, (c) will not violate or result in a breach or default under any
Material Contract or give rise to a right thereunder to require any payment to
be made by the Borrower or any of its Subsidiaries and (d) will not result in
the creation or imposition of any Lien on any asset of the Borrower or any of
its Subsidiaries, except Liens (if any) created under the Loan Documents.
     Section 4.4. Financial Statements. The Borrower has furnished to each
Lender (i) the audited consolidated balance sheet of the Borrower and its
Subsidiaries as of December 31, 2009 and the related consolidated statements of
income, shareholders’ equity and cash flows for the

54



--------------------------------------------------------------------------------



 



Fiscal Year then ended prepared by Ernst & Young LLP and (ii) the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as of
September 30, 2010, and the related unaudited consolidated statements of income
and cash flows for the Fiscal Quarter and year-to-date period then ending,
certified by a Responsible Officer. Such financial statements fairly present the
consolidated financial condition of the Borrower and its Subsidiaries as of such
dates and the consolidated results of operations for such periods in conformity
with GAAP consistently applied, subject to year end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause (ii).
Since December 31, 2009, there have been no changes with respect to the Borrower
and its Subsidiaries which have had or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
     Section 4.5. Litigation and Environmental Matters.
          (a) Except as set forth on Schedule 4.5(a), no litigation,
investigation or proceeding of or before any arbitrators or Governmental
Authorities is pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination that could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect or (ii) which in any manner draws into question the
validity or enforceability of this Agreement or any other Loan Document.
          (b) Except for the matters set forth on Schedule 4.5(b), neither the
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability, except, in each case, as could not be reasonably expected to result
in a Material Adverse Effect.
     Section 4.6. Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance with (a) all Requirements of Law and all applicable
laws, statutes, and rules, regulations, judgments, decrees and orders of any
Governmental Authority, Self-Regulatory Organization or securities exchange
having jurisdiction over the conduct of their respective businesses or the
ownership of their respective properties (including, without limitation, the
Exchange Act, the Investment Advisers Act, the Investment Company Act and the
applicable rules and regulations of the Commission, FINRA, MSRB, the U.K.
Financial Services Authority and the Hong Kong Securities and Futures
Commission) and (b) all Material Contracts, except in the case of clauses (a)
and (b), where non-compliance, either singly or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
     Section 4.7. Government Regulation. Neither the Borrower nor any of its
Subsidiaries is subject to regulation under the Investment Company Act of 1940
or under any other federal or state statute or regulation which would reasonably
be expected to limit its ability to incur the Obligations or which may otherwise
render all or any portion of the Obligations unenforceable. Each of the Borrower
and each of its Subsidiaries possesses all Licenses, registrations and
authorizations from and with any Government Authority, Self-Regulatory
Organization or securities exchange, necessary or material to the conduct of its
business as now

55



--------------------------------------------------------------------------------



 



or presently proposed to be conducted, including, without limitation, all
necessary Licenses, registrations and authorizations from and with the U.K.
Financial Services Authority and the Hong Kong Securities and Futures
Commission. PJ&Co is (a) duly registered with the Commission as a broker-dealer
under the Exchange Act, (b) a member in good standing of the FINRA, (c) not in
arrears in regard to any assessment made upon it by the SIPC and (d) has
received no notice from the Commission, FINRA, MSRB or any other Government
Authority, Self-Regulatory Organization or securities exchange of any alleged
rule violation or other circumstance which could reasonably be expected to have
a Material Adverse Effect.
     Section 4.8. Taxes. The Borrower and its Subsidiaries and each other Person
for whose taxes the Borrower or any Subsidiary could become liable have timely
filed or caused to be filed all Federal income tax returns and all other
material tax returns that are required to be filed by them, and have paid all
taxes shown to be due and payable on such returns or on any assessments made
against it or its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority, except where the same
are currently being contested in good faith by appropriate proceedings and for
which the Borrower or such Subsidiary, as the case may be, has set aside on its
books adequate reserves in accordance with GAAP. The charges, accruals and
reserves on the books of the Borrower and its Subsidiaries in respect of such
taxes are adequate, and no tax liabilities that could be materially in excess of
the amount so provided are anticipated.
     Section 4.9. Margin Regulations. None of the proceeds of any of the Loans
or Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” with the respective meanings of each of such terms
under Regulation U or for any purpose that violates the provisions of the
Regulation T, U or X. Following the application of the proceeds of any Loan,
less than 25% of the value of the assets of the Borrower and its Subsidiaries
which are subject to any limitation on sale, pledge or other restriction
hereunder taken as a whole have been, and will continue to be, represented by
“margin stock” (as defined in Regulation U).
     Section 4.10. ERISA. (a) No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The “benefit obligations” of all Plans did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the “fair market value of the assets” of such Plans by more than
$5,000,000. No event has occurred since the issuance of such financial
statements that would cause the “benefit obligations” of all Plans to exceed the
“fair market value of the assets” of such Plans by the dollar amount specified
in the previous sentence. The terms “benefit obligations” and “fair market value
of assets” shall be determined by and with such terms defined in accordance with
Statement of Financial Accounting Standards No. 158.
          (b) Each Employee Benefit Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other
Requirements of Law, except for any failure under any Employee Benefit Plan for
which a voluntary correction is eligible for submission to the appropriate
Governmental Authority under a pre-approved correction program made available
for such purpose by a Governmental Authority and the total cost of fully
implementing such correction is not expected to exceed $125,000 (including any
fees and preparation expenses). Except with respect to Multiemployer Plans, each
Qualified Plan (I) has

56



--------------------------------------------------------------------------------



 



received a favorable determination from the IRS applicable to the Qualified
Plan’s current remedial amendment cycle (as described in Revenue Procedure
2007-44 or “2007-44” for short), (II) has timely filed for a favorable
determination letter from the IRS during its staggered remedial amendment cycle
(as defined in 2007-44) and such application is currently being processed by the
IRS, (III) has filed for a determination letter prior to its “GUST remedial
amendment period” (as defined in 2007-44) and received such determination letter
and the staggered remedial amendment cycle first following the GUST remedial
amendment period for such Qualified Plan has not yet expired or (IV) is
maintained under a prototype or volume submitter plan and may rely upon a
favorable opinion or letter issued by the IRS with respect to such prototype or
volume submitter plan. No event has occurred which would cause the loss of the
Borrower’s or any ERISA Affiliate’s reliance on the Qualified Plan’s favorable
determination letter or opinion or advisory letter.
          (c) With respect to any Employee Benefit Plan that is a retiree
welfare benefit arrangement, all amounts have been accrued on the Borrower’s
financial statements in accordance with Statement of Financial Accounting
Standards No. 106.
          (d) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) there are no pending or to the
best of the Borrower’s knowledge, threatened claims, actions or lawsuits or
action by any Governmental Authority, participant or beneficiary with respect to
a Employee Benefit Plan; (ii) there are no violations of the fiduciary
responsibility rules under Part 4 of Title I of ERISA with respect to any
Employee Benefit Plan; and (iii) neither the Borrower nor ERISA Affiliate has
engaged in a non-exempt “prohibited transaction,” as defined in Section 406 of
ERISA and Section 4975 of the Code, in connection with any Employee Benefit
Plan, that would subject the Borrower to a tax or penalty on prohibited
transactions imposed by Section 502(i) of ERISA or Section 4975 of the Code.
     Section 4.11. Ownership of Property.
          (a) Each of the Borrower and its Subsidiaries has good title to, or
valid leasehold interests in, all of its real and personal property material to
the operation of its business, including all such properties reflected in the
most recent audited consolidated balance sheet of the Borrower referred to in
Section 4.4 or purported to have been acquired by the Borrower or any Subsidiary
after said date (except as sold or otherwise disposed of in the ordinary course
of business), in each case free and clear of Liens prohibited by this Agreement.
All leases that individually or in the aggregate are material to the business or
operations of the Borrower and its Subsidiaries are valid and subsisting and are
in full force.
          (b) Each of the Borrower and its Subsidiaries owns, or is licensed, or
otherwise has the right, to use, all patents, trademarks, service marks, trade
names, copyrights and other intellectual property material to its business, and
the use thereof by the Borrower and its Subsidiaries does not infringe in any
material respect on the rights of any other Person known to the Borrower or such
Subsidiary.
          (c) The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies which are not
Affiliates of the Borrower, in

57



--------------------------------------------------------------------------------



 



such amounts with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or any applicable Subsidiary operates.
     Section 4.12. Disclosure.The Borrower has disclosed to the Lenders all
agreements, instruments, and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. Neither the Information
Memorandum nor any of the reports (including without limitation all reports that
the Borrower is required to file with the Commission), financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation or
syndication of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by any other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, taken as a whole, in
light of the circumstances under which they were made, not misleading.
     Section 4.13. Labor Relations. There are no material labor disputes or
grievances against the Borrower or any of its Subsidiaries, or, to the
Borrower’s knowledge, threatened against or affecting the Borrower or any of its
Subsidiaries, and no significant unfair labor practice, charges or grievances
are pending against the Borrower or any of its Subsidiaries, or to the
Borrower’s knowledge, threatened against any of them before any Governmental
Authority. All payments due from the Borrower or any of its Subsidiaries
pursuant to the provisions of any collective bargaining agreement, if any, have
been paid or accrued as a liability on the books of the Borrower or any such
Subsidiary, except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.
     Section 4.14. Subsidiaries. Schedule 4.14 sets forth the name of, the
ownership interest of the Borrower in, the jurisdiction of incorporation or
organization of, and the type of, each Subsidiary and identifies each Subsidiary
that is a Subsidiary Loan Party, in each case as of the Closing Date.
     Section 4.15. Solvency. After giving effect to the execution and delivery
of the Loan Documents and the making of the Loans under this Agreement, neither
the Borrower nor its Subsidiaries will be “insolvent,” within the meaning of
such term as defined in § 101 of Title 11 of the United States Code, as amended
from time to time, or be unable to pay its debts generally as such debts become
due, or have an unreasonably small capital to engage in any business or
transaction, whether current or contemplated.
     Section 4.16. OFAC. No Loan Party (i) is a person whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such person in any manner violative of Section 2, or (iii) is a person on
the list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or

58



--------------------------------------------------------------------------------



 



prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.
     Section 4.17. Patriot Act. Each Loan Party is in compliance, in all
material respects, with (i) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism (USA Patriot Act of 2001). No part of the proceeds of any
Loan, and no Letters of Credit, will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.
     Section 4.18. Security Documents. (a) The Guaranty and Pledge Agreement and
the Foreign Collateral Documents, upon execution and delivery thereof by the
parties thereto, will create in favor of the Administrative Agent, for the
ratable benefit of the Lenders, a legal, valid and enforceable security interest
in the Collateral and the proceeds thereof in which a security interest may be
created under the Uniform Commercial Code as in effect from time to time, and
the Lien created under the Guaranty and Security Agreement and the Foreign
Collateral Documents is (or will be, upon the filing of appropriate financing
statements with appropriate offices, the execution of appropriate control
agreements and the delivery of certificated securities and instruments to the
Administrative Agent, together with stock powers duly executed in blank) a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral, in each case prior and superior in right to
any other Person, other than in the case of Collateral which is not Pledged
Collateral (as such term is defined in the Guaranty and Security Agreement)
represented by certificates or evidenced by a Pledged Debt Instrument (as such
term is defined in the Guaranty and Security Agreement) with respect to
Permitted Liens specified in clauses (b) (solely to the extent that such
Permitted Encumbrances are prior as a matter of law), (c), (d), (e) and (i) (in
the case of any extension of any Permitted Lien specified in clause (d) of
Section 7.2) of Section 7.2.
          (b) The Guaranty and Pledge Agreement and the Foreign Collateral
Documents, upon execution and delivery thereof by the parties thereto, will
create in favor of the Administrative Agent, for the ratable benefit of the
Lenders, a legal, valid and enforceable security interest in the Pledged
Collateral (as defined in the Guaranty and Pledge Agreement) and the proceeds
thereof, and, when such Pledged Collateral (to the extent represented by
certificates or evidenced by a Pledged Debt Instrument) is delivered to the
Administrative Agent, together with stock powers or allonges duly executed in
blank, the Guaranty and Pledge Agreement and the Foreign Collateral Documents
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the pledgor thereunder in such Pledged Collateral, in each
case prior and superior in right to any other Person (other than with respect to
Pledged Collateral which constitutes uncertificated securities, Permitted
Encumbrances described in clause (i) of the definition thereof).

59



--------------------------------------------------------------------------------



 



     Section 4.19. Material Contracts. Attached hereto as Schedule 4.19 is a
correct and complete list, as of the date of this Agreement, of each Material
Contract. Neither the Borrower, nor any Subsidiary, nor, to the knowledge of the
Borrower, any other party thereto is in material default under any Material
Contract.
     Section 4.20. The Foundation. The Foundation is a Minnesota non-profit
corporation qualified under Section 501(c)(3) of the Code.
ARTICLE V
AFFIRMATIVE COVENANTS
          The Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or any Obligation remains unpaid or outstanding:
     Section 5.1. Financial Statements and Other Information. The Borrower will
deliver to the Administrative Agent and each Lender:
          (a) as soon as available and in any event within 90 days after the end
of each Fiscal Year of Borrower, a copy of the annual audited report for such
Fiscal Year for the Borrower and its Subsidiaries, containing a consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and the related consolidated statements of income, stockholders’ equity and
cash flows (together with all footnotes thereto) of the Borrower and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, all in reasonable detail and
reported on by Ernst & Young LLP or other independent public accountants of
nationally recognized standing (without a “going concern” or like qualification,
exception or explanation and without any qualification or exception as to scope
of such audit) to the effect that such financial statements present fairly in
all material respects the financial condition and the results of operations of
the Borrower and its Subsidiaries for such Fiscal Year on a consolidated basis
in accordance with GAAP and that the examination by such accountants in
connection with such consolidated financial statements has been made in
accordance with generally accepted auditing standards;
          (b) as soon as available and in any event within 45 days after the end
of each Fiscal Quarter of the Borrower (other than the last Fiscal Quarter of
each Fiscal Year), an unaudited consolidated balance sheet of the Borrower and
its Subsidiaries as of the end of such Fiscal Quarter and the related unaudited
consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for such Fiscal Quarter and the then elapsed portion of such Fiscal
Year, setting forth in each case in comparative form the figures for the
corresponding quarter and the corresponding portion of Borrower’s previous
Fiscal Year;
          (c) concurrently with the delivery of the financial statements
referred to in clauses (a) and (b) above, a Compliance Certificate signed by a
Responsible Officer of the Borrower, (i) certifying as to whether there exists a
Default or Event of Default on the date of such certificate, and if a Default or
an Event of Default then exists, specifying the details thereof and the action
which the Borrower has taken or proposes to take with respect thereto, (ii)
setting forth in reasonable detail calculations demonstrating compliance with
the financial covenants set

60



--------------------------------------------------------------------------------



 



forth in ARTICLE VI (including (I) for purposes of Section 6.4, a listing of the
perecentage of Long Inventory of the Borrower and its Subsidiaries in each
rating category assigned by each rating agency and (II) for purposes of
Section 6.5, reasonably detailed information relating to the deductions from
revenue for such period attributable to the “asset management” segment in
determining operating income for such segment for such period), and
(iii) stating whether any change in GAAP or the application thereof has occurred
since the date of the Borrower’s audited financial statements referred to in
Section 4.4 and, if any change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate; provided,
however, that no action shall be required by the Borrower under this clause
(iii) to the extent any such change in GAAP or the application thereof does not
affect or apply to the Borrower and its Subsidiaries, including the presentation
by the Borrower of its financial statements;
          (d) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
Commission, or any Governmental Authority succeeding to any or all functions of
the Commission, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be;
          (e) as soon as practicable and in any event within 15 days after the
delivery of the financial statements referred to in clause (a) above, a business
plan of the Borrower and its Subsidiaries for the ensuing four (4) Fiscal
Quarters, such plan to be prepared in accordance with GAAP and to include, on an
annual basis, the following: (i) a quarterly operating and capital budget,
(ii) a projected income statement, (iii) a statement of cash flows and balance
sheet, and (iv) calculations demonstrating projected compliance with the
financial covenants set forth in ARTICLE VI, accompanied by a certificate of the
Borrower signed by a Responsible Officer of the Borrower to the effect that such
projections are good faith estimates (utilizing reasonable assumptions) of the
financial condition and operations of the Borrower and its Subsidiaries for such
period;
          (f) together with each delivery of a Compliance Certificate pursuant
to clause (c) above, an updated list (containing information comparable to that
required to be set forth on Schedule 4.14 with respect to the Subsidiaries of
the Borrower as of the Closing Date) of all Subsidiaries of the Borrower;
          (g) as soon as practicable and in any event within 30 days after the
end of each Fiscal Quarter, the FOCUS Report for such Fiscal Quarter filed by
PJ&Co with the Commission; and
          (h) promptly following any request therefor, such other information
regarding the results of operations, business affairs and financial condition of
the Borrower or any Subsidiary and/or the Long Inventory of the Borrower and its
Subsidiaries as the Administrative Agent or any Lender may reasonably request.
          In the event that any financial statement delivered pursuant to clause
(a) or (b) immediately above or any Compliance Certificate is shown to be
inaccurate (regardless of whether this Agreement or any Commitment is in effect
when such inaccuracy is discovered), and such inaccuracy, if corrected, would
have led to the application of a higher Applicable

61



--------------------------------------------------------------------------------



 



Margin for any period (an “Applicable Period”) than the Applicable Margin
applied for such Applicable Period, then (i) the Borrower shall immediately
deliver to the Administrative Agent a corrected Compliance Certificate for such
Applicable Period, (ii) the Applicable Margin for such Applicable Period shall
be determined in accordance with the corrected Compliance Certificate, and
(iii) the Borrower shall immediately pay to the Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Margin for
such Applicable Period, which payment shall be promptly applied by the
Administrative Agent to the Obligations. This Section 5.1 shall not limit the
rights of the Administrative Agent or the Lenders with respect to Section
2.13(c) and ARTICLE VIII.
     Section 5.2. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt (and, in any event, not later than 5
Business Days after a Responsible Officer becomes aware thereof) written notice
of the following:
          (a) the occurrence of any Default or Event of Default;
          (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or, to the knowledge of
the Borrower, affecting the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;
          (c) the occurrence of any event or any other development by which the
Borrower or any of its Subsidiaries (i) fails to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;
          (d) the occurrence of any ERISA Event that alone, or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$1,000,000;
          (e) the occurrence of any default or event of default, or the receipt
by Borrower or any of its Subsidiaries of any written notice of an alleged
default or event of default, with respect to any Material Indebtedness of the
Borrower or any of its Subsidiaries;
          (f) [Intentionally Omitted];
          (g) [Intentionally Omitted];
          (h) the early termination or material breach by any Person of a
Material Contract (and, with respect to any Person other than a Loan Party, to
the extent the Borrower has knowledge of such termination or breach);
          (i) as soon as possible and in any event within 10 days after any
Responsible Officer of the Borrower learns thereof, notice of the assertion or
commencement of any claim, action, litigation, suit or proceeding against or
affecting the Borrower or any Subsidiary,

62



--------------------------------------------------------------------------------



 



including any investigation or proceeding commenced by the Commission, the Board
of Governors of the Federal Reserve System, FINRA, the U.K. Financial Services
Authority, the Hong Kong Securities and Futures Commission, MSRB or any other
Government Authority, Self-Regulatory Organization or securities exchange, which
could reasonably be expected to have a Material Adverse Effect; and
          (j) any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
     Section 5.3. Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and maintain in full force and effect its legal existence and
its respective rights, Licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business
and will continue to engage in the same business as presently conducted or such
other businesses that are reasonably related thereto; provided, that nothing in
this Section 5.3 shall prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 7.3.
     Section 5.4. Compliance with Laws, Etc. The Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority, Self-Regulatory Organization or
securities exchange applicable to its business and properties, including without
limitation, the Exchange Act, the Investment Advisers Act of 1940, the
Investment Company Act of 1940, the Commodity Exchange Act, Environmental Laws,
and the applicable rules and regulations of the Commission, the Board of
Governors of the Federal Reserve, FINRA, the U.K. Financial Services Authority,
the Hong Kong Securities and Futures Commission, MSRB, ERISA and OSHA, except
where the failure to do so, either individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. Without limiting
the foregoing, the Borrower and its Subsidiaries shall comply in all material
respects with all applicable capital requirements of all Government Authorities
(including, without limitation, Rule 15c3-1 of the Exchange Act).
     Section 5.5. Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay and discharge all of its obligations and liabilities
(including without limitation all taxes, assessments and other government
charges, levies and all other claims that could result in a statutory Lien)
before the same shall become delinquent or in default, except where (a)(i)the
validity or amount thereof is being contested in good faith by appropriate
proceedings and (ii) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP or (b) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.
     Section 5.6. Books and Records. The Borrower will, and will cause each of
its Subsidiaries to, keep books of record and account in which complete entries
shall be made of all dealings and transactions in relation to its business and
activities to the extent necessary to prepare the consolidated financial
statements of the Borrower in conformity with GAAP. The

63



--------------------------------------------------------------------------------



 



principal records and books of account, including those concerning the
Collateral, shall be kept at the chief executive office of the Borrower. The
Borrower will not move such records and books of account or change its chief
executive office or the name under which it does business without (a) giving the
Administrative Agent at least 10 days’ prior written notice, and (b) executing
and delivering, or authorizing the filing by the Administrative Agent of,
financing statements reasonably satisfactory to the Administrative Agent prior
to such move or change.
     Section 5.7. Visitation, Inspection, Etc. The Borrower will, and will cause
each of its Subsidiaries to, permit any representative of the Administrative
Agent or any Lender, to visit and inspect its properties, to examine its books
and records and to make copies and take extracts therefrom, and to discuss its
affairs, finances and accounts with any of its officers and with its independent
certified public accountants, all at such reasonable times and as often as the
Administrative Agent or any Lender may reasonably request after reasonable prior
notice to the Borrower; provided, however, if an Event of Default has occurred
and is continuing, no prior notice shall be required.
     Section 5.8. Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business, and the properties and business of its Subsidiaries, against loss or
damage of the kinds customarily insured against by companies in the same or
similar businesses operating in the same or similar locations.
     Section 5.9. Use of Proceeds and Letters of Credit. The Borrower will use
the proceeds of all Loans to (i) refinance certain existing Variable Rate Senior
Notes due December 31, 2010 and issued by the Borrower pursuant to a certain
Note Purchase Agreement dated as of December 31, 2009, (ii) finance working
capital needs and (iii) for other general corporate purposes of the Borrower and
its Subsidiaries. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that would violate any rule or
regulation of the Board of Governors of the Federal Reserve System, including
Regulations T, U or X. All Letters of Credit will be used for general corporate
purposes.
     Section 5.10. Pre-Closing Dividend. The Borrower will at all times use, or
cause to be used, the proceeds of the Dividend, and the proceeds of the dividend
described in Section 6.5, either (i) to be held by the Borrower as Cash on Hand
which is held in the Deposit Account or one or more Securities Accounts,
(ii) invested by the Borrower pursuant to and in accordance with Section 7.4(g)
or (iii) a combination of the immediately foregoing clauses (i) and (ii).
Notwithstanding the foregoing, in the event that the sum of (x) Cash on Hand
which is held in the Deposit Account or one or more Securities Accounts plus
(y) the Investments made by the Borrower pursuant to Section 7.4(g) is less than
$50,000,000, then PJ&Co shall be required to have the legal right and ability
(without the consent or approval of any Governmental Authority or the consent of
any other Person) to provide an advance to the Borrower in an amount up to 10%
of its Regulatory Net Capital (exclusive of the Dividend) such that the sum of
(x) Cash on Hand which is held in the Deposit Account or one or more Securities
Accounts plus (y) the Investments made by the Borrower pursuant to
Section 7.4(g) plus (z) the amount of such Regulatory Net Capital available to
be advanced or otherwise distributed by PJ&Co to the

64



--------------------------------------------------------------------------------



 



Borrower shall not be less than $55,000,000 (with at least $40,000,000 of such
amount required to be (1) Cash on Hand which is held in the Deposit Account or
one or more Securities Accounts and/or (2) Investments permitted by
Section 7.4(g) which are subject to the Administrative Agent’s Lien pursuant to
the Guaranty and Pledge Agreement). The Borrower will cause all Cash on Hand
described in clause (i) above or used in the calculations in the previous
sentence at all times to be deposited and held in either (A) the Deposit Account
and subject to a Deposit Account Control Agreement or (B) one or more Securities
Account which are subject to a Securities Account Control Agreement.
     Section 5.11. Additional Subsidiaries.
          If any Domestic Subsidiary is acquired or formed after the Closing
Date, the Borrower will promptly notify the Administrative Agent and the Lenders
thereof and, unless such Domestic Subsidiary is a regulated entity, within ten
(10) Business Days after any such Domestic Subsidiary is acquired or formed,
will cause such Domestic Subsidiary to become a Subsidiary Loan Party. A
Domestic Subsidiary shall become an additional Subsidiary Loan Party by
executing and delivering to the Administrative Agent a Supplement to the
Guaranty and Pledge Agreement substantially in the form of Exhibit B thereto and
such other documents and instruments as are required by Section 5.12,
accompanied by (i) all other Loan Documents related thereto, (ii) certified
copies of certificates or articles of incorporation or organization, by-laws,
membership operating agreements, and other organizational documents, appropriate
authorizing resolutions of the board of directors of such Domestic Subsidiary,
and opinions of counsel comparable to those delivered pursuant to
Section 3.1(b), and (iii) such other documents as the Administrative Agent may
reasonably request. Such Person shall also pledge, or cause any Person that is a
Domestic Subsidiary owning Capital Stock of such Person to pledge (and each Loan
Party that owns, or shall hereafter own, such Capital Stock hereby agrees to
pledge), all Capital Stock of such Person to the Administrative Agent as
security for the Obligations by delivering the original stock certificates
evidencing such Capital Stock to the Administrative Agent, together with
appropriate stock powers executed in blank. No Subsidiary that becomes a
Subsidiary Loan Party shall thereafter cease to be a Subsidiary Loan Party or be
entitled to be released or discharged from its obligations under the Guaranty
and Pledge Agreement, except as provided expressly in this Agreement. In the
event that any Person becomes a Foreign Subsidiary owned directly by the
Borrower or a Subsidiary Loan Party, whether pursuant to an acquisition or
otherwise, then (x) the Borrower shall promptly notify the Administrative Agent
and the Lenders thereof and (y) no later than thirty (30) days after such Person
becomes a Foreign Subsidiary, or if the Administrative Agent determines in its
reasonable discretion that the Borrower is working in good faith, such longer
period as the Administrative Agent shall permit not to exceed sixty (60)
additional days, the Borrower shall, or shall cause the Subsidiary Loan Party
owning such Person, (i) to pledge sixty-six percent (66%) of the voting Capital
Stock and one hundred percent (100%) of the non-voting Capital Stock of such
Foreign Subsidiary owned by the Borrower or such Subsidiary Loan Party to the
Administrative Agent as security for the Obligations pursuant to a Pledge
Agreement, or a joinder to the Pledge Agreement and (ii) to deliver the original
stock certificates evidencing such pledged Capital Stock, together with
appropriate stock powers executed in blank.
     Section 5.12. Further Assurances. The Borrower will, and will cause each
Subsidiary Loan Party to, execute any and all further documents, financing
statements, agreements and

65



--------------------------------------------------------------------------------



 



instruments, and take all further action (including filing Uniform Commercial
Code and other financing statements) that may be required under applicable law,
or that the Required Lenders or the Administrative Agent may reasonably request,
in order to effectuate the transactions contemplated by the Loan Documents and
in order to grant, preserve, protect and perfect the validity and first priority
(subject to Permitted Liens) of the security interests created or intended to be
created by the Guaranty and Pledge Agreement. The Borrower agrees to provide
such evidence as the Administrative Agent shall reasonably request as to the
perfection and priority status of each such security interest and Lien.
ARTICLE VI
FINANCIAL COVENANTS
          The Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or any Obligation remains unpaid or outstanding:
     Section 6.1. Leverage Ratio. The Borrower will maintain at all times a
Leverage Ratio of less than 0.35:1.00.
     Section 6.2. Minimum Regulatory Net Capital. The Borrower will cause PJ&Co
to maintain at all times Regulatory Net Capital of at least the greater of: (a)
$160,000,000, (b) the minimum “net capital” required to be maintained by PJ&Co
pursuant to Rule 15c3-1 of the Exchange Act, (c) the minimum “net capital”
required to be maintained by PJ&Co pursuant to FINRA Rule 4110 and (d) the sum
of (x) $10,000,000 plus (y) the minimum amount of Regulatory Net Capital
required to be maintained by PJ&Co pursuant to any contract, instrument or
agreement evidencing Indebtedness funded to, or is committed to be provided to,
the Borrower and/or its Subsidiaries. The Borrower shall have fifteen (15) days
after the date of receipt of any FOCUS Report for PJ&Co which indicates a
violation of this Section 6.2 to cure such violation; provided that no period
shall exist to satisfy such violation if any such violation of this Section 6.2
is a direct result of a decrease in the Borrower’s total ownership equity in
PJ&Co (as reflected in Part II, line 30 of any such FOCUS Report).
     Section 6.3. Minimum Cash on Hand. The Borrower will maintain, at all
times, Cash on Hand in an amount not less than the Required Coverage Amount.
     Section 6.4. Minimum Quality of Long Term Inventory. The Borrower shall at
all times cause the Long Inventory owned by the Borrower and its Subsidiaries to
comply with both of the following tests:
     (i) not less than 40% of such Long Inventory shall be rated “A” or better
by S&P, “A2” or better by Moody’s or “A” or better by Fitch; and
     (ii) at least 60% of such Long Inventory shall be rated “BBB-” or better by
S&P, “Baa3” or better by Moody’s or “BBB-” by Fitch.
     Section 6.5. Minimum Asset Management EBITDA. The Borrower will maintain,
as of the end of each Fiscal Quarter, commencing with the Fiscal Quarter ending
December 31, 2010, Asset Management EBITDA for the four Fiscal Quarters then
ended of not less than:

66



--------------------------------------------------------------------------------



 



              Minimum Asset   Fiscal Quarter   Management EBITDA  
Each Fiscal Quarter ending on or prior to June 30, 2012
  $ 20,000,000  
Each Fiscal Quarter ending after June 30, 2012
  $ 25,000,000  

provided, that, in the event that PJ&Co shall have received all regulatory
approvals necessary to permit the payment of a dividend to the Borrower in an
amount not less than $15,000,000 (exclusive of the Dividend) and PJ&Co shall
have distributed such amount to the Borrower without condition as to such
regulatory approval (or all such conditions shall have been satisfied) and the
proceeds of such dividend are used by the Borrower in accordance with any of the
permitted purposes set forth in Section 5.10, the step-up in the minimum Asset
Management EBITDA to $25,000,000 after June 30, 2012 shall be disregarded and
the minimum Asset Management EBITDA at all times shall be $20,000,000.
ARTICLE VII
NEGATIVE COVENANTS
          The Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or any Obligation remains outstanding:
     Section 7.1. Indebtedness and Preferred Equity. The Borrower will not, and
will not permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any Indebtedness, except:
          (a) the Obligations;
          (b) Indebtedness of the Borrower and its Subsidiaries existing on the
date hereof and set forth on Schedule 7.1 and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (immediately prior to giving effect to such extension,
renewal or replacement) or shorten the maturity or the weighted average life
thereof;
          (c) Indebtedness of the Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof; provided, that such Indebtedness is incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvements or extensions, renewals, and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
(immediately prior to giving effect to such extension, renewal or replacement)
or shorten the maturity or the weighted

67



--------------------------------------------------------------------------------



 



average life thereof; and provided further, that the aggregate principal amount
of such Indebtedness under this clause (c) does not exceed $5,000,000 at any
time outstanding;
          (d) Indebtedness of the Borrower owing to any Subsidiary and of any
Subsidiary owing to the Borrower or any other Subsidiary; provided, that any
such Indebtedness that is owed by a Subsidiary that is not a Subsidiary Loan
Party to a Loan Party shall be subject to Section 7.4(d);
          (e) Guarantees by the Borrower of Indebtedness of any Subsidiary and
by any Subsidiary of Indebtedness of the Borrower or any other Subsidiary;
provided, that Guarantees by any Loan Party of Indebtedness of any Subsidiary
that is not a Subsidiary Loan Party shall be subject to Section 7.4(c);
          (f) (i) Indebtedness of any Person which becomes a Subsidiary after
the date of this Agreement; provided, that such Indebtedness exists at the time
that such Person becomes a Subsidiary and is not created in contemplation of or
in connection with such Person becoming a Subsidiary and (ii) unsecured
Indebtedness incurred in connection with a Permitted Acquisition; provided that
the aggregate principal amount of such Indebtedness permitted under clauses (i)
and (ii) shall not exceed the amount set forth in clause (i) of the definition
of “Permitted Acquisition” at any time;
          (g) Commercial paper issued by PJ&Co, committed and uncommitted bank
lines of credit with maturities of one year or less incurred by PJ&Co and Piper
Jaffray Asia Securities Ltd., securities lending and securities sold under
agreements to repurchase, in each case, used by PJ&Co and Piper Jaffray Asia
Securities Ltd. to facilitate and finance its broker-dealer business in the
ordinary course of its business; and
          (h) Indebtedness in respect of Hedging Obligations permitted by
Section 7.10.
The Borrower will not, and will not permit any Subsidiary to, issue any
preferred stock or any other preferred equity interest that (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(ii) is or may become redeemable or repurchaseable by the Borrower or such
Subsidiary at the option of the holder thereof, in whole or in part or (iii) is
convertible or exchangeable at the option of the holder thereof for Indebtedness
or preferred stock or any other preferred equity interest described in this
paragraph, on or prior to, in the case of clause (i), (ii) or (iii), the first
anniversary of the Revolving Commitment Termination Date.
     Section 7.2. Negative Pledge. The Borrower will not, and will not permit
any of its Subsidiaries to, create, incur, assume or suffer to exist any Lien on
any of its assets or property now owned or hereafter acquired, except for the
following (collectively, “Permitted Liens”):
          (a) Liens securing the Obligations;
          (b) Permitted Encumbrances;
          (c) any Liens on any property or asset of the Borrower or any
Subsidiary existing on the Closing Date set forth on Schedule 7.2; provided,
that such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary;

68



--------------------------------------------------------------------------------



 



          (d) purchase money Liens upon or in any fixed or capital assets to
secure the purchase price or the cost of construction or improvement of such
fixed or capital assets or to secure Indebtedness incurred solely for the
purpose of financing the acquisition, construction or improvement of such fixed
or capital assets (including Liens securing any Capital Lease Obligations);
provided, that (i) such Lien secures Indebtedness permitted by Section 7.1(c),
(ii) such Lien attaches to such asset concurrently or within 90 days after the
acquisition, improvement or completion of the construction thereof; (iii) such
Lien does not extend to any other asset; and (iv) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets;
          (e) any Lien (i) existing on any asset of any Person at the time such
Person becomes a Subsidiary of the Borrower, (ii) existing on any asset of any
Person at the time such Person is merged with or into the Borrower or any
Subsidiary of the Borrower or (iii) existing on any asset prior to the
acquisition thereof by the Borrower or any Subsidiary of the Borrower; provided,
that any such Lien was not created in the contemplation of any of the foregoing
and any such Lien secures only those obligations which it secures on the date
that such Person becomes a Subsidiary or the date of such merger or the date of
such acquisition;
          (f) Liens in favor of the Borrower or any Subsidiary Loan Party;
          (g) customary restrictions on transfers of assets contained in
agreements related to the sale by the Borrower or the Subsidiaries of such
assets pending their sale; provided that such restrictions apply only to the
assets to be sold and such sale is otherwise permitted hereunder;
          (h) Liens securing (i) Indebtedness permitted pursuant to
Section 7.1(g); provided that such Liens do not include any of the Collateral
and (ii) Indebtedness permitted pursuant to Section 7.1(h); provided that
(x) such Liens attach only to the types of assets and property pledged pursuant
to Hedging Transactions entered into by the Borrower or any Subsidiary on or
before the Closing Date, (y) the pledging of such assets or property required by
the applicable Hedging Transaction (1) is due to a change in the Net
Mark-to-Market Exposure of such Hedging Transaction and (2) does not change the
1-day Value at Risk (VaR) (as defined in the Borrower’s external financial
statements) of all Hedging Transactions entered into for speculative purposes or
of a speculative nature and (z) such Liens do not include any of the Collateral;
and
          (i) extensions, renewals, or replacements of any Lien referred to in
paragraphs (a), (c) and (d) of this Section 7.2; provided, that the principal
amount of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby.
     Section 7.3. Fundamental Changes.
          (a) The Borrower will not, and will not permit any Subsidiary to,
merge into or consolidate into any other Person, or permit any other Person to
merge into or consolidate with it, or sell, lease, transfer or otherwise dispose
of (in a single transaction or a series of transactions) all or substantially
all of its assets (in each case, whether now owned or hereafter

69



--------------------------------------------------------------------------------



 



acquired) or all or substantially all of the stock of any of its Subsidiaries
(in each case, whether now owned or hereafter acquired) or liquidate or
dissolve; provided, that if at the time thereof and immediately after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing (i) the Borrower or any Subsidiary may merge with a Person if the
Borrower (or such Subsidiary if the Borrower is not a party to such merger) is
the surviving Person, (ii) any Subsidiary may merge into another Subsidiary;
provided, that if any party to such merger is a Subsidiary Loan Party, the
Subsidiary Loan Party shall be the surviving Person, (iii) any Subsidiary may
sell, transfer, lease or otherwise dispose of all or substantially all of its
assets to the Borrower or to a Subsidiary Loan Party and (iv) any Subsidiary
(other than a Subsidiary Loan Party) may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;
provided, that any such merger involving a Person that is not a wholly-owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 7.4.
          (b) The Borrower will not, and will not permit any of its Subsidiaries
to, engage in any business other than businesses of the type conducted by the
Borrower and its Subsidiaries on the date hereof and businesses reasonably
related thereto.
     Section 7.4. Investments, Loans, Etc. The Borrower will not, and will not
permit any of its Subsidiaries to, purchase, hold or acquire (including pursuant
to any merger with any Person that was not a wholly-owned Subsidiary prior to
such merger), any Capital Stock, evidence of indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) all or substantially all of the assets of a Person, or any
assets of any other Person that constitute a business unit or division of any
other Person, or create or form any Subsidiary (all of the foregoing being
collectively called “Investments”), except:
          (a) Investments (other than Permitted Investments) existing on the
date hereof and set forth on Schedule 7.4 (including Investments in Subsidiaries
existing on the date hereof);
          (b) cash and Permitted Investments;
          (c) Guarantees constituting Indebtedness permitted by Section 7.1;
provided, that the aggregate principal amount of Indebtedness of Subsidiaries
that are not Subsidiary Loan Parties that is Guaranteed by any Loan Party shall
be subject to the limitation set forth in clause (d) below;
          (d) Investments made by the Borrower in or to any Subsidiary and by
any Subsidiary to the Borrower or in or to another Subsidiary; provided, that
the aggregate amount of Investments by Loan Parties in or to, and Guarantees by
Loan Parties of Indebtedness of any such Subsidiary that is not a Subsidiary
Loan Party (excluding all such Investments and Guarantees existing on the
Closing Date) pursuant to this clause (d) shall not exceed $1,000,000 at any
time outstanding;

70



--------------------------------------------------------------------------------



 



          (e) loans or advances to employees, officers or directors of the
Borrower or any Subsidiary in the ordinary course of business for travel,
relocation and related expenses; provided, however, that the aggregate
outstanding amount of all such loans and advances does not exceed $20,000,000 at
any time;
          (f) Hedging Transactions permitted by Section 7.10;
          (g) Investments made by the Borrower with proceeds of the Dividend,
and the proceeds of the dividend described in Section 6.5, in the form of
intercompany loans made by the Borrower to (i) PJ&Co, (ii) a Subsidiary Loan
Party or (iii) regulated Foreign Subsidiaries; provided that in the case of
clause (iii) above, (x) such intercompany loan shall be repaid in full within
ten (10) Business Days following the date such intercompany loan is made,
(y) the outstanding principal amount of intercompany loans made pursuant to
clause (iii) above shall not at any time exceed $30,000,000 in the aggregate and
(z) to the extent that any intercompany loan made to a regulated Foreign
Subsidiary may not be repaid to the Borrower without the prior approval or
consent of the applicable regulatory authority, such intercompany loan must be
repaid in full within 45 Business Days of the date such intercompany loan is
made (in lieu of the above 10 Business Day requirement) and the aggregate amount
of all intercompany loans under this clause (z) shall not exceed $20,000,000 at
any time outstanding (it being understood and agreed that the intercompany loans
permitted under this clause (z) shall be treated as a sublimit of the
$30,000,000 limitation in clause (y) above and shall also be included in, and be
subject to, the $30,000,000 limitation in clause (y) above);
          (h) purchases in the nature of Capital Expenditures in the ordinary
course of business consistent with past practices;
          (i) Investments by PJ&Co made in the ordinary course of business in
accordance with Rule 15c3-3 of the Exchange Act;
          (j) Securities purchased under agreements to resell (to the extent
such transactions constitute Investments);
          (k) Investments in Securities, whether (i) purchased and held for
resale, (ii) for such Person’s own investment purposes or (iii) to fund deferred
compensation liabilities for employees, in each case, in the ordinary course of
business and consistent with past practice;
          (l) Investments in margin loans to retail customers in the ordinary
course of business and consistent with past practice;
          (m) Investments by the Borrower or any Subsidiary in the form of
Permitted Acquisitions; provided, that the aggregate amount of Permitted
Acquisition Consideration for all Permitted Acquisitions after the Closing Date
does not exceed $20,000,000; and
          (n) other Investments in an aggregate amount not to exceed $1,000,000
in any Fiscal Year.
          For purposes of determining the amount of any Investment outstanding
for purposes of this Section 7.4, such amount shall be deemed to be the amount
of such Investment

71



--------------------------------------------------------------------------------



 



when made, purchased or acquired less any amount realized in respect of such
Investment upon the sale, collection or return of capital (not to exceed the
original amount invested).
     Section 7.5. Restricted Payments. The Borrower will not, and will not
permit its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any dividend or distribution on any class of its Capital Stock,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, retirement, defeasance or other
acquisition of, any shares of Capital Stock or Indebtedness subordinated to the
Obligations of the Borrower or any Guarantee thereof or any options, warrants,
or other rights to purchase such Capital Stock or such Indebtedness, whether now
or hereafter outstanding (each, a “Restricted Payment”), except for
(i) dividends payable by the Borrower solely in shares of any class of its
common stock, (ii) Restricted Payments made by any Subsidiary to the Borrower or
to another Subsidiary, on at least a pro rata basis with any other shareholders
if such Subsidiary is not wholly owned by the Borrower and other wholly owned
Subsidiaries and (iii) cash dividends and distributions paid on, or purchases
of, the common stock of the Borrower; provided, that for the purpose of this
clause (iii), (x) no Default or Event of Default has occurred and is continuing
at the time such dividend or distribution is paid or purchase is made and
(y) the aggregate amount of all such Restricted Payments made by the Borrower in
any Fiscal Year does not exceed the amount of equity granted in conjunction with
the Borrower’s annual equity compensation awards for such Fiscal Year; provided
that the aggregate amount of all such Restricted Payments made by the Borrower
pursuant to this clause (y) in any Fiscal Year shall not exceed $45,000,000.
     Section 7.6. Sale of Assets. The Borrower will not, and will not permit any
of its Subsidiaries to, convey, sell, lease, assign, transfer or otherwise
dispose of, any of its assets, business or property, whether now owned or
hereafter acquired, or, in the case of any Subsidiary, issue or sell any shares
of such Subsidiary’s Capital Stock to any Person other than the Borrower or a
Subsidiary Loan Party (or to qualify directors if required by applicable law),
except:
          (a) the sale or other disposition for fair market value of obsolete or
worn out property or other property not necessary for operations disposed of in
the ordinary course of business;
          (b) the sale of Securities and Permitted Investments in the ordinary
course of business; and
          (c) the sale or other disposition of such assets in an aggregate
amount (based on the fair market value of such assets) not to exceed $1,000,000
in any 12 month period ending on the date of determination thereof.
     Section 7.7. Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or

72



--------------------------------------------------------------------------------



 



among the Borrower and any Subsidiary Loan Party not involving any other
Affiliates and (c) any Restricted Payment permitted by Section 7.5.
     Section 7.8. Restrictive Agreements. The Borrower will not, and will not
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement that prohibits, restricts or imposes any condition upon
(a) the ability of the Borrower or any Subsidiary to create, incur or permit any
Lien upon any of its assets or properties, whether now owned or hereafter
acquired, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to its Capital Stock, to make or repay loans or
advances to the Borrower or any other Subsidiary, to Guarantee Indebtedness of
the Borrower or any other Subsidiary or to transfer any of its property or
assets to the Borrower or any Subsidiary of the Borrower; provided, that (i) the
foregoing shall not apply to restrictions or conditions as required by law,
rules or regulations of any Government Authority or by this Agreement or any
other Loan Document, (ii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is sold and such sale is permitted hereunder, (iii)
clause (a) shall not apply to restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions and conditions apply only to the property or assets securing such
Indebtedness and (iv) clause (a) shall not apply to customary provisions in
leases and licenses restricting the transfer, sale or assignment thereof.
     Section 7.9. Sale and Leaseback Transactions. The Borrower will not, and
will not permit any of the Subsidiaries to, enter into any arrangement, directly
or indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred.
     Section 7.10. Hedging Transactions. The Borrower will not, and will not
permit any of the Subsidiaries to, enter into any Hedging Transaction, other
than (i) Hedging Transactions entered into in the ordinary course of business to
hedge or mitigate risks to which the Borrower or any Subsidiary is exposed in
the conduct of its business or the management of its liabilities or (ii) for
speculative purposes or of a speculative nature in the ordinary course of
business; provided that the 1-day Value at Risk (VaR) as defined in the
Borrower’s external financial statements of all Hedging Transactions entered
into for speculative purposes or of a speculative nature shall not exceed
$1,000,000 at any time outstanding.
     Section 7.11. Amendment to Material Documents. The Borrower will not, and
will not permit any of its Subsidiaries to, amend, modify or waive any of its
rights in any manner that is adverse in any material respect to the interests of
the Lenders or the Borrower under its certificate of incorporation, bylaws or
other organizational documents.
     Section 7.12. Accounting Changes. The Borrower will not, and will not
permit any of its Subsidiaries to, make any significant change in accounting
treatment or reporting practices, except as required by GAAP, or change the
Fiscal Year of the Borrower or of any of its Subsidiaries, except to change the
Fiscal Year of a Subsidiary to conform its fiscal year to that of the Borrower.

73



--------------------------------------------------------------------------------



 



     Section 7.13. Government Regulation. Neither the Borrower nor any of its
Subsidiaries will (a) be or become subject at any time to any law, regulation,
or list of any Governmental Authority of the United States (including, without
limitation, the U.S. Office of Foreign Asset Control list) that prohibits or
limits the Lenders or the Administrative Agent from making any advance or
extension of credit to the Borrower or from otherwise conducting business with
the Loan Parties, or (b) fail to provide documentary and other evidence of the
identity of the Loan Parties as may be requested by the Lenders or the
Administrative Agent at any time to enable the Lenders or the Administrative
Agent to verify the identity of the Loan Parties or to comply with any
applicable law or regulation, including, without limitation, Section 326 of the
Patriot Act.
     Section 7.14. ERISA.
          The Borrower will not and will not cause or permit any ERISA Affiliate
to cause or permit to occur an ERISA Event to the extent such ERISA Event could
reasonably be expected to have a Material Adverse Effect.
     Section 7.15. Contributions to the Foundation.
          The Borrower will not, and will not permit any of its Subsidiaries to,
make any contribution or other Investment in the Foundation, except, so long as
no Event of Default has occurred and is continuing, contributions or other
Investments in the form of cash and Permitted Investments in an aggregate amount
not to exceed $3,000,000 in any Fiscal Year.
ARTICLE VIII
EVENTS OF DEFAULT
     Section 8.1. Events of Default. If any of the following events (each an
“Event of Default”) shall occur:
          (a) the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or
          (b) the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount payable under clause (a) of this
Section 8.1) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days; or
          (c) any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document (including the Schedules attached thereto) and any
amendments or modifications hereof or waivers hereunder, or in any certificate,
report, financial statement or other document submitted to the Administrative
Agent or the Lenders by any Loan Party or any representative of any Loan Party
pursuant to or in connection with this Agreement or any other Loan Document
shall prove to be incorrect in any material respect when made or deemed made or
submitted; or

74



--------------------------------------------------------------------------------



 



          (d) the Borrower shall fail to observe or perform any covenant or
agreement contained in Section 5.1, Section 5.2, Section 5.3 (with respect to
the Borrower’s or any Loan Party’s existence), Section 5.10 or ARTICLE VI or
ARTICLE VII; or
          (e) any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in clauses
(a), (b) and (d) above) or any other Loan Document, and such failure shall
remain unremedied for 30 days after the earlier of (i) any officer of the
Borrower becomes aware of such failure, or (ii) notice thereof shall have been
given to the Borrower by the Administrative Agent or any Lender; or
          (f) [Intentionally Omitted]; or
          (g) the Borrower or any Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of, or premium or
interest on, any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing or governing such Material Indebtedness; or any other
event shall occur or condition shall exist under any agreement or instrument
relating to such Material Indebtedness and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or permit the acceleration of, the
maturity of such Material Indebtedness; or any such Material Indebtedness shall
be declared to be due and payable, or required to be prepaid or redeemed (other
than by a regularly scheduled required prepayment or redemption), purchased or
defeased, or any offer to prepay, redeem, purchase or defease such Material
Indebtedness shall be required to be made, in each case prior to the stated
maturity thereof; or
          (h) the Borrower or any Subsidiary shall (i) commence a voluntary case
or other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section 8.1, (iii) apply for or consent to the appointment
of a custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any such Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, or (vi) take any action for the purpose of effecting any of the
foregoing; or
          (i) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary or its debts, or any substantial
part of its assets, under any federal, state or foreign bankruptcy, insolvency
or other similar law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any Subsidiary or for a substantial part of its assets, and in any
such case, such proceeding or petition shall remain undismissed for a period of
60 days or an order or decree approving or ordering any of the foregoing shall
be entered; or

75



--------------------------------------------------------------------------------



 



          (j) the Borrower or any Subsidiary shall become unable to pay, shall
admit in writing its inability to pay, or shall fail to pay, its debts as they
become due; or
          (k) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Borrower
and the Subsidiaries in an aggregate amount exceeding $5,000,000; or
          (l) any judgment or order for the payment of money in excess of
$5,000,000 in the aggregate shall be rendered against the Borrower or any
Subsidiary, and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be a period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or
          (m) any non-monetary judgment or order shall be rendered against the
Borrower or any Subsidiary that could reasonably be expected to have a Material
Adverse Effect, and there shall be a period of 30 consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; or
          (n) PJ&Co shall fail for any reason to extend, renew or otherwise
refinance the Existing Liquidity Facility on or before (x) in the case of any
extension, renewal or other refinancing occurring concurrently with this
Agreement, the Closing Date and (y) thereafter, the date that is 15 days prior
to the maturity or termination date of the Existing Liquidity Facility, in each
case, on substantially the same terms and conditions as the Existing Liquidity
Facility (except that the aggregate principal amount thereof may be reduced to
an amount not less than $150,000,000); or
          (o) the Commission or any Self-Regulatory Organization shall have
notified the SIPC pursuant to Section 5(a)(1) of the Securities Investors
Protection Act of 1970, as amended (“SIPA”) of facts which lead it to reasonably
believe that the Borrower or any Subsidiary thereof is in or is approaching
financial difficulty, or the SIPC shall file an application for a protective
decree with respect to the Borrower or any of its Subsidiaries under
Section 5(a)(3) of the SIPA; or
          (p) The Commission or other Government Authority shall revoke or
suspend any License of any Subsidiary of the Borrower under Federal, foreign or
Minnesota state law (or any other state in which five percent (5%) or more of
securities trade revenue is generated) to conduct business as a securities
broker-dealer (and such License shall not be reinstated within five days), or
any Subsidiary of the Borrower shall be suspended or expelled from membership in
the FINRA or any other Self-Regulatory Organization or securities exchange; or
          (q) a Change in Control shall occur or exist; or
          (r) (i) the Borrower or any of its Subsidiaries shall be enjoined,
restrained or in any way prevented by the order of any Governmental Authority
from conducting any material part of the business of the Borrower and its
Subsidiaries and such order shall continue in effect for more than thirty
(30) days or (ii) any strike, lockout, labor dispute, embargo, condemnation,

76



--------------------------------------------------------------------------------



 



act of God or public enemy or terrorism, or other casualty, which in any such
case causes, for more than fifteen (15) consecutive days, the cessation or
substantial curtailment of revenue producing activities of the Borrower or its
Subsidiaries if such event or circumstance is not covered by business
interruption insurance and would have a Material Adverse Effect; or
          (s) the loss, suspension or revocation of, or failure to renew, any
license, permit or authorization now held or hereafter acquired by the Borrower
or any of its Subsidiaries, or any other action shall be taken by any
Governmental Authority in response to any alleged failure by the Borrower or any
of its Subsidiaries to be in compliance with applicable law if such loss,
suspension, revocation or failure to renew or other action, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect;
or
          (t) (i) the Guaranty and Pledge Agreement or any Foreign Collateral
Document shall for any reason cease to be valid and binding on, or enforceable
against, any Loan Party party thereto, or any Loan Party party thereto shall so
state in writing, or any Loan Party shall seek to terminate the Guaranty and
Pledge Agreement or (ii) any security interest purported to be created by
Guaranty and Pledge Agreement or any Foreign Collateral Document shall cease to
be, or shall be asserted by the Borrower or any other Loan Party not to be, a
valid, perfected, first priority (except for Permitted Liens or as otherwise
expressly provided in this Agreement) security interest in the Collateral
covered thereby; or
          (u) [Intentionally Omitted]; or
          (v) any “Event of Default” shall have occurred and be continuing
(beyond any applicable period of grace, if any, therein provided) under any
other Loan Document (other than this Agreement);
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 8.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and
(iv) exercise any other remedies available at law or in equity; and that, if an
Event of Default specified in either clause (h) or (i) shall occur, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon, and all fees, and all other
Obligations shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

77



--------------------------------------------------------------------------------



 



     Section 8.2. Application of Proceeds from Collateral.
          All proceeds from each sale of, or other realization upon, all or any
part of the Collateral by the Administrative Agent or any of the Lenders during
the existence of an Event of Default shall be applied as follows:
          (a) first, to the reimbursable expenses of the Administrative Agent
incurred in connection with such sale or other realization upon the Collateral,
until the same shall have been paid in full;
          (b) second, to the fees and other reimbursable expenses of the
Administrative Agent, Swingline Lender and the Issuing Bank then due and payable
pursuant to any of the Loan Documents, until the same shall have been paid in
full;
          (c) third, to all reimbursable expenses, if any, of the Lenders then
due and payable pursuant to any of the Loan Documents, until the same shall have
been paid in full;
          (d) fourth, to the fees due and payable under clauses (b) and (c) of
Section 2.14 and interest then due and payable under the terms of this
Agreement, until the same shall have been paid in full;
          (e) fifth, to the aggregate outstanding principal amount of the Loans,
the LC Exposure and, to the extent secured by Liens, the Net Mark-to-Market
Exposure of the Borrower and the Subsidiary Loan Parties, until the same shall
have been paid in full, allocated pro rata among the Lenders and any Affiliates
of Lenders that hold Net Mark-to-Market Exposure based on their respective pro
rata shares of the aggregate amount of such Loans, LC Exposure and Net
Mark-to-Market Exposure;
          (f) sixth, to additional cash collateral for the aggregate amount of
all outstanding Letters of Credit until the aggregate amount of all cash
collateral held by the Administrative Agent pursuant to this Agreement is equal
to 105% of the LC Exposure after giving effect to the foregoing clause fifth;
          (g) seventh, to all other Obligations until the same shall have been
paid in full; and
          (h) eighth, to the extent any proceeds remain, to the Borrower or
other parties lawfully entitled thereto.
All amounts allocated pursuant to the foregoing clauses second through seventh
to the Lenders as a result of amounts owed to the Lenders under the Loan
Documents shall be allocated among, and distributed to, the Lenders pro rata
based on their respective Pro Rata Shares; provided, however, that all amounts
allocated to that portion of the LC Exposure comprised of the aggregate undrawn
amount of all outstanding Letters of Credit pursuant to clause fifth and sixth
shall be distributed to the Administrative Agent, rather than to the Lenders,
and held by the Administrative Agent in an account in the name of the
Administrative Agent for the benefit of the Issuing Bank and the Lenders as cash
collateral for the LC Exposure, such account to be administered in accordance
with Section 2.22(g).

78



--------------------------------------------------------------------------------



 



ARTICLE IX
THE ADMINISTRATIVE AGENT
     Section 9.1. Appointment of Administrative Agent.
          (a) Each Lender irrevocably appoints SunTrust Bank as the
Administrative Agent and authorizes it to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent under this
Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto. The Administrative Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
set forth in this Article shall apply to any such sub-agent or attorney-in-fact
and the Related Parties of the Administrative Agent, any such sub-agent and any
such attorney-in-fact and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.
          (b) The Issuing Bank shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith
until such time and except for so long as the Administrative Agent may agree at
the request of the Required Lenders to act for the Issuing Bank with respect
thereto; provided, that the Issuing Bank shall have all the benefits and
immunities (i) provided to the Administrative Agent in this Article with respect
to any acts taken or omissions suffered by the Issuing Bank in connection with
Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article
included the Issuing Bank with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to the Issuing Bank.
     Section 9.2. Nature of Duties of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in this Agreement and the other Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.2), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as

79



--------------------------------------------------------------------------------



 



provided in Section 10.2) or in the absence of its own gross negligence or
willful misconduct as determined by a final, non-appealable judgment by a court
of competent jurisdiction. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents or attorneys-in-fact selected by
it with reasonable care. The Administrative Agent shall not be deemed to have
knowledge of any Default or Event of Default unless and until written notice
thereof (which notice shall include an express reference to such event being a
“Default” or “Event of Default” hereunder) is given to the Administrative Agent
by the Borrower or any Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements, or other terms
and conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in ARTICLE III or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
The Administrative Agent may consult with legal counsel (including counsel for
the Borrower) concerning all matters pertaining to such duties.
     Section 9.3. Lack of Reliance on the Administrative Agent. Each of the
Lenders, the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Issuing
Bank or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders, the Swingline Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking of any action under or based on this
Agreement, any related agreement or any document furnished hereunder or
thereunder. Each of the Lenders acknowledges and agrees that outside legal
counsel to the Administrative Agent in connection with the preparation,
negotiation, execution, delivery and administration (including any amendments,
waivers and consents) of this Agreement and the other Loan Documents is acting
solely as counsel to the Administrative Agent and is not acting as counsel to
any Lender (other than the Administrative Agent and its Affiliates) in
connection with this Agreement, the other Loan Documents or any of the
transactions contemplated hereby or thereby.
     Section 9.4. Certain Rights of the Administrative Agent. If the
Administrative Agent shall request instructions from the Required Lenders with
respect to any action or actions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall be entitled to refrain from
such act or taking such act, unless and until it shall have received
instructions from such Lenders, and the Administrative Agent shall not incur
liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.

80



--------------------------------------------------------------------------------



 



     Section 9.5. Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.
     Section 9.6. The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
“holders of Notes”, or any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual
capacity. The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
it were not the Administrative Agent hereunder.
     Section 9.7. Successor Administrative Agent.
          (a) The Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent,
subject to the approval by the Borrower provided that no Default or Event of
Default shall exist at such time. If no successor Administrative Agent shall
have been so appointed, and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent, which shall be a commercial bank
organized under the laws of the United States of America or any state thereof or
a bank which maintains an office in the United States, having a combined capital
and surplus of at least $500,000,000.
          (b) Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall

81



--------------------------------------------------------------------------------



 



continue in effect for the benefit of such retiring Administrative Agent and its
representatives and agents in respect of any actions taken or not taken by any
of them while it was serving as the Administrative Agent.
          (c) In addition to the foregoing, if a Lender becomes, and during the
period it remains, a Defaulting Lender, the Issuing Bank and/or the Swingline
Lender may, upon prior written notice to the Borrower and the Administrative
Agent, resign as Issuing Bank or Swingline Lender, respectively, effective at
the close of business on a date specified in such notice (which date may not be
less than five Business Days after the date of such notice); provided that such
resignation by the Issuing Bank will have no effect on the validity or
enforceability of any Letter of Credit then outstanding or on the obligations of
the Borrower or any Lender under this Agreement with respect to any such
outstanding Letter of Credit or otherwise to the Issuing Bank; and provided,
further, that such resignation by the Swingline Lender will have no effect on
its rights in respect of any outstanding Swingline Loans or on the obligations
of the Borrower or any Lender under this Agreement with respect to any such
outstanding Swingline Loan.
     Section 9.8. Authorization to Execute other Loan Documents; Collateral. (a)
Each Lender authorizes the Administrative Agent to enter into each of the Loan
Documents to which it is a party (other than this Agreement) and to take all
action contemplated by such Loan Documents. Each Lender agrees (except to the
extent provided in Section 9.7(b) following the resignation of the
Administrative Agent) that no Lender, other than the Administrative Agent acting
on behalf of all Lenders, shall have the right individually to seek to realize
upon the security granted by any Loan Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Lenders, upon the terms of the Loan Documents.
          (b) In the event that any Collateral is pledged by any Person as
collateral security for the Obligations, the Administrative Agent is hereby
authorized to execute and deliver on behalf of the Lenders any Loan Documents
necessary or appropriate to grant and perfect a Lien on such Collateral in favor
of the Administrative Agent on behalf of the Lenders.
          (c) The Lenders hereby authorize the Administrative Agent, at its
option and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) upon termination of the Commitments
and payment and satisfaction of all of the Obligations or the transactions
contemplated hereby; (ii) as permitted by, but only in accordance with, the
terms of the applicable Loan Document; (iii) if approved, authorized or ratified
in writing by the Required Lenders, unless such release is required to be
approved by all of the Lenders hereunder; (iv) upon the release of a Subsidiary
from the Guaranty and Pledge Agreement (unless such release is required to be
approved by all of the Lenders hereunder) or the release of a Lien granted by a
Loan Party in the case of the sale of the Subsidiary permitted by the terms of
this Agreement; or (v) upon the release of any Lien on any assets which are
transferred or disposed of in accordance with the terms of this Agreement or the
Guaranty and Pledge Agreement. Upon request by the Administrative Agent at any
time, the Lenders will confirm in writing the Administrative Agent’s authority
to release particular types or items of Collateral pursuant to this clause.

82



--------------------------------------------------------------------------------



 



          (d) Upon any sale or transfer of assets constituting Collateral which
is expressly permitted pursuant to the terms of any Loan Documents, or consented
to in writing by the Required Lenders, and upon at least ten (10) Business Days’
prior written request by the Borrower, the Administrative Agent shall (and is
hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary to evidence the release of the Liens granted to the Administrative
Agent for the benefit of the Lenders, upon the Collateral that was sold or
transferred; provided, however, that (i) the Administrative Agent shall not be
required to execute any such document on terms which, in the Administrative
Agent’s opinion, would expose the Administrative Agent to liability or create
any obligation or entail any consequence other than the release of such Liens
without recourse or warranty, and (ii) such release shall not in any manner
discharge, affect or impair the Obligations or any Liens upon (or obligations of
the Borrower or any Guarantor) in respect of all interests retained by the
Borrower or any Guarantor, including (without limitation) the proceeds of the
sale, all of which shall continue to constitute part of the Collateral.
     Section 9.9. No Other Duties, etc. Each Lender and the Borrower (for itself
and the other Loan Parties) hereby agrees that none of the Joint Lead Arrangers,
Bookrunner or the Syndication Agent listed on the cover page of this Agreement,
in their capacities as such, shall have any duties or obligations under any Loan
Documents to the Borrower, any Lender or any Loan Party.
     Section 9.10. Withholding Tax. To the extent required by any applicable
law, the Administrative Agent may withhold from any interest payment to any
Lender an amount equivalent to any applicable withholding tax. If the Internal
Revenue Service or any authority of the United States or other jurisdiction
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered, was not properly executed, or because such Lender failed to
notify the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.
     Section 9.11. Administrative Agent May File Proofs of Claim.
          (a) In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:
     (i) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans or Revolving Credit Exposure
and all other

83



--------------------------------------------------------------------------------



 



Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank, the Swingline Lender and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Bank, the Swingline Lender and the Administrative Agent and
its agents and counsel and all other amounts due the Lenders, the Issuing Bank,
the Swingline Lender and the Administrative Agent under Section 10.3) allowed in
such judicial proceeding; and
     (ii) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and
          (b) Any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender, the Swingline Lender and the Issuing Bank to make
such payments to the Administrative Agent and, if the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Swingline
Lender and the Issuing Bank, to pay to the Administrative Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 10.3.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, the
Swingline Lender or the Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.
ARTICLE X
MISCELLANEOUS
     Section 10.1. Notices.
     (a) Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

         
 
  To the Borrower:   Piper Jaffray Companies
 
      800 Nicollet Mall, Suite 800
 
      Minneapolis, Minnesota 55402
 
      Attention: Tim Carter
 
      Telecopy Number: (612) 303-1316
 
      Email: timothy.l.carter@pjc.com

84



--------------------------------------------------------------------------------



 



         
 
  To the Administrative Agent    
 
  or Swingline Lender:   SunTrust Bank
 
      303 Peachtree Street, N. E.
 
      Atlanta, Georgia 30308
 
      Attention: Scott Bazemore
 
      Telecopy Number: (404) 581-1775
 
      Email: scott.bazemore@suntrust.com
 
       
 
  With a copy to:   SunTrust Bank
 
      Agency Services
 
      303 Peachtree Street, N. E./ 25th Floor
 
      Atlanta, Georgia 30308
 
      Attention: Yasmin Ajani
 
      Telecopy Number: (404) 724-3879
 
      Email: yasmin.ajani@suntrust.com
 
       
 
      and
 
       
 
      Rick D. Blumen, Esq.
 
      Alston & Bird LLP
 
      1201 West Peachtree Street
 
      Atlanta, Georgia 30309-3424
 
      Telecopy Number: (404) 253-8366
 
      Email: rick.blumen@alston.com
 
       
 
  To the Issuing Bank:   SunTrust Bank
 
      25 Park Place, N. E./25th Floor
 
      Atlanta, Georgia 30308
 
      Attention: Yasmin Ajani
 
      Telecopy Number: (404) 724-3879
 
       
 
  To the Swingline Lender:   SunTrust Bank
 
      Agency Services
 
      303 Peachtree Street, N.E./25th Floor
 
      Atlanta, Georgia 30308
 
      Attention: Agency Services
 
      Telecopy Number: (404) 724-3879
 
      Email: services.agency@suntrust.com
 
       
 
  To any other Lender:   the address set forth in the Administrative
 
      Questionnaire or the Assignment and Acceptance
Agreement executed by such Lender

     Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All such
notices and other communications shall, when transmitted by overnight delivery,
or faxed, be effective when

85



--------------------------------------------------------------------------------



 



delivered for overnight (next-day) delivery, or transmitted in legible form by
facsimile machine, respectively, or if mailed, upon the third Business Day after
the date deposited into the mail or if delivered, upon delivery; provided, that
notices delivered to the Administrative Agent, the Issuing Bank or the Swingline
Lender shall not be effective until actually received by such Person at its
address specified in this Section 10.1.
          (b) Any agreement of the Administrative Agent, the Issuing Bank and
the Lenders herein to receive certain notices by telephone, facsimile or other
electronic transmission is solely for the convenience and at the request of the
Borrower. The Administrative Agent, the Issuing Bank and the Lenders shall be
entitled to rely on the authority of any Person purporting to be a Person
authorized by the Borrower to give such notice and the Administrative Agent, the
Issuing Bank and the Lenders shall not have any liability to the Borrower or
other Person on account of any action taken or not taken by the Administrative
Agent, the Issuing Bank and the Lenders in reliance upon such telephonic or
facsimile notice. The obligation of the Borrower to repay the Loans and all
other Obligations hereunder shall not be affected in any way or to any extent by
any failure of the Administrative Agent, the Issuing Bank and the Lenders to
receive written confirmation of any telephonic or facsimile notice or the
receipt by the Administrative Agent, the Issuing Bank and the Lenders of a
confirmation which is at variance with the terms understood by the
Administrative Agent, the Issuing Bank and the Lenders to be contained in any
such telephonic or facsimile notice.
          (c) Notices and other communications (including deliveries pursuant to
Section 5.1) to the Lenders, the Swingline Lender and the Issuing Bank hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by Administrative
Agent; provided that the foregoing shall not apply to notices to any Lender, the
Swingline Lender or the Issuing Bank pursuant to ARTICLE II unless such Lender,
the Swingline Lender, the Issuing Bank, as applicable, and Administrative Agent
have agreed to receive notices under such Section by electronic communication
and have agreed to the procedures governing such communications. The
Administrative Agent or Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          (d) Unless the Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

86



--------------------------------------------------------------------------------



 



     Section 10.2. Waiver; Amendments.
          (a) No failure or delay by the Administrative Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder or any other Loan
Document, and no course of dealing between the Borrower and the Administrative
Agent or any Lender, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power or any abandonment or discontinuance
of steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 10.2, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default or
Event of Default at the time.
          (b) No amendment or waiver of any provision of this Agreement or the
other Loan Documents, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Borrower and the Required Lenders or the Borrower and the Administrative
Agent with the consent of the Required Lenders and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, that no amendment or waiver shall: (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the date fixed for any
payment of any principal (excluding any mandatory prepayment) of, or interest
on, any Loan or LC Disbursement or interest thereon or any fees hereunder or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date for the termination or reduction of any Commitment, without the
written consent of each Lender affected thereby, (iv) change Section 2.22(b) or
(c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section 10.2 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; (vi) release the Borrower or limit the liability of the Borrower under
the Loan Documents without the written consent of each Lender; (vii) release all
or substantially all Collateral (if any) securing any of the Obligations or
agree to subordinate any Lien in such Collateral to any other creditor of the
Borrower or any Subsidiary, without the written consent of each Lender;
(viii) subordinate the Loans to any other Indebtedness without the consent of
all Lenders, or (ix) increase the aggregate of all Commitments without the
consent of all of the Lenders; provided further, that no such agreement shall
amend, modify or otherwise affect the rights, duties or obligations of the
Administrative Agent, the Swingline Lender or the Issuing Bank without the prior
written consent of such Person. Notwithstanding anything contained herein to the
contrary, (x) no Defaulting Lender

87



--------------------------------------------------------------------------------



 



shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) this Agreement
may be amended and restated without the consent of any Lender (but with the
consent of the Borrower and the Administrative Agent) if, upon giving effect to
such amendment and restatement, such Lender shall no longer be a party to this
Agreement (as so amended and restated), the Commitments of such Lender shall
have terminated (but such Lender shall continue to be entitled to the benefits
of Section 2.19, Section 2.20, Section 2.21 and Section 10.3), such Lender shall
have no other commitment or other obligation hereunder and shall have been paid
in full all principal, interest and other amounts owing to it or accrued for its
account under this Agreement. Notwithstanding anything herein or otherwise to
the contrary, any Event of Default occurring hereunder shall continue to exist
(and shall be deemed to be continuing) until such time as such Event of Default
is waived in writing in accordance with the terms of this Section
notwithstanding (i) any attempted cure or other action taken by the Borrower or
any other Person subsequent to the occurrence of such Event of Default or
(ii) any action taken or omitted to be taken by the Administrative Agent or any
Lender prior to or subsequent to the occurrence of such Event of Default (other
than the granting of a waiver in writing in accordance with the terms of this
Section).
     Section 10.3. Expenses; Indemnification.
          (a) The Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses of the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and its Affiliates, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents and any amendments, modifications or waivers thereof (whether or not
the transactions contemplated in this Agreement or any other Loan Document shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket costs and expenses (including, without limitation, the reasonable
fees, charges and disbursements of outside counsel and the allocated cost of
inside counsel) incurred by the Administrative Agent, the Issuing Bank or any
Lender in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents, including its
rights under this Section 10.3, or in connection with the Loans made or any
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
          (b) The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender, the Swingline Lender and the Issuing Bank, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or

88



--------------------------------------------------------------------------------



 



thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) the use by any Person of any information or materials obtained
by or through SyndTrak or other internet web sites, (iv) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(v) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.
          (c) The Borrower shall pay, and hold the Administrative Agent and each
of the Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with respect to this Agreement and any
other Loan Documents, any Collateral described therein, or any payments due
thereunder, and save the Administrative Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.
          (d) To the extent that the Borrower fails to pay any amount required
to be paid to the Administrative Agent, the Issuing Bank or the Swingline Lender
under clause (a), (b) or (c) above, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.
          (e) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated herein or therein,
any Loan or any Letter of Credit or the use of proceeds thereof. No Indemnitee
referred to in paragraph (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

89



--------------------------------------------------------------------------------



 



          (f) All amounts due under this Section 10.3 shall be payable promptly
after written demand therefor.
     Section 10.4. Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (g) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
          (b) Any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:
          (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
     (B) in any case not described in Section 10.4(b)(i)(A), the aggregate
amount of the Commitment (which for this purpose includes Loans and Revolving
Credit Exposure outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans and Revolving
Credit Exposure of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Acceptance, as of the Trade Date) shall not be
less than $1,000,000, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided that
the Borrower shall be deemed to have consented to any such lower amount unless
it shall object thereto by written notice to the Administrative Agent within 5
Business Days after having received notice thereof.

90



--------------------------------------------------------------------------------



 



     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, Revolving Credit
Exposure or the Commitments assigned.
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by Section 10.4(b)(i)(B) and, in addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 5
Business Days after having received notice thereof;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
that is not a Lender with a Commitment; and
     (C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Commitments.
     (iv) Assignment and Acceptance. The parties to each assignment shall
deliver to the Administrative Agent (A) a duly executed Assignment and
Acceptance, (B) a processing and recordation fee of $3,500, (C) an
Administrative Questionnaire unless the assignee is already a Lender and (D) the
documents required under Section 2.21 if such assignee is a Foreign Lender.
     (v) No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this

91



--------------------------------------------------------------------------------



 



Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Section 2.19, Section 2.20, Section 2.21 and Section 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 10.4. If the consent of the Borrower to an assignment is required
hereunder (including a consent to an assignment which does not meet the minimum
assignment thresholds specified above), the Borrower shall be deemed to have
given its consent five Business Days after the date notice thereof has actually
been delivered by the assigning Lender (through the Administrative Agent) to the
Borrower, unless such consent is expressly refused by the Borrower prior to such
fifth Business Day.
          (c) The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Atlanta, Georgia
a copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Revolving Credit Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).
Information contained in the Register with respect to any Lender shall be
available for inspection by such Lender at any reasonable time and from time to
time upon reasonable prior notice; information contained in the Register shall
also be available for inspection by the Borrower at any reasonable time and from
time to time upon reasonable prior notice. In establishing and maintaining the
Register, the Administrative Agent shall serve as the Borrower’s agent solely
for tax purposes and solely with respect to the actions described in this
Section, and the Borrower hereby agrees that, to the extent SunTrust Bank serves
in such capacity, SunTrust Bank and its officers, directors, employees, agents,
sub-agents and affiliates shall constitute an “Indemnitee” for purposes of
Section 10.3.
          (d) Any Lender may at any time, without the consent of, or notice to,
the Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank
sell participations to any Person (other than a natural person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders, the Issuing Bank and the Swingline Lender
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.
          (e) Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to actions described in
Section 10.2(b) requiring the vote of all Lenders. Subject to paragraph (e) of
this Section 10.4, the Borrower agrees that each Participant shall be entitled
to the benefits of

92



--------------------------------------------------------------------------------



 



Section 2.19, Section 2.20, and Section 2.21 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 10.4. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.7 as though it were a Lender; provided
such Participant agrees to be subject to Section 2.19 as though it were a
Lender.
          (f) A Participant shall not be entitled to receive any greater payment
under Section 2.19 and Section 2.21 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.21 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.20(e) as though it were a Lender.
          (g) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process.
          (a) EACH LOAN DOCUMENT (OTHER THAN AS OTHERWISE EXPRESSLY SET FORTH IN
A LOAN DOCUMENT) WILL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSES SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING ALL OTHER CHOICE OF
LAW AND CONFLICT OF LAW RULES).
          (b) The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court of the Southern District of New York, and of any state court of
the State of New York sitting in New York county and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York state court or, to the extent permitted by applicable law, such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.
          (c) The Borrower irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding

93



--------------------------------------------------------------------------------



 



described in paragraph (b) of this Section 10.5 and brought in any court
referred to in paragraph (b) of this Section 10.5. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
          (d) Each party to this Agreement irrevocably consents to the service
of process in the manner provided for notices in Section 10.1. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.
     Section 10.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 10.7. Right of Setoff. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender and the Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrower, any such notice being expressly waived by
the Borrower to the extent permitted by applicable law, to set off and apply
against all deposits (general or special, time or demand, provisional or final)
of the Borrower at any time held or other obligations at any time owing by such
Lender and the Issuing Bank to or for the credit or the account of the Borrower
against any and all Obligations held by such Lender or the Issuing Bank, as the
case may be, irrespective of whether such Lender or the Issuing Bank shall have
made demand hereunder and although such Obligations may be contingent or
unmatured. Each Lender and the Issuing Bank agree promptly to notify the
Administrative Agent and the Borrower after any such set-off and any application
made by such Lender and the Issuing Bank, as the case may be; provided, that the
failure to give such notice shall not affect the validity of such set-off and
application. Each Lender and the Issuing Bank agrees to apply all amounts
collected from any such set-off to the Obligations before applying such amounts
to any other Indebtedness or other obligations owed by the Borrower and any of
its Subsidiaries to such Lender or Issuing Bank.
     Section 10.8. Counterparts; Integration. This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy or by email, in pdf format), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. This Agreement, the Fee Letters, the other Loan

94



--------------------------------------------------------------------------------



 



Documents, and any separate letter agreement(s) relating to any fees payable to
the Administrative Agent constitute the entire agreement among the parties
hereto and thereto regarding the subject matters hereof and thereof and
supersede all prior agreements and understandings, oral or written, regarding
such subject matters. Delivery of an executed counterpart of a signature page of
this Agreement and any other Loan Document by telecopy or by email, in pdf
format, shall be effective as delivery of a manually executed counterpart of
this Agreement or such other Loan Document.
     Section 10.9. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein, in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Section 2.19, Section 2.20,
Section 2.21, and Section 10.3 and ARTICLE IX shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof. All representations and warranties made herein, in the Loan
Documents in the certificates, reports, notices, and other documents delivered
pursuant to this Agreement shall survive the execution and delivery of this
Agreement and the other Loan Documents, and the making of the Loans and the
issuance of the Letters of Credit.
     Section 10.10. Severability. Any provision of this Agreement or any other
Loan Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
     Section 10.11. Confidentiality. Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to take normal and reasonable precautions to
maintain the confidentiality of any information relating to the Borrower or any
of its Subsidiaries or any of their respective businesses, to the extent
designated in writing as confidential and provided to it by the Borrower or any
Subsidiary, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any of its Subsidiaries, except that such
information may be disclosed (i) to any Related Party of the Administrative
Agent, the Issuing Bank or any such Lender including without limitation
accountants, legal counsel and other advisors, (ii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iii) to the extent requested by any regulatory agency or authority purporting
to have jurisdiction over it (including any self-regulatory authority such as
the National Association of Insurance Commissioners), (iv) to the

95



--------------------------------------------------------------------------------



 



extent that such information becomes publicly available other than as a result
of a breach of this Section 10.11, or which becomes available to the
Administrative Agent, the Issuing Bank, any Lender or any Related Party of any
of the foregoing on a non-confidential basis from a source other than the
Borrower, (v) in connection with the exercise of any remedy hereunder or under
any other Loan Documents or any suit, action or proceeding relating to this
Agreement or any other Loan Documents or the enforcement of rights hereunder or
thereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section 10.11, to (A) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement, or (B) any actual or prospective party (or its
Related Parties) to any swap or derivative or similar transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (vii) any rating agency, (viii) the CUSIP
Service Bureau or any similar organization, or (ix) with the consent of the
Borrower. Any Person required to maintain the confidentiality of any information
as provided for in this Section 10.11 shall be considered to have complied with
its obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such information as such Person would accord its
own confidential information.
     Section 10.12. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which may be treated as interest on
such Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 10.12 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment, shall have been received by such Lender.
     Section 10.13. Waiver of Effect of Corporate Seal. The Borrower represents
and warrants that neither it nor any other Loan Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
Requirement of Law, agrees that this Agreement is delivered by Borrower under
seal and waives any shortening of the statute of limitations that may result
from not affixing the corporate seal to this Agreement or such other Loan
Documents.
     Section 10.14. Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act. Each Loan Party shall, and shall cause each of its
Subsidiaries to, provide to the extent commercially reasonable, such information
and take such other actions as are reasonably

96



--------------------------------------------------------------------------------



 



requested by the Administrative Agent or any Lender in order to assist the
Administrative Agent and the Lenders in maintaining compliance with the Patriot
Act.
     Section 10.15. Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.
     Section 10.16. No Advisory or Fiduciary Relationship. In connection with
all aspects of the transactions contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Lenders and
the Arrangers are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Lenders and
the Arrangers, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Administrative Agent, the Lenders and
the Arrangers is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent nor
any Lender or Arranger has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, each Lender and the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor any Lender or the Arrangers has any
obligation to disclose any of such interests to the Borrower or any of its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent or any
Lender or either Arranger with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
(remainder of page left intentionally blank)

97



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            PIPER JAFFRAY COMPANIES,
as Borrower
      By:   /s/ Debbra L. Schoneman         Name:   Debbra L. Schoneman       
Title:   Chief Financial Officer   

Credit Agreement

 



--------------------------------------------------------------------------------



 



         

            SUNTRUST BANK,
as Administrative Agent, as Issuing Bank, as
Swingline Lender and as a Lender
      By:   /s/ Christopher Reasoner         Name:   Christopher Reasoner       
Title:   Managing Director   

Credit Agreement

 



--------------------------------------------------------------------------------



 



         

            U.S. BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Christopher M. Doering         Name:   Christopher M. Doering   
    Title:   Vice President   

Credit Agreement

 



--------------------------------------------------------------------------------



 



         

            ASSOCIATED BANK, N.A.,
as a Lender
      By:   /s/ Nicholas G. Myers         Name:   Nicholas G. Myers       
Title:   Vice President   

Credit Agreement

 



--------------------------------------------------------------------------------



 



         

            FIFTH THIRD BANK,
as a Lender
      By:   /s/ Gary S. Cosey         Name:   Gary S. Cosey        Title:   VP
Corporate Banking   

Credit Agreement

 



--------------------------------------------------------------------------------



 



         

            PNC BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Cara Gentile         Name:   Cara Gentile        Title:   Vice
President   

Credit Agreement

 



--------------------------------------------------------------------------------



 



         

            THE PRIVATEBANK AND TRUST COMPANY,
as a Lender
      By:   /s/ Seth Hove         Name:   Seth Hove        Title:   Associate
Managing Director   

Credit Agreement

 



--------------------------------------------------------------------------------



 



         

            ATLANTIC CAPITAL BANK,
as a Lender
      By:   /s/ J. Christopher Deisley         Name:   J. Christopher Deisley   
    Title:   Senior Vice President     

Credit Agreement

 



--------------------------------------------------------------------------------



 



Schedule I
APPLICABLE MARGIN

              Pricing       Applicable Margin   Applicable Margin Level  
Leverage Ratio   for Eurodollar Loans   for Base Rate Loans
I
  Less than 0.15:1.00   2.50% per annum   1.50% per annum
 
           
II
  Greater than or equal to 0.15:1.00 but less than 0.27:1.00   2.75% per annum  
1.75% per annum
 
           
III
  Greater than or equal to 0.27:1:00   3.00% per annum   2.00% per annum

 



--------------------------------------------------------------------------------



 



Schedule II
COMMITMENT AMOUNTS

                      Revolving   Term Loan Lender   Commitment Amount  
Commitment Amount
SunTrust Bank
  $ 10,000,000     $ 20,000,000  
U.S. Bank National Association
  $ 9,334,000     $ 18,666,000  
Associated Bank, N.A.
  $ 8,000,000     $ 16,000,000  
Fifth Third Bank
  $ 8,000,000     $ 16,000,000  
PNC Bank, National Association
  $ 8,000,000     $ 16,000,000  
The PrivateBank and Trust Company
  $ 5,000,000     $ 10,000,000  
Atlantic Capital Bank
  $ 1,666,000     $ 3,334,000  
 
               
Total:
  $ 50,000,000     $ 100,000,000  

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
EBITDA ADDBACK AMOUNTS

•   Leasehold depreciation

•   Furniture/equipment depreciation

•   Software depreciation

•   Equity compensation related expenses

•   Equity grant cancels

•   Forgiveable loan amortization

•   Intangible amortization expense

•   Goodwill expense

•   Interest expense on long-term debt

•   Other non-recurring/Extraordinary items

•   Income Tax expense/benefit

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.5(a)
LITIGATION
Municipal Derivatives Investigations and Litigation
     The U.S. Department of Justice (“DOJ”), Antitrust Division, the SEC and
various state attorneys general are conducting broad investigations of numerous
firms, including Piper Jaffray, for possible antitrust and securities violations
in connection with the bidding or sale of guaranteed investment contracts and
derivatives to municipal issuers from the early 1990s to date. These
investigations commenced in November 2006, and we have received and responded to
various subpoenas and requests for information. In December 2007, the DOJ
notified one of our employees, whose employment subsequently was terminated,
that he is regarded as a target of the investigation. We have been cooperating
and continue to cooperate with these governmental investigations. In addition,
several class action complaints have been brought on behalf of a purported class
of state, local and municipal government entities that purchased municipal
derivatives directly from one of the defendants or through a broker, from
January 1, 1992 to the present. The complaints, which have been consolidated in
In re Municipal Derivatives Antitrust Litigation, MDL No. 1950 (Master Docket
No. 08-2516), allege antitrust violations and civil fraud and are pending in the
U.S. District Court for the Southern District of New York under the
multi-district litigation rules. The complaints seek unspecified treble damages
under the Sherman Act.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.5(b)
ENVIRONMENTAL MATTERS
None

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.14
SUBSIDIARIES

                          Jurisdiction of   Ownership         Incorporation  
Interest Full Legal Name   Type of Entity   or Organization   of Borrower
Piper Jaffray Companies
  Corporation   Delaware   n/a  
Piper Jaffray Ltd.*
  Corporation   United Kingdom   100%
PJC Nominees Ltd.*
  Corporation   United Kingdom   100% indirect
Piper Jaffray Investment Management Inc.
  Corporation   Delaware   100%
Advisory Research, Inc.
  Corporation   Delaware   100% indirect
Fiduciary Asset Management Inc.
  Corporation   Delaware   100% indirect
Piper Jaffray Investment Management LLC
  LLC   Delaware   100% indirect
Piper Jaffray Municipal Fund LLC
  LLC   Delaware   100% indirect
PJC Capital Management LLC
  LLC   Delaware   100%
PJC Capital LLC
  LLC   Delaware   100%
PJC Consumer Partners Acquisition I, LLC
  LLC   Delaware   100%
Piper Jaffray Lending Inc.
  Corporation   Delaware   100%
Piper Jaffray Private Capital Inc.
  Corporation   Delaware   100%
Piper Jaffray Funding LLC
  LLC   Delaware   100%
Piper Jaffray & Co.*
  Corporation   Delaware   100%
Piper Jaffray Financial Products Inc.
  Corporation   Delaware   100%
Piper Jaffray Financial Products II Inc.
  Corporation   Delaware   100%
Piper Jaffray Financial Products III Inc.
  Corporation   Delaware   100%
Piper Jaffray Lending LLC
  LLC   Delaware   100%
Piper Jaffray Ventures Inc.
  Corporation   Delaware   100%
Piper Ventures Capital, Inc.
  Corporation   Delaware   100% indirect
Piper Jaffray Mena (LP) Inc.
  Corporation   Delaware   100%
Piper Jaffray Asia Holdings Limited*
  Local Company   Hong Kong   100%
Piper Jaffray Asia Limited*
  Local Company   Hong Kong   100% indirect
Piper Jaffray Asia Securities Limited*
  Local Company   Hong Kong   100% indirect
Piper Jaffray Asia Futures Limited*
  Local Company   Hong Kong   100% indirect
Piper Jaffray Asia Management Services Ltd*
  Local Company   Hong Kong   100% indirect
Grandward Investments Limited*
  Local Company   Hong Kong   100% indirect

All entities are Subsidiary Loan Parties, except as noted with an asterisk (*).

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.19
MATERIAL CONTRACTS
Sublease Agreement, dated as of September 18, 2003, between U.S. Bancorp and
U.S. Bancorp Piper Jaffray Inc.
http://www.sec.gov/Archives/edgar/data/1230245/000104746903034126/a2119016zex-107.txt
First Amendment to Sublease Agreement, by and among U.S. Bancorp and Piper
Jaffray & Co. dated March 26, 2010
http://www.sec.gov/Archives/edgar/data/1230245/000095012310046318/c58007exv10w3.htm

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.1
EXISTING INDEBTEDNESS
Credit Facilities

1.   Piper Jaffray & Co. $250,000,000 Secured Committed Facility from U.S. Bank
National Association

2.   Piper Jaffray & Co. $100,000,000 Secured Uncommitted Facility from JP
Morgan Chase Bank, N.A.

3.   Piper Jaffray & Co. $100,000,000 Secured Uncommitted Facility from BNY
Mellon

4.   Piper Jaffray & Co. $100,000,000 Unsecured Uncommitted Facility from BNY
Mellon

5.   Piper Jaffray & Co. $75,000,000 Secured Uncommitted Facility from Well
Fargo Bank, National Association

6.   Piper Jaffray & Co. $300,000,000 Secured Commercial Paper Notes — Series A
Program

7.   Piper Jaffray LTD £500,000 CREST Settlement Bank Facility from Barlays
Commercial Bank

8.   Piper Jaffray Asia Securities Limited HK$19,000,000 with Standard
Chartered: (i) HK$5,000,000 Current Account Overdraft Banking Facility,
(ii) HK$10,000,000 Intraday Overdraft Banking Facility, and (iii) HK$4,000,000
Drawings Against Uncleared Effects (DAUE)

Repurchase Agreements

1.   Master Repurchase Agreement between Merrill Lynch Pierce, Fenner & Smith
Incorporated and Piper Jaffray & Co. dated March 2, 2010

2.   Master Repurchase Agreement between RBC Capital Markets Corporation and
Piper Jaffray & Co. dated May 13, 2010

3.   Master Repurchase Agreement between Mizuho Securities USA Inc. and Piper
Jaffray & Co. dated April 22, 2010

4.   Master Repurchase Agreement between Morgan Stanley & Co Incorporated and
Piper Jaffray Inc. dated November 13, 1996

5.   Master Repurchase Agreement between Cantor Fitzgerald & Co. and Piper
Jaffray & Co. dated June 27, 2006

Guarantees

1.   Wahlert High School dba Holy Family Catholic Schools Guarantee by Piper
Jaffray Companies dated March 22, 2006 in connection with ISDA Master Agreement
dated March 22, 2006 between Piper Jaffray Financial Products II Inc. and
Wahlert High School.

 



--------------------------------------------------------------------------------



 



2.   EagleCrest Senior Housing LLC Guaranty by Piper Jaffray Companies dated
July 30, 2007 in connection with ISDA Master Agreement dated July 30, 2007
between Piper Jaffray Financial Products II Inc. and EagleCrest Senior Housing,
LLC.

3.   Presbyterian Homes of North Oaks, Inc. Guaranty by Piper Jaffray Companies
dated August 21, 2007 in connection with ISDA Master Agreement dated August 21,
2007 between Piper Jaffray Financial Products II Inc. and Presbyterian Homes of
North Oaks, Inc.

4.   The Glenridge on Palmer Ranch, Inc. Guaranty by Piper Jaffray Companies
dated December 2006 in connection with ISDA Master Agreement dated December 2006
between Piper Jaffray Financial Products II Inc. and The Glenridge on Palmer
Ranch, Inc.

5.   Presbyterian Homes Care Centers, Inc. Guaranty by Piper Jaffray Companies
dated September 26, 2007 in connection with ISDA Master Agreement dated
September 26, 2007 between Piper Jaffray Financial Products II Inc. and
Presbyterian Homes Care Centers, Inc.

5.   Wachovia Bank, N.A. Guaranty by Piper Jaffray Companies dated August 10,
2005 in connection with ISDA Master Agreement and Schedule thereto dated as of
August 10, 2005 between Piper Jaffray Financial Products II Inc. and Wachovia
Bank, N.A.

6.   Morgan Stanley Municipal Funding Inc. Guaranty by Piper Jaffray Companies
dated September 21, 2005 in connection with ISDA Master Agreement, Schedule and
Annex thereto dated February 12, 2004 and the Amended and Restated
Collateralized Shortfall and Security Agreement dated as of May 5, 2008 between
Piper Jaffray Financial Products II Inc. and Morgan Stanley Municipal Funding
Inc.

7.   JPMorgan Chase Bank, N.A. Guarantee by Piper Jaffray Companies dated
February 8, 2006 between Piper Jaffray Companies and JPMorgan Chase Bank, N.A in
connection with ISDA Master Agreement dated February 8, 2006 between JPMorgan
Chase Bank, N.A. and Piper Jaffray Financial Products II Inc.

8.   Merrill Lynch Capital Services, Inc. Letter Guarantee by Piper Jaffray
Companies dated February 13, 2006 in connection with ISDA Master Agreement dated
February 13, 2006 between Merrill Lynch Capital Services, Inc. and Piper Jaffray
Financial Products II Inc.

9.   Deutsche Bank AG Guaranty by Piper Jaffray Companies dated June 12, 2007 in
connection with ISDA Master Agreement dated June 12, 2007 between Deutsche Bank
AG, New York branch and Piper Jaffray Financial Products II Inc.

10.   Lehman Brothers Special Financing Inc. Guaranty by Piper Jaffray Companies
dated September 26, 2007 in connection with ISDA Master Agreement dated
September 26, 2007 between Piper Jaffray Financial Products II Inc. and Lehman
Brothers Special Financing Inc.

11.   Citibank, N.A. Guaranty by Piper Jaffray Companies dated April 23, 2008 in
connection with ISDA Master Agreement dated April 23, 2008.

 



--------------------------------------------------------------------------------



 



13    R.J O’Brien & Associates L.L.C Corporate Guarantee by Piper Jaffray & Co.
for Piper Jaffray Financial Products II Inc. dated October 2010 in connection
with futures clearing agreement.

14.   JPMorgan Chase Bank, N.A. Guaranty by Piper Jaffray Companies dated
October 2005 in connection with a Global Custody and Clearance Agreement with
Piper Jaffray Ltd.

15.   Lloyds TSB Bank PLC Guarantee Continuing Guarantee by Piper Jaffray
Companies dated September 23, 2005, in connection with credit facility
represented by the CREST Settlement Bank Funding Agreement dated September 5,
2005 between Piper Jaffray Ltd. and Lloyds TSB Bank PLC.

Hedging Transactions

Certain Subsidiaries have entered into Hedging Transactions of the type
described in Section 7.10(i)-(ii) of the Agreement. For more information, see
“Derivative Contract Financial Instruments” within Note 5 to the Borrower’s
Notes to the Consolidated Financial Statement for the Form 10-Q for the period
ended September 30, 2010.

ISDA Credit Documents

1.   Credit Support Annex to the ISDA Master Agreement dated as of June 12,
2007, between Deutsche Bank AG, New York Branch and Piper Jaffray Financial
Products II Inc.

2.   Credit Support Annex to the ISDA Master Agreement dated as of November 17,
2003 between Goldman Sachs Capital Markets, L.P. and U.S. Bancorp Piper Jaffray
Inc. (together with Assignment and Novation of Master Agreement. dated April 17,
2006 and Amendment to ISDA Master Agreement dated September 3, 2009).

3.   Credit Support Annex to the ISDA Master Agreement dated as of December 15,
2005 between Bear Stearns Capital Markets Inc. and Piper Jaffray Financial
Products II Inc. (together with 1st Amendment to Master Agreement dated
December 12, 2007).

4.   Credit Support Annex to the ISDA Master Agreement dated as of dated as of
February 8, 2006 between JPMorgan Chase Bank, N.A. and Piper Jaffray Financial
Products II Inc.

5.   Credit Support Annex to the ISDA Master Agreement dated as of September 26,
2007 between Lehman Brothers Special Financing Inc. and Piper Jaffray Financial
Products II Inc.

6.   Credit Support Annex to the ISDA Master Agreement dated as of February 13,
2006 between Merrill Lynch Capital Services Inc. and Piper Jaffray Financial
Products II Inc.

7.   Amended and Restated Collateralized Shortfall and Security Agreement dated
as of May 5, 2008 between Morgan Stanley Municipal Funding Inc. and Piper
Jaffray Financial Products II Inc.

 



--------------------------------------------------------------------------------



 



8.   Credit Support Annex to the ISDA Master Agreement dated as of August 10,
2005 between Wachovia Bank, N.A. and Piper Jaffray Financial Products II Inc.

9.   Credit Support Annex to the ISDA Master Agreement dated as of April 23,
2008 between Citibank, N.A. and Piper Jaffray Financial Products II Inc.

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.2
EXISTING LIENS
Deed of Charge between JPMorgan Chase Bank, N.A. and Piper Jaffray Ltd. dated
October 20, 2005 entered into in connection with the Global Custody and
Clearance Agreement between JPMorgan Chase Bank and Piper Jaffray Ltd.
See Hedging Transactions listed on Schedule 7.1. The Loan Parties have pledged
financial instruments and other inventory positions as collateral for repurchase
agreements, secured borrowings and securities loaned.
The Loan Parties to the ISDA Credit Documents listed on Schedule 7.1 have
pledged the Posted Collateral or the Collateral (as defined in the applicable
ISDA Credit Document) to the other party thereto.

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.4
EXISTING INVESTMENTS
The Borrower and its Subsidiaries own the equity interests in the entities
listed in Schedule 4.14.
Intercompany debt as of December 20, 2010 in the amounts listed below:

              Lender:   Debtor:   Amount:  
Piper Jaffray Companies
  Piper Jaffray Limited   $ 2,890,936  
Piper Jaffray Companies
  Piper Jaffray Financial Products, Inc.   $ 1,511,033  
Piper Jaffray Companies
  Piper Jaffray Ventures Inc.   $ 238,395  
Piper Jaffray Companies
  Piper Jaffray Funding LLC   $ 172,841  
Piper Jaffray Companies
  Piper Jaffray Financial Products III   $ 192,528  

Investments made pursuant to the Hedging Transactions and the Guarantees listed
on Schedule 7.1.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ASSIGNMENT AND ACCEPTANCE
[date to be supplied]
     Reference is made to the Credit Agreement dated as of December 29, 2010 (as
amended, restated, supplemented or otherwise modified from time to time and in
effect on the date hereof, the “ Credit Agreement”), by and among Piper Jaffray
Companies, a Delaware corporation (the “Borrower”), the lenders from time to
time party thereto and SunTrust Bank, as Administrative Agent for such lenders.
Terms defined in the Credit Agreement are used herein with the same meanings.
     [name of assignor] (the “Assignor”) hereby sells and assigns, without
recourse, to [name of assignee] (the “Assignee”), and the Assignee hereby
purchases and assumes, without recourse, from the Assignor, effective as of the
assignment date set forth below (the “Assignment Date”), the interests set forth
below in all of the Assignor’s rights and obligations in its capacity as a
Lender under the Credit Agreement and the other Loan Documents to the extent
related to the amount and percentage interest identified below of all
outstanding rights and obligations of the respective facilities identified
below, together with any LC Exposure and Swingline Exposure included in such
facilities (such rights and obligations being referred to herein as the
“Assigned Interest”) The Assignee hereby acknowledges receipt of a copy of the
Credit Agreement. From and after the Assignment Date, [(i) the Assignee shall be
a party to and be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, have the rights and obligations of a Lender
thereunder and (ii)]1 the Assignor shall, to the extent of the Assigned
Interest, relinquish its rights and be released from its obligations under the
Credit Agreement.
     This Assignment and Acceptance is being delivered to the Administrative
Agent together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.20 (e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, and any
documentation required to be delivered pursuant to Section 10.4 of the Credit
Agreement, duly completed by the Assignee. The Assignee shall pay the fee
payable to the Administrative Agent pursuant to Section 10.4(b) of the Credit
Agreement.
     The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim created by the
Assignor and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby, and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
 

1   Bracketed language may be omitted if Assignee is an existing Lender at the
time of the assignment.

 



--------------------------------------------------------------------------------



 



condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
     The Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of Section 10.4 of the Credit Agreement (subject to receipt of such
consents as may be required under the Credit Agreement), (iii) from and after
the effective date set forth below (the “Effective Date”), it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder with respect to
the Assigned Interest and, to the extent of the Assigned Interest, shall have
the rights and obligations of a Lender thereunder (in addition to any rights and
obligations it may theretofore hold as a Lender), (iv) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.1 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender, attached to this Assignment
and Acceptance is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
Alternative to be selected [Alternative A: From and after the Effective Date,
the Administrative Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignor for amounts which have accrued to but excluding the Effective Date
and to the Assignee for amounts which have accrued from and after the Effective
Date, unless otherwise agreed in writing by the Administrative Agent, the
Assignor and the Assignee.] [Alternative B: From and after the Effective Date,
the Administrative Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignee regardless of whether such amounts have accrued prior to, on or
after the Effective Date. The Assignor and the Assignee shall make all
appropriate adjustments with respect to payments made by the Administrative
Agent for periods prior to the Effective Date or with respect to the making of
this assignment directly between themselves.]
This Assignment and Acceptance shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Acceptance may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Acceptance by telecopy or other
electronic method of transmission shall be effective as delivery of a manually
executed

 



--------------------------------------------------------------------------------



 



counterpart of this Assignment and Acceptance. This Assignment and Acceptance
shall be governed by and construed in accordance with the laws of the State of
New York.
Assignment Date:
Legal Name of Assignor:
Legal Name of Assignee:
Assignee’s Address for Notices:
Effective Date of Assignment (“Effective Date”):

                      Amount     Percentage Assigned of       Assigned of
Revolving     Revolving Commitment/Term   Facility   Commitment/Term Loan    
Loan2  
Revolving Commitment:
  $         %  
Term Loan:
  $         %  

The terms set forth above are hereby agreed to:

            [Name of Assignor], as Assignor
      By:           Name:           Title:           [Name of Assignee], as
Assignee
      By:           Name:           Title:        

 

2   set forth, to at least 8 decimals, as a percentage of the Term Loans and the
aggregate Revolving Commitments of all Lenders thereunder

 



--------------------------------------------------------------------------------



 



The undersigned hereby consents to the within assignment3:

                      PIPER JAFFRAY COMPANIES   SUNTRUST BANK, as Administrative
Agent:
 
                   
By:
      By:            
 
 
 
     
 
       
 
  Name:       Name:        
 
  Title:       Title:        

            SUNTRUST BANK, as Issuing Bank:
      By:           Name:           Title:        

 

3   Consents to be included to the extent required by Section 10.4(b) of the
Credit Agreement.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF GUARANTY & PLEDGE AGREEMENT
[Attached hereto]

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF REVOLVING CREDIT NOTE
$___________
[Date]
     FOR VALUE RECEIVED, the undersigned, PIPER JAFFRAY COMPANIES, a Delaware
corporation (the “Borrower”), hereby promises to pay to [NAME OF LENDER] (the
“Lender”) or its registered assigns, at the Payment Office of the Administrative
Agent on the Revolving Commitment Termination Date (as defined in the Credit
Agreement defined below), the lesser of the principal sum of
____________________________ AND NO/100 DOLLARS ($____________________) and the
aggregate unpaid principal amount of all Revolving Loans (as defined in the
Credit Agreement defined below) made by the Lender to the Borrower pursuant to
the Credit Agreement, in lawful money of the United States of America in
immediately available funds, and to pay interest from the date hereof on the
principal amount thereof from time to time outstanding, in like funds, at said
office, at the rate or rates per annum and payable on such dates as provided in
the Credit Agreement. In addition, should legal action or an attorney-at-law be
utilized to collect any amount due hereunder, the Borrower further promises to
pay all costs of collection, including the reasonable attorneys’ fees actually
incurred, in accordance with the terms of Section 10.3 of the Credit Agreement.
     Terms defined in that certain Credit Agreement dated as of December 29,
2010 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among the Borrower, the lenders from time
to time party thereto and SunTrust, as Administrative Agent for the lenders, are
used herein with the same meanings.
     Upon the occurrence and during the continuation of an Event of Default, the
Borrower promises to pay interest, on demand, at the rates provided in
Section 2.13(c) of the Credit Agreement.
     In the event of an acceleration of the maturity of the Revolving Loans,
this Revolving Credit Note shall become immediately due and payable, without
presentation, demand, protest or notice of any kind, all of which are hereby
waived by the Borrower.
     All Borrowings evidenced by this Revolving Credit Note and all payments and
prepayments of the principal hereof and the date thereof shall be endorsed by
the holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Revolving Credit
Note and the Credit Agreement.

 



--------------------------------------------------------------------------------



 



     This Revolving Credit Note is issued in connection with, and is entitled to
the benefits of, the Credit Agreement which, among other things, contains
provisions for the acceleration of the maturity hereof upon the happening of
certain events, for prepayment of the principal hereof prior to the maturity
hereof and for the amendment or waiver of certain provisions of the Credit
Agreement, all upon the terms and conditions therein specified. This Revolving
Credit Note is secured by and is also entitled to the benefits of the Loan
Documents to the extent provided therein and any other agreement or instrument
providing collateral for the Revolving Loans, whether now or hereafter in
existence, and any filings, instruments, agreements and documents relating
thereto and providing collateral for the Revolving Loans.
THIS REVOLVING CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.
[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the duly authorized officer of the Borrower as an
authorized signatory has executed this Revolving Credit Note as of the day and
year first written above.

            PIPER JAFFRAY COMPANIES
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS

                                                          Unpaid Principal      
      Amount and           Balance of             Type of Revolving   Payments
of   Revolving Credit   Name of Person Date   Loan   Principal   Note   Making
Notation  

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF SWINGLINE NOTE

$5,000,000.00   Atlanta, Georgia     [Date]

     FOR VALUE RECEIVED, the undersigned, PIPER JAFFRAY COMPANIES, a Delaware
corporation (the “Borrower”), hereby promises to pay to SUNTRUST BANK, a Georgia
state banking corporation (“SunTrust” or the “Swingline Lender”) or its
registered assigns, at the Payment Office of the Administrative Agent on the
earlier of (i) the last day of the Interest Period applicable to such Borrowing
and (ii) the Revolving Commitment Termination Date (as such terms are defined in
the Credit Agreement dated as of December 29, 2010 as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the Lenders from time to time party thereto and
SunTrust, as Administrative Agent for the Lenders, the lesser of the principal
sum of FIVE MILLION AND NO/100 DOLLARS ($5,000,000.00) or the aggregate unpaid
principal amount of all outstanding Swingline Loans made by the Swingline Lender
to the Borrower pursuant to the Credit Agreement from time to time, in lawful
money of the United States of America in immediately available funds, and to pay
interest from the date hereof on the principal amount thereof from time to time
outstanding, in like funds, at said office, at the rate or rates per annum and
payable on such dates as provided in the Credit Agreement. In addition, should
legal action or an attorney-at-law be utilized to collect any amount due
hereunder, the Borrower further promises to pay all costs of collection,
including the reasonable attorneys’ fees of the Administrative Agent and the
Swingline Lender in accordance with Section 10.3 of the Credit Agreement. Terms
not defined herein shall have the meanings ascribed to such terms in the Credit
Agreement.
     Upon the occurrence and during the continuation of an Event of Default, the
Borrower promises to pay interest, on demand, at the rates provided in
Section 2.13(c) of the Credit Agreement.
     In the event of an acceleration of the maturity of the Swingline Loans,
this Swingline Note shall become immediately due and payable, without
presentation, demand, protest or notice of any kind, all of which are hereby
waived by the Borrower.
     All Borrowings evidenced by this Swingline Note and all payments and
prepayments of the principal hereof and the date thereof shall be endorsed by
the holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Swingline Note
and the Credit Agreement.
     This Swingline Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the

 



--------------------------------------------------------------------------------



 



maturity hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified. This Swingline Note is secured by and is
also entitled to the benefits of the Loan Documents to the extent provided
therein and any other agreement or instrument providing collateral for the
Swingline Loans, whether now or hereafter in existence, and any filings,
instruments, agreements and documents relating thereto and providing collateral
for the Swingline Loans.
     THIS SWINGLINE NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.
[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the duly authorized officer of the Borrower as an
authorized signatory has executed this Swingline Note as of the day and year
first written above.

            PIPER JAFFRAY COMPANIES
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS

                                          Amount and           Unpaid Principal
            Type of Swingline   Payments of   Balance of   Name of Person Date  
Loan   Principal   Swingline Note   Making Notation  

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF TERM NOTE
$___________
[Date]
     FOR VALUE RECEIVED, the undersigned, PIPER JAFFRAY COMPANIES, a Delaware
corporation (the “Borrower”), hereby promises to pay to [NAME OF LENDER] (the
“Lender”) or its registered assigns, at the Payment Office of the Administrative
Agent on the Maturity Date (as defined in that certain Credit Agreement dated as
of December 29, 2010 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
used in this Term Note and not otherwise defined shall have the meanings
ascribed to such terms in the Credit Agreement) by and among the Borrower, the
Lenders from time to time party thereto, and SunTrust Bank, as Administrative
Agent for the Lenders (the “Agent”) the lesser of the principal sum of
____________________________ AND NO/100 DOLLARS ($____________________) and the
aggregate unpaid principal amount of all Term Loans made by the Lender to the
Borrower pursuant to the Credit Agreement, in lawful money of the United States
of America in immediately available funds, and to pay interest from the date
hereof on the principal amount thereof from time to time outstanding, in like
funds, at said office, at the rate or rates per annum and payable on such dates
as provided in the Credit Agreement. In addition, should legal action or an
attorney-at-law be utilized to collect any amount due hereunder, the Borrower
further promises to pay all costs of collection in accordance with the terms of
the Credit Agreement.
     All borrowings evidenced by this Term Note and all payments and prepayments
of the principal hereof and the date thereof shall be endorsed by the holder
hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Term Note and the
Credit Agreement.
     Upon the occurrence and during the continuation of an Event of Default, the
Borrower promises to pay interest, on demand, at the rates provided in
Section 2.13(c) of the Credit Agreement.
     In the event of an acceleration of the maturity of the Term Loans, this
Note shall become immediately due and payable, without presentation, demand,
protest or notice of any kind, all of which are hereby waived by the Borrower.
In the event this Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to the principal and interest,
all costs of collection, including reasonable attorneys’ fees.

 



--------------------------------------------------------------------------------



 



     This Term Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified. This Term Note is secured by
and is also entitled to the benefits of the Loan Documents to the extent
provided therein and any other agreement or instrument providing collateral for
the Term Loans, whether now or hereafter in existence, and any filings,
instruments, agreements and documents relating thereto and providing collateral
for the Term Loans.
     THIS TERM NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the duly authorized officer of the Borrower as an
authorized signatory has executed this Term Note as of the day and year first
written above.

            PIPER JAFFRAY COMPANIES
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS

                                                          Unpaid Principal      
      Amount and   Payments of   Balance of Term   Name of Person Date   Type of
Term Loan   Principal   Note   Making Notation  

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.3
FORM OF NOTICE OF REVOLVING BORROWING
[Date]
SunTrust Bank,
      as Administrative Agent
      for the Lenders referred to below
303 Peachtree Street, N.E.
Atlanta, GA 30308
Ladies and Gentlemen:
          Reference is made to the Credit Agreement dated as of December 29,
2010 (as amended, restated, supplemented or otherwise modified from time to time
and in effect on the date hereof, the “Credit Agreement”), by and among the
undersigned, as Borrower, the lenders from time to time party thereto, and
SunTrust Bank, as Administrative Agent. Terms defined in the Credit Agreement
are used herein with the same meanings. This notice constitutes a Notice of
Revolving Borrowing, and the Borrower hereby requests a Borrowing under the
Credit Agreement, and in that connection the Borrower specifies the following
information with respect to the Borrowing requested hereby:

  (A)   Aggregate principal amount of Borrowing1:                          (B)  
Date of Borrowing (which is a Business Day):                          (C)   Type
of Revolving Loan2:                          (D)   [Interest Period3:
                    ]4     (E)   Location and number of Borrower’s account to
which proceeds of Borrowing are to be disbursed:                     

[Continued on Following Page]

 



--------------------------------------------------------------------------------



 



     The Borrower hereby represents and warrants that the conditions specified
in paragraphs (a), (b) and (c) of Section 3.2 of the Credit Agreement are
satisfied.

            Very truly yours,

PIPER JAFFRAY COMPANIES
      By:           Name:           Title:        

 

1   Not less than $5,000,000 and an integral multiple of $1,000,000 (or the
remaining amount of the Aggregate Revolving Commitment Amount, if less) for
Eurodollar Borrowing, and not less than $1,000,000 and an integral multiple of
$100,000 (or the remaining amount of the Aggregate Revolving Commitment Amount,
if less) for Base Rate Borrowing.   2   Eurodollar Borrowing or Base Rate
Borrowing.   3   Which must comply with the definition of “Interest Period” and
end not later than the Maturity Date.   4   Insert for Eurodollar Borrowings
only.

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.4
FORM OF NOTICE OF SWINGLINE BORROWING
[Date]
SunTrust Bank,
      as Administrative Agent
      for the Lenders referred to below
303 Peachtree Street, N.E.
Atlanta, GA 30308
Ladies and Gentlemen:
          Reference is made to the Credit Agreement dated as of December 29,
2010 (as amended, restated, supplemented or otherwise modified from time to time
and in effect on the date hereof, the “Credit Agreement”), by and among the
undersigned, as Borrower, the lenders named therein, from time to time party
thereto, and SunTrust Bank, as Administrative Agent. Terms defined in the Credit
Agreement are used herein with the same meanings. This notice constitutes a
Notice of Swingline Borrowing, and the Borrower hereby requests a Borrowing
under the Credit Agreement, and in that connection the Borrower specifies the
following information with respect to the Borrowing requested hereby:

  (A)   Principal amount of Swingline Loan1:                          (B)   Date
of Swingline Loan (which is a Business Day):                          (C)  
Proposed Interest Period2:                          (D)   Location and number of
Borrower’s account to which proceeds of Swingline Loan are to be disbursed:
                    

[remainder of page intentionally left blank]
 

1   Not less than $100,000 or a larger multiple of $50,000 (or such other
minimum amounts agreed to by Swingline Lender and Borrower)   2   Interest
Period must be confirmed by Swingline Lender

 



--------------------------------------------------------------------------------



 



     The Borrower hereby represents and warrants that the conditions specified
in paragraphs (a), (b) and (c) of Section 3.2 of the Credit Agreement are
satisfied.

            Very truly yours,

PIPER JAFFRAY COMPANIES
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.7
FORM OF NOTICE OF CONVERSION/CONTINUATION
[Date]
SunTrust Bank,
      as Administrative Agent
      for the Lenders referred to below
303 Peachtree Street, N.E.
Atlanta, GA 30308
Ladies and Gentlemen:
          Reference is made to the Credit Agreement dated as of December 29,
2010 (as amended, restated, supplemented or otherwise modified from time to time
and in effect on the date hereof, the “Credit Agreement”), by and among the
undersigned, as Borrower, the lenders named therein, and SunTrust Bank, as
Administrative Agent. Terms defined in the Credit Agreement are used herein with
the same meanings. This notice constitutes a Notice of Conversion/Continuation
and the Borrower hereby requests the continuation or conversion of a Borrowing
under the Credit Agreement, and in that connection the Borrower specifies the
following information with respect to the Borrowing to be converted or continued
as requested hereby:

  (A)   [Revolving Borrowing][Term Loan] to which this request applies:     (B)
  Principal amount of Borrowing to be continued/converted: _________________    
  (C)   Effective date of election (which is a Business Day):
______________________     (D)   Type of Borrowing: ______________________    
(E)   [Interest Period1: ________________________]2

            Very truly yours,

PIPER JAFFRAY COMPANIES
      By:           Name:           Title:        

 

1   Which must comply with the definition of “Interest Period” and end not later
than the Revolving Commitment Termination Date.   2   Insert for Eurodollar
Borrowings only.

 



--------------------------------------------------------------------------------



 



EXHIBIT 3.1(b)(viii)
FORM OF CERTIFICATE OF [ASSISTANT] SECRETARY
OF
[NAME OF LOAN PARTY]
          I, __________, [Assistant] Secretary of [NAME OF LOAN PARTY], a [State
of incorporation or formation] [corporation][limited liability company] (the
“Company”), hereby certify as follows pursuant to Section 3.1(b)(viii) of that
certain Credit Agreement dated as of even date herewith, by and among [PIPER
JAFFRAY COMPANIES][the Company], as Borrower, the Lenders from time to time
party thereto, and SUNTRUST BANK, as Administrative Agent and the other parties
thereto (the “Credit Agreement”; capitalized terms not otherwise defined herein
shall have the meaning ascribed to such terms in the Credit Agreement) that:
     (1) I am the duly elected, qualified and acting [Assistant] Secretary of
the Company.
     (2) Attached hereto as Exhibit A is a true, correct and complete copy of
the [Articles of Incorporation][Articles of Organization][Certificate of
Formation] of the Company, certified to be true, correct and complete by the
Secretary of State of the State of [State of incorporation or formation], and
such [Articles of Incorporation][Articles of Organization][Certificate of
Formation] of the Company [has][have] not been amended, modified or otherwise
supplemented since the date of such certificate for the Secretary of State.
     (3) Attached hereto as Exhibit B is a true, correct and complete copy of
the [By-Laws][Operating Agreement][Limited Liability Company Agreement] of the
Company, together with all amendments thereto, all of which were duly adopted
and are in full force and effect on the date hereof.
     (4) Attached hereto as Exhibit C is a true, correct and complete copy of
the resolutions of the [Board of Directors][Member[s]][Board of Managers] of the
Company, duly adopted [by unanimous written consent] on __________, 2010, such
action having been duly taken in accordance with the provisions of applicable
law, the [Articles of Incorporation][Articles of Organization][Certificate of
Formation] and the [By-Laws][Operating Agreement][Limited Liability Company
Agreement] of the Company, and being now in full force and effect, without any
modifications in any respect. Such resolutions authorize the Company and the
officers designated therein to execute and deliver, and to do all things
necessary or appropriate for the payment and performance of all the Company’s
obligations under the Loan Documents to which the Company is a party.
     (5) Attached hereto as Exhibit D is a true, correct and complete copy of a
certificate of [existence][good standing] issued by the Secretary of State of
the State of [State of incorporation or formation]. The Company has, from the
date of such certificate, remained in good standing under the laws of such
State.

 



--------------------------------------------------------------------------------



 



     (6) [Attached hereto as Exhibit E is a true, correct and complete copy of a
certificate of qualification to transact business or similar certificates, as
the case may be, from the Secretary of State of the State of [each other
jurisdiction where such Loan Party is required to be qualified to do business as
a foreign entity]. The Company has, from the date of such certificate, remained
in good standing under the laws of such State.]1
     (7) The persons named on the grid attached hereto as Exhibit [E][F] have
been elected or appointed, are duly qualified and are presently incumbent
officers of the Company with authority to execute the Loan Documents to which
the Company is a party, holding the respective offices set forth opposite each
name. The signature opposite the name of each such person is that person’s
genuine signature.
[remainder of page intentionally left blank]
 

1   Insert only for entities which are required to be qualified to do business
as a foreign entity.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Certificate on this
___ day of                     , 2010.

                             Name:           Title:   [Assistant] Secretary     

     I, __________, do hereby certify that I am the duly elected, qualified and
acting __________ of the Company, that I am familiar with __________ and
[his][her] signature, that __________ is the duly elected, qualified and acting
[Assistant] Secretary of the Company and that the foregoing signature of
__________ is [his][her] signature.
     IN WITNESS WHEREOF, I have hereunto set my hand this ___ day of _________,
2010.

                             Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT A

 



--------------------------------------------------------------------------------



 



EXHIBIT B

 



--------------------------------------------------------------------------------



 



EXHIBIT C

 



--------------------------------------------------------------------------------



 



EXHIBIT D

 



--------------------------------------------------------------------------------



 



EXHIBIT [E][F]
INCUMBENCY GRID

              Name   Title   Signature    
 
           
 
           
 
     
 
   
 
           
 
     
 
   
 
           
 
     
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT 3.1(b)(xi)
FORM OF CLOSING CERTIFICATE
     Reference is made to the Credit Agreement dated as of December 29, 2010
(the “Credit Agreement”) by and among Piper Jaffray Companies, a Delaware
corporation (the “Borrower”), the lenders from time to time party thereto, and
SunTrust Bank, as Administrative Agent. Terms defined in the Credit Agreement
are used herein with the same meanings. This certificate is being delivered
pursuant to Section 3.1(b)(xi) of the Credit Agreement.
I, ____________, [Title of Responsible Officer] of the Borrower do hereby
certify on behalf of the Borrower and not in an individual capacity that:

  (a)   no Default or Event of Default has occurred and is continuing at the
date hereof;     (b)   the representations and warranties of each Loan Party set
forth in the Loan Documents are true and correct on and as of the date hereof;  
  (c)   since December 31, 2009, there has been no change, event or other
circumstance which has had or could reasonably be expected to have a Material
Adverse Effect;     (d)   attached hereto as Exhibit A are copies of all
consents, approvals, authorizations, registrations and filings and orders
required or advisable to be made or obtained under any Requirement of Law, or by
any Contractual Obligation of each Loan Party, in connection with the execution,
delivery, performance, validity and enforceability of the Loan Documents or any
of the transactions contemplated thereby, and such consents, approvals,
authorizations, registrations, filings and orders are in full force and effect
and all applicable waiting periods have expired;     (e)   attached hereto as
Exhibit B is evidence that PJ&Co has received all regulatory approvals necessary
to permit the payment of the Dividend and PJ&Co has paid the full amount of the
Dividend to the Borrower without condition as to such regulatory approval (or
all such conditions have been satisfied) and the proceeds of the Dividend has
been used by the Borrower in accordance with Section 5.10 of the Credit
Agreement;     (f)   attached hereto as Exhibit C are copies of all agreements,
indentures or notes governing the terms of any Material Indebtedness; and    
(g)   no litigation, investigation or proceeding of or before any arbitrators or

 



--------------------------------------------------------------------------------



 



      Governmental Authorities is pending against or, to the knowledge of any of
the Borrower, threatened against the Borrower or any of its Subsidiaries that
could reasonably be expected to have a Material Adverse Effect.

[remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, I have hereunto signed my name as [Title of Responsible
Officer] of the Borrower and not in an individual capacity this ____ day of
_________, 2010.

                             Name:                

 



--------------------------------------------------------------------------------



 



Exhibit A
Consents

 



--------------------------------------------------------------------------------



 



Exhibit B
Evidence of Dividend

 



--------------------------------------------------------------------------------



 



Exhibit C
Material Indebtedness

 



--------------------------------------------------------------------------------



 



EXHIBIT 5.1(c)
FORM OF COMPLIANCE CERTIFICATE

     
To:
  SunTrust Bank, as Administrative Agent
 
  303 Peachtree St., N.E.
 
  Atlanta, GA 30308

Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement dated as of December 29,
2010 (as amended, restated, supplemented or otherwise modified from time to time
and in effect on the date hereof, the “Credit Agreement”), among Piper Jaffray
Companies (the “Borrower”), the lenders from time to time party thereto, and
SunTrust Bank, as Administrative Agent. Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement.
     I, ______________, [Chief Financial Officer][Treasurer]of the Borrower do
hereby certify on behalf of the Borrower and not in an individual capacity as
follows:
     1. The consolidated financial statements of the Borrower and its
Subsidiaries attached hereto for the fiscal [quarter][year] ending ____________
fairly present in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries as at the end of such fiscal
[quarter][year] on a consolidated basis, and the related statements of income
cash flows of the Borrower and its Subsidiaries for such fiscal [quarter][year],
in accordance with GAAP [(subject, in the case of such quarterly financial
statements, to normal year-end audit adjustments and the absence of footnotes)].
     2. The calculations set forth in Attachment 1 are computations of the
financial covenants set forth in Article VI of the Credit Agreement as of the
last day of the period or for such periods covered by the financial statements
referenced in clause 1 above in accordance with the terms of the Credit
Agreement.
     3. Based upon a review of the activities the Borrower and its Subsidiaries
(including, without limitation, any and all transactions during the Test Period
for which calculations or determinations are required to be made pursuant to
Article VI of the Credit Agreement) and the financial statements attached hereto
during the period covered thereby, as of the date hereof, there exists no
Default or Event of Default [if such is not the case, specify such Default or
Event of Default and its nature, when it occurred and whether it is continuing
and the steps being taken by the Borrower with respect to such event, condition
or failure].
     4. There has been no change in GAAP or in the application thereof that has
occurred since the date of the Borrower’s audited financial statements referred
to in Section 5.1(a) of the Credit Agreement [If such is not the case, specify
such change and the effect of such change on the financial statements
accompanying this certificate, if any.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, I have hereunto signed my name as [Chief Financial
Officer][Treasurer] of the Borrower and not in an individual capacity this
____day of ______________, 20__.

                             Name:              

 



--------------------------------------------------------------------------------



 



Attachment I to Compliance Certificate

 